Exhibit 10.1

AMENDMENT No. 1, dated as of March 21, 2013 (this “Amendment”), to the Credit
Agreement dated as of March 20, 2012, among METAL SERVICES HOLDCO, LLC a
Delaware limited liability company (“MS Holdco”), TUBE CITY IMS CORPORATION, a
Delaware corporation (the “Company” or the “Borrower”), the Subsidiary
Guarantors, the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”), JPMORGAN CHASE
BANK, N.A., as Administrative Agent (the “Administrative Agent”) and the other
parties thereto (as amended, restated, modified and supplemented from time to
time, the “Credit Agreement”); capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

WHEREAS, Section 10.1 of the Credit Agreement provides that the relevant Loan
Parties and the Required Lenders may amend the Credit Agreement and the other
Loan Documents for certain purposes;

WHEREAS, (i) each Amendment No. 1 Consenting Lender (as defined in Exhibit A)
has agreed, on the terms and conditions set forth herein, to have up to all of
its outstanding Initial Term Loans (as defined in Exhibit A) converted into a
like principal amount of a Term B Loan (as defined in Exhibit A) effective as of
the Amendment No. 1 Effective Date (as defined below) and (ii) if not all
outstanding Initial Term Loans are converted as described in clause (i), the
Additional Term B Lender (as defined in Exhibit A) has agreed to provide an
Additional Term B Commitment (as defined in Exhibit A) in a principal amount
equal to the principal amount of Initial Term Loans not converted into Term B
Loans on the Amendment No. 1 Effective Date, the proceeds of which shall be
applied to repay in full such non-converted Initial Term Loans;

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment. The Credit Agreement is, effective as of the Amendment
No. 1 Effective Date (as defined below), hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Exhibit A hereto.

Section 2. Representations and Warranties, No Default. In order to induce the
Lenders to enter into this Amendment and to amend the Credit Agreement in the
manner provided herein, Holdings and the Borrower represent and warrant to each
Lender that:

 

  a) After giving effect to this Amendment, each of the representations and
warranties in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects on and as of the date hereof as though made on
and as of the date hereof, except to the extent that any such representation or
warranty expressly relates to an earlier date, in which case such representation
or warranty shall be true and correct in all material respects as of such
earlier date; and



--------------------------------------------------------------------------------

  b) At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing.

Section 3. Effectiveness. Section 1 of this Amendment shall become effective on
the date (such date, if any, the “Amendment No. 1 Effective Date”) that the
following conditions have been satisfied:

(i) Consents. The Administrative Agent shall have received executed signature
pages hereto from Lenders constituting the Required Lenders;

(ii) Additional Joinder Agreement. The Administrative Agent, the Borrower and
the Additional Term B Lender shall have entered into the Additional Term B
Joinder Agreement (as defined in Exhibit A);

(iii) Fees. The Borrower shall have paid to the Amendment No. 1 Lead Arrangers
(as defined in Exhibit A) in immediately available funds, all fees and expenses
owing to Amendment No. 1 Lead Arrangers and due and payable on the Amendment
No. 1 Effective Date as separately agreed to in writing by the Borrower and the
Amendment No. 1 Lead Arrangers and (ii) to the extent invoiced prior to the
Amendment No. 1 Effective Date, all reasonable out-of-pocket expenses of the
Amendment No. 1 Lead Arrangers and the Administrative Agent in connection with
this Amendment and the transaction contemplated hereby (including the reasonable
fees and expenses of Cahill Gordon & Reindel LLP, counsel to the Amendment No. 1
Lead Arrangers and the Administrative Agent);

(iv) Legal Opinions. The Administrative Agent shall have received a favorable
legal opinion of Fried, Frank, Harris, Shriver & Jacobson LLP, special counsel
to the Loan Parties and the general counsel of the Company, covering such
matters as the Administrative Agent may reasonably request and otherwise
reasonably satisfactory to the Administrative Agent;

(v) Officer’s Certificate. The Administrative Agent shall have received a
certificate of an authorized officer of the Borrower dated the Amendment No. 1
Effective Date certifying that (a) after giving effect to this Amendment, each
of the representations and warranties in the Credit Agreement and in the other
Loan Documents are true and correct in all material respects on and as of the
date hereof as though made on and as of the date hereof, except to the extent
that any such representation or warranty expressly relates to an earlier date,
in which case such representation or warranty shall be true and correct in all
material respects as of such earlier date and (b) at the time of and immediately
after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing;

 

-2-



--------------------------------------------------------------------------------

(vi) Closing Certificates. The Administrative Agent shall have received (i) a
certificate of good standing (where relevant) of each Loan Party as of a recent
date, from such Secretary of State or similar Governmental Authority and (ii) a
certificate of a duly authorized officer of each Loan Party dated the Amendment
No. 1 Effective Date and certifying (A) that there have been no changes to the
organizational documents of such Loan Party since the Closing Date, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
board of directors (or equivalent governing body) of such Loan Party authorizing
the execution, delivery and performance of the Loan Documents to which such
Person is a party and, in the case of the Borrower, the borrowings hereunder,
and that such resolutions have not been modified, rescinded or amended since the
date adopted and are in full force and effect, and (C) as to the incumbency and
specimen signature of each officer executing any Loan Document on behalf of such
Loan Party and countersigned by another officer as to the incumbency and
specimen signature of a duly authorized officer executing the certificate
referred to above;

(vii) Repayment of Initial Term Loans. The Administrative Agent shall have
received a notice of repayment in full of and/or conversion of the Initial Term
Loans to occur on the Amendment No. 1 Effective Date.

Section 4. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by telecopier or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

Section 5. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT
OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES,
EXCEPT FOR NEW YORK GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402).

Section 6. Headings. Section and Subsection headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose or be given any substantive effect.

Section 7. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or any other Agent, in each case under the Credit Agreement
or any other Loan Document, and (ii) shall not alter, modify, amend or in any
way affect any of the terms, conditions, obligations, covenants or

 

-3-



--------------------------------------------------------------------------------

agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect. Each Loan Party reaffirms its Obligations,
including obligations (whether direct, as a guarantor or otherwise), liabilities
and indebtedness, under the Loan Documents to which it is party and the validity
of the Liens granted by it pursuant to the Collateral Documents, and all
Mortgages, UCC financing statements and all other recordings and filings
previously made, recorded or filed are intended to and do secure and perfect all
of its Obligations, in each case to the extent provided in such Collateral
Documents. This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement and from and after the Amendment No. 1 Effective Date, all
references to the Credit Agreement in any Loan Document and all references in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Credit Agreement as amended by this Amendment. Each of
the Loan Parties hereby consents to this Amendment and confirms that all
obligations of such Loan Party under the Loan Documents to which such Loan Party
is a party shall continue to apply to the Credit Agreement as amended hereby.

Section 8. Submission To Jurisdiction; Waivers. Each of the parties hereto
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Amendment and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the address set forth
in Section 10.02 of the Credit Agreement or on the signature pages hereof, as
the case may be, or at such other address of which the Administrative Agent
shall have been notified pursuant thereto; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction

[The remainder of this page is intentionally left blank]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  TUBE CITY IMS CORPORATION, as Borrower   By:   /s/ Daniel E. Rosati    

Name:  Daniel E. Rosati

Title:    Executive Vice President and

              Chief Financial Officer

  METAL SERVICES HOLDCO LLC,   By: TMS INTERNATIONAL CORP., as sole member      
By:  

/s/ Daniel E. Rosati

       

Name:  Daniel E. Rosati

Title:    Executive Vice President and

              Chief Financial Officer

  TUBE CITY IMS, LLC   By:   /s/ Daniel E. Rosati    

Name:  Daniel E. Rosati

Title:    Executive Vice President and

              Chief Financial Officer

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:   /s/ Dan Bueno  

Name:  Dan Bueno

Title:    Vice President

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Amendment and to having up to all
of its Initial Term Loans being converted to Term B Loans in a like principal
amount on the Amendment No. 1 Effective Date in accordance with the Amendment:

 

                                                                     
            , (Name of Institution) By:      

Name:

Title:

 

[If a second signature is necessary: By:      

Name:

Title:]

 

[Lender Signature Page to Tube City Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

$300,000,000

CREDIT AGREEMENT

among

Metal Services Holdco, LLC,

as MS Holdco,

Tube City IMS Corporation,

as Company,

The Several Lenders from Time to Time Parties Hereto,

JPMorgan Chase Bank, N.A.,

as Administrative Agent,

Bank of America, N.A.

and

Credit Suisse AG, Cayman Islands Branch,

as Co-Syndication Agents,

Wells Fargo Bank, National Association,

as Documentation Agent

Dated as of March 20, 2012

and as amended by Amendment No. 1 on March 21, 2013

 

 

 

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Credit Suisse Securities (USA) LLC

and

Wells Fargo Securities, LLC,

as Joint Lead Arrangers and Joint Bookrunners

and

as Lead Arrangers and Joint Bookrunners for Amendment No. 1

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

SECTION 1. DEFINITIONS

     2   

1.1

     Defined Terms      2   

1.2

     Other Interpretive Provisions      3637   

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

     3738   

2.1

     Term Commitments      3738   

2.2

     Procedure for Borrowing      3738   

2.3

     Repayment of Term Loans      3839   

2.4

     Fees      3839   

2.5

     Optional Prepayments      3839   

2.6

     Mandatory Prepayments and Commitment Reductions      3940   

2.7

     Conversion and Continuation Options      4041   

2.8

     Interest Rates and Payment Dates      4142   

2.9

     Computation of Interest      4142   

2.10

     Inability to Determine Interest Rate; Illegality      4243   

2.11

     Pro Rata Treatment and Payments      4344   

2.12

     Requirements of Law      4445   

2.13

     Taxes      4546   

2.14

     Indemnity      4849   

2.15

     Change of Lending Office      4849   

2.16

     Replacement of Lenders      4849   

2.17

     Notes      4950   

2.18

     Incremental Credit Extensions      4950   

2.19

     Refinancing Amendments      5151   

2.20

     Extensions of Term Loans      5252   

SECTION 3. REPRESENTATIONS AND WARRANTIES

     5354   

3.1

     Financial Condition      5354   

3.2

     No Change      5354   

3.3

     Organization; Powers      5354   

3.4

     Authorization; Enforceability      5354   

3.5

     Governmental Approval; Compliance with Law      5454   

3.6

     Litigation      5455   

3.7

     Ownership of Property; Liens      5455   

3.8

     Intellectual Property      5555   

3.9

     Taxes      5556   

3.10

     Federal Regulations      5556   

3.11

     ERISA      5556   

3.12

     Investment Company Act; Other Regulations      5556   

3.13

     Subsidiaries      5656   

3.14

     Environmental Matters      5656   

3.15

     Accuracy of Information, etc.      5657   

3.16

     Security Documents      5657   

3.17

     Solvency      5757   

 

-i-



--------------------------------------------------------------------------------

             Page  

3.18

     Labor Disputes      5758   

3.19

     Compliance with Laws and Agreements      5758   

3.20

     Insurance      5758   

3.21

     PATRIOT Act and Other Specified Laws      5758   

SECTION 4. CONDITIONS PRECEDENT

     5859   

4.1

     Conditions to Initial Extension of Credit      5859   

4.2

     Conditions to Each Extension of Credit      6060   

SECTION 5. AFFIRMATIVE COVENANTS

     6061   

5.1

     Financial Statements      6061   

5.2

     Certificates; Other Information      6162   

5.3

     Payment of Taxes      6363   

5.4

     Maintenance of Existence; Compliance      6363   

5.5

     Maintenance of Property; Insurance      6364   

5.6

     Inspection of Property; Books and Records; Discussions      6364   

5.7

     Notices      6464   

5.8

     Additional Collateral, Further Assurances      6465   

5.9

     Credit Ratings      6566   

5.10

     Designation of Unrestricted Subsidiaries      6566   

5.11

     Use of Proceeds      6666   

5.12

     Post Closing Matters      6666   

SECTION 6. NEGATIVE COVENANTS

     6667   

6.1

     Indebtedness      6667   

6.2

     Liens      7272   

6.3

     Fundamental Changes      7576   

6.4

     Disposition of Property      7576   

6.5

     Restricted Payments      7878   

6.6

     Investments      8081   

6.7

     Optional Payments of Subordinated Indebtedness      8283   

6.8

     Transactions with Affiliates      8383   

6.9

     Sale Leaseback Transactions      8484   

6.10

     Swap Agreements      8484   

6.11

     Negative Pledge Clauses      8484   

6.12

     Clauses Restricting Restricted Subsidiary Distributions      8585   

6.13

     Lines of Business      8586   

SECTION 7. GUARANTEE

     8586   

7.1

     The Guarantee      8586   

7.2

     Obligations Unconditional      8686   

7.3

     Reinstatement      8787   

7.4

     No Subrogation      8788   

7.5

     Remedies      8788   

7.6

     Instrument for the Payment of Money      8788   

7.7

     Continuing Guarantee      8788   

7.8

     General Limitation on Guarantor Obligations      8888   

 

-ii-



--------------------------------------------------------------------------------

             Page  

7.9

     Release of Guarantors      8888   

7.10

     Right of Contribution      8889   

SECTION 8. EVENTS OF DEFAULT

     8889   

8.1

     Events of Default      8889   

8.2

     Action in Event of Default      9191   

8.3

     Application of Proceeds      9191   

SECTION 9. ADMINISTRATIVE AGENT

     9292   

9.1

     Appointment      9292   

9.2

     Delegation of Duties      9293   

9.3

     Exculpatory Provisions      9293   

9.4

     Reliance by Agents      9394   

9.5

     Notice of Default      9494   

9.6

     Non-Reliance on Administrative Agent and Other Lenders      9494   

9.7

     Indemnification      9495   

9.8

     Administrative Agent in its Individual Capacity      9595   

9.9

     Successor Administrative Agent      9595   

9.10

     No Other Duties, etc.      9696   

9.11

     Withholding Taxes      9696   

SECTION 10. MISCELLANEOUS

     9697   

10.1

     Amendments and Waivers      9697   

10.2

     Notices      9999   

10.3

     No Waiver; Cumulative Remedies      100101   

10.4

     Survival of Representations and Warranties      101101   

10.5

     Payment of Expenses      101101   

10.6

     Successors and Assigns; Participations and Assignments      102102   

10.7

     Adjustments; Set off; Counterparts; Electronic Execution      106106   

10.8

     Severability      107107   

10.9

     Integration      107107   

10.10

     Governing Law      107108   

10.11

     Submission To Jurisdiction; Waivers      108108   

10.12

     Acknowledgements      108109   

10.13

     Confidentiality      110110   

10.14

     WAIVERS OF JURY TRIAL      111111   

10.15

     USA PATRIOT Act Notification      111111   

10.16

     Maximum Amount      111111   

10.17

     Lender Action      112112   

10.18

     No Fiduciary Duty      112112   

10.19

     Intercreditor Agreement      112112   

SCHEDULES & EXHIBITS:

 

1.1A      Commitments 3.6      Litigation 3.14      Disclosed Matters 3.16     
UCC Filing Jurisdictions

 

-iii-



--------------------------------------------------------------------------------

5.12    Post-Closing Matters 6.1(c)    Existing Indebtedness 6.2(h)    Existing
Liens 6.4    Disposition of assets 6.6(l)    Existing Investments 6.8   
Affiliate Transactions 6.11    Restrictive Agreements EXHIBITS: A           
Form of Pledge and Security Agreement B    Form of Borrowing Notice C    Form of
Officer’s Certificate D    Form of Assignment and Assumption E    Form of
Conversion/Continuation Notice F    Form of Term Loan Note G    [Reserved.] H   
Form of Guarantor Joinder Agreement I    Form of Pari Lien Intercreditor
Agreement Terms J    Form of Junior Lien Intercreditor Agreement Terms K    Form
of U.S. Tax Compliance Certificate

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT (this “Agreement”), dated as of March 20, 2012,2012 (as amended
by Amendment No. 1 on [            ], 2013), among Metal Services Holdco, LLC, a
Delaware limited liability company (“MS Holdco”), Tube City IMS Corporation, a
Delaware corporation (the “Company” or the “Borrower”), the Subsidiary
Guarantors (this and each other capitalized term used herein without definition
having the meaning assigned to such term in Section 1.1), the several banks,
financial institutions, institutional investors and other entities from time to
time parties to this Agreement as lenders or holders of Loans or Commitments
(the “Lenders”), and JPMorgan Chase Bank, N.A., as Administrative Agent.

W I T N E S S E T H:

WHEREAS, MS Holdco, Metal Services Merger Sub Corp. (which merged into the
Company with the Company being the surviving entity in such merger), certain
subsidiaries of MS Holdco, the several banks, financial institutions,
institutional investors and other entities from time to time parties thereto as
lenders or holders of the loans and issuers of letters of credit thereunder, and
Credit Suisse, as Administrative Agent and collateral agent entered into that
certain term loan credit agreement on January 25, 2007 (the “Existing Term Loan
Credit Facility” and the term loans made thereunder the “Existing Term Loan” and
the letters of credit issued thereunder the “Existing Synthetic Letters of
Credit”);

WHEREAS, MS Holdco, Metal Services Merger Sub Corp. (which merged into the
Company with the Company being the surviving entity in such merger), certain
subsidiaries of MS Holdco and The Bank of New York, as trustee entered into that
certain Indenture on January 25, 2007 (the “Senior Subordinated Notes
Indenture”) governing the Company’s 9.75% Senior Subordinated Notes due 2015
(the “Senior Subordinated Notes”);

WHEREAS, MS Holdco, the Borrower, certain subsidiaries of Borrower as borrowers
from time to time, the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “U.S. ABL Administrative Agent”),
JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian administrative agent,
J.P. Morgan Europe Limited, as European administrative agent and as European
Collateral Agent and the other agents party thereto from time to time, entered
into that certain Credit Agreement on December 15, 2011 (the “ABL Credit
Agreement”);

WHEREAS, on the date hereofClosing Date, the Administrative Agent, on behalf of
the Term Secured Parties (as defined in the Term Loan/ABL Intercreditor
Agreement), the U.S. ABL Administrative Agent, on behalf of the ABL Secured
Parties (as defined in the Term Loan/ABL Intercreditor Agreement), MS Holdco and
certain of its subsidiaries entered into that certain Lien Subordination and
Intercreditor Agreement (the “Term Loan/ABL Intercreditor Agreement”);

WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower in an aggregate amount not to exceed $300,000,000, consisting of
$300,000,000 in an aggregate principal amount of Initial Term Loans; and

WHEREAS, the proceeds, or a portion thereof, of the Initial Term Loans will
(i) be used by the Company to repay in full the Existing Term Loan outstanding
as of the Closing Date, (ii) be used by the Company to redeem in full the Senior
Subordinated Notes outstanding as of the Closing Date, (iii) be used to pay fees
and expenses related to the foregoing, and (iv) be used for general corporate
purposes;

WHEREAS, the proceeds of the loans borrowed in respect of the Additional Term B
Commitment shall be used on the Amendment No. 1 Effective Date (i) to repay the
outstanding Initial Terms Loans that are not Converted Initial Term Loans
(ii) to pay fees and expenses related to the foregoing, and (iii) be used for
general corporate purposes (the transactions referred in clauses (i) through
(iviii) collectively, together with transactions ancillary thereto, the
“Transactions”);



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

“ABL Credit Agreement”: as defined in the preamble hereto.

“ABR”: means, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus  1/2 of 1% and (c) the Eurodollar Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that, for the avoidance of doubt, the
Eurodollar Rate for any day shall be based on the one-month rate appearing on
the Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding). Any
change in the ABR due to a change in the Prime Rate, the Federal Funds Effective
Rate or the Eurodollar Rate shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Rate, respectively.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Acceptable Price”: shall have the meaning assigned to such term in the
definition of “Dutch Auction.”

“Accounting Change”: shall have the meaning assigned to such term in the
definition of “GAAP.”

“Additional Lender”: at any time, any bank or other financial institution that
agrees to provide any portion of any (a) Incremental Term Loans or Incremental
Revolving Commitments pursuant to an Incremental Amendment in accordance with
Section 2.18 or (b) Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.19; provided that (i) the
Administrative Agent shall have consented (not to be unreasonably withheld) to
such Additional Lender if such consent would be required under Section 10.6(b)
for an assignment of Loans or Incremental Revolving Commitments to such
Additional Lender, (ii) the Company shall have consented to such Additional
Lender and (iii) if such Additional Lender is an Affiliated Lender, such
Additional Lender must comply with the limitations and restrictions set forth in
Section 10.6(b)(iv).

“Additional Term B Commitment”: means, with respect to the Additional Term B
Lender, its commitment to make a Term B Loan on the Amendment No. 1 Effective
Date in an amount equal to $300,000,000 minus the aggregate principal amount of
the Converted Initial Term Loans of all Lenders.

“Additional Term B Joinder Agreement”: means the joinder agreement, dated the
Amendment No. 1 Effective Date, by and among the Borrower, the Administrative
Agent and the Additional Term B Lender.

“Additional Term B Lender”: means the Person identified as such in the
Additional Term B Joinder Agreement.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent”: JPMorgan Chase Bank, N.A., as the administrative agent
for the Lenders and as the collateral agent for the Secured Parties under this
Agreement and the other Loan Documents, together with any of its successors in
such capacities.

“Affiliate”: with respect to any specified Person, any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“Affiliate Transaction”: as defined in Section 6.8.

“Affiliated Investment Fund”: an Affiliate of MS Holdco (other than MS Holdco,
the Company or any of their respective Subsidiaries) that is a bona fide debt
fund or an investment vehicle that is engaged in the making, purchasing, holding
or otherwise investing in commercial loans, bonds and similar extensions of
credit in the ordinary course and with respect to which Onex Partners II LP and
investment vehicles managed or advised by Onex Partners II LP that are not
engaged primarily in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
do not make investment decisions for such entity.

“Affiliated Lender”: at any time, any Lender that is the Sponsor or an Affiliate
of the Sponsor (other than MS Holdco, the Company or any of their respective
Subsidiaries or any natural person) at such time.

“Agents”: collectively, the Administrative Agent, the Lead Arrangers, the
Co-Syndication Agents and the Documentation Agent.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the ClosingAmendment No. 1 Effective Date, the aggregate amount of
such Lender’s Commitments at such time and (b) thereafter, the aggregate then
unpaid principal amount of such Lender’s Term B Loans.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Amendment No. 1”: means Amendment No. 1 to this Agreement, dated as of
[            ], 2013, by and among the Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto.

“Amendment No. 1 Consenting Lender”: means each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 1 executed by such
Lender.

“Amendment No. 1 Effective Date”: has the meaning specified in Amendment No. 1.

“Amendment No. 1 Lead Arrangers”: means J.P. Morgan Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Credit Suisse Securities (USA) LLC
and Wells Fargo Securities, LLC in their capacities as joint lead arrangers and
joint bookrunners for Amendment No. 1.

 

-3-



--------------------------------------------------------------------------------

“Applicable Discount”: shall have the meaning assigned to such term in the
definition of “Dutch Auction.”

“Applicable Margin”: for each Type of Loan (excluding Other Term Loans, Extended
Term Loans and Incremental Term Loans), the rate per annum set forth under the
relevant column heading below:

 

    


 

ABR


Loans

  


  

   


 

Eurodollar


Loans

  


  

    ABR Loans   

Term B Loans

     2.75 %      4.503.75 %      3.50 % 

; provided, that, (a) with respect to any Incremental Term Loans, the Applicable
Margin shall be as set forth in the Incremental Amendment relating to the
Incremental Term Commitment in respect of such Incremental Term Loan, (b) with
respect to any Other Term Loans, the Applicable Margin shall be as set forth in
the Refinancing Amendment relating to such Loans and (c) with respect to any
Series of Extended Term Loans shall be the applicable percentage(s) per annum
set forth in the relevant Extension Amendment.

“Approved Electronic Communications”: as defined in Section 10.2.

“Approved Fund”: as defined in Section 10.6(b)(ii).

“Asset Sale”: any Dispositions (excluding any such Dispositions permitted by
clauses (a) through (g), (i), (k) through (q), (s), (t) and (v) through (x) of
Section 6.4) that yield gross proceeds to any Group Member.

“Asset Sale Reduction Amount”: as defined in Section 2.6(c).

“Assignee”: as defined in Section 10.6(b)(i).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit D.

“Assignment Taxes”: as defined in the definition of “Other Taxes.”

“Attributable Debt”: in respect of a Sale Leaseback Transaction, at the time of
determination, the present value of the obligation of the Loan Party that
acquires, leases or licenses back the right to use all or a material portion of
the subject property for net rental, license or other payments during the
remaining term of the lease, license or other arrangement included in such Sale
Leaseback Transaction including any period for which such lease, license or
other arrangement has been extended or may, at the sole option of the other
party (or parties) thereto, be extended. Such present value shall be calculated
using a discount rate equal to the rate of interest implicit in such
transaction, determined in accordance with GAAP (or, if there is no rate of
interest implicit in such transaction, determined in accordance with GAAP, the
rate of interest on the Term B Loans in effect on such date).

“Auction Purchase”: a purchase of Loans or Commitments pursuant to a Dutch
Auction (x) in the case of a Permitted Auction Purchaser, in accordance with the
provisions of Section 10.6(b)(iii) or (y) in the case of an Affiliated Lender,
in accordance with the provisions of Section 10.6(b)(iv).

 

-4-



--------------------------------------------------------------------------------

“Available Amount”: at any time, an amount (not less than zero) determined on a
cumulative basis equal to the sum of, without duplication:

(a) the Retained Excess Cash Flow Amount at such time, plus

(b) the cumulative amount of cash and Cash Equivalent proceeds from (i) the sale
of Qualified Equity Interests of MS Holdco or of any direct or indirect parent
of MS Holdco after the Closing Date and on or prior to such time (including upon
exercise of warrants or options) which proceeds have been contributed as equity
to the capital of the Company and (ii) the Qualified Equity Interests of MS
Holdco or of any direct or indirect parent of MS Holdco issued upon conversion
of Indebtedness of the Company or any of its Restricted Subsidiaries owed to a
Person other than a Loan Party or a Restricted Subsidiary of the Company
incurred after the Closing Date (excluding (x) any such contribution by the
Company or any of its Subsidiaries and (y) issuances of Capital Stock applied
pursuant to Section 6.5(d)(y), Section 6.5(h) or Section 6.6(o)), plus

(c) to the extent not already included or reflected in the Retained Excess Cash
Flow Amount, in the event any Unrestricted Subsidiary has been re-designated as
a Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Company
or a Restricted Subsidiary of the Company, the fair market value (as determined
by a Responsible Officer of the Company) of the Investments consisting of cash
and Cash Equivalents of the Company and its Restricted Subsidiaries in such
Unrestricted Subsidiary at the time of such re-designation (but not in excess of
the original principal amount of the Investment in such Unrestricted Subsidiary
immediately prior to such re-designation), combination or transfer (or of the
assets transferred or conveyed, as applicable), in each case to the extent such
Investments correspond to the designation of a Subsidiary as an Unrestricted
Subsidiary pursuant to Section 5.10 and were originally made using the Available
Amount pursuant to Section 6.6(p), plus

(d) to the extent not included pursuant to clause (b) above, an amount equal to
the aggregate amount of cash and the fair market value, as determined in good
faith by the Borrower, of marketable securities or other property contributed to
the capital of the Borrower after the Closing Date (excluding (x) any such
contribution by the Company or any of its Subsidiaries and (y) issuances of
Capital Stock applied pursuant to Section 6.5(d)(y), Section 6.5(h) or
Section 6.6(o)); plus

(e) the aggregate amount of Declined Proceeds; plus

(f) an amount equal to the net reduction in Investments made pursuant to
Section 6.6(d) and Section 6.6(p) (in each case, not in excess of the original
amount of such Investments that reduced the Available Amount) in respect of any
returns in cash and Cash Equivalents (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Company and its Restricted
Subsidiaries from such Investments, minus

(g) any amount of the Available Amount used to make Restricted Payments pursuant
to Section 6.5(b) after the Closing Date and on or prior to such time, minus

(h) any amount of the Available Amount used to make Restricted Payments pursuant
to Section 6.5(c) in an amount not to exceed the amount of the Available Amount
immediately prior thereto, minus

 

-5-



--------------------------------------------------------------------------------

(i) any amount of the Available Amount used to make Investments pursuant to
Section 6.6(d) in an amount not to exceed the amount of the Available Amount
immediately prior thereto, minus

(j) any amount of the Available Amount used to make Investments pursuant to
Section 6.6(p) after the Closing Date and on or prior to such time, minus

(k) any amount of the Available Amount used to make payments or redemptions
pursuant to Section 6.7(c) after the Closing Date and on or prior to such time,
minus

(l) any amount of the Available Amount used to make payments or redemptions
pursuant to Section 6.7(d) in an amount not to exceed the amount of the
Available Amount immediately prior thereto.

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy”, as
now and hereinafter in effect, or any successor statute.

“Bankruptcy Event”: with respect to any Person, such Person or its parent entity
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person or its parent entity.

“Beneficially Own”: as defined within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act; Beneficial Ownership shall have a correlative meaning.

“Benefited Lender”: as defined in Section 10.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrower Materials”: as defined in Section 5.2(a).

“Borrowing”: any Loans of the same Type made, converted or continued on the same
date and, in the case of Eurodollar Loans, as to which a single Interest Period
is in effect.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

 

-6-



--------------------------------------------------------------------------------

“Cancellation” or “Cancelled”: the cancellation, termination and forgiveness by
Permitted Auction Purchaser of all Loans, Commitments and related Obligations
acquired in connection with an Auction Purchase or other acquisition of Term B
Loans, which cancellation shall be consummated as described in
Section 10.6(b)(iii)(C) and the definition of “Eligible Assignee.”

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP. For the
avoidance of doubt, “Capital Lease Obligations” shall not include obligations or
liabilities of any Person to pay rent or other amounts under any lease of (or
other arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations would be required to be classified and
accounted for as an operating lease under GAAP as existing on the Closing Date.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation (including
common stock and preferred stock), any and all equivalent ownership interests in
a Person (other than a corporation), including partnership interests (general
and limited), and membership and limited liability company interests, and any
and all warrants, rights or options to purchase any of the foregoing (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).

“Cash Equivalents” means:

(a) Dollars;

(b) Canadian dollars, Japanese yen, pounds sterling, euro or, in the case of any
Foreign Subsidiary, such local currencies held by it from time to time in the
ordinary course of business;

(c) securities issued or directly and fully and unconditionally guaranteed or
insured by the government of the United States of America or any country that is
a member of the European Union or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

(d) certificates of deposit, time deposits, bankers acceptances and eurodollar
time deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any commercial bank having, at the time of
acquisition thereof, capital and surplus in excess of $250,000,000, or the
foreign currency equivalent thereof;

(e) repurchase obligations for underlying securities of the types described in
clauses (c) and (d) above entered into with any financial institution, at the
time of acquisition thereof, meeting the qualifications specified in clause
(d) above;

(f) commercial paper rated, at the time of acquisition thereof, at least “P-2”
by Moody’s or at least “A-2” by S&P and in each case maturing within 12 months
after the date of issuance thereof;

 

-7-



--------------------------------------------------------------------------------

(g) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P with maturities
of 24 months or less from the date of acquisition;

(h) Indebtedness or preferred stock issued by persons with a rating, at the time
of acquisition thereof, of “A” or higher from S&P or “A2” or higher from Moody’s
with maturities of 24 months or less from the date of acquisition;

(i) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (h) above; and

(j) in the case of any Foreign Subsidiary, investments made locally of a type
and quality comparable to those described in clauses (a) through (i) of this
definition.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and
(b) above; provided that, except with respect to local currency held by a
Foreign Subsidiary, such amounts are converted into one or more of the
currencies set forth in clauses (a) and (b) above as promptly as practicable and
in any event within ten Business Days following the receipt of such amounts.

“Cash Management Obligations”: all obligations, including guarantees thereof, of
any Group Member to a bank or other financial institution that is reasonably
acceptable to a Lender, Agent or affiliate of a Lender or Agent in respect of
(i) overdrafts and related liabilities owed to any such bank or financial
institution arising from treasury, depositary and cash management services or in
connection with any automated clearinghouse transfer of funds, (ii) foreign
exchange and currency management services or (iii) purchase cards, credit cards
or similar services, in each case, arising from transactions in the ordinary
course of business of such Group Members.

“Certificated Securities”: as defined in Section 3.16.

“CFC”: a “controlled foreign corporation” within the meaning of Section 957 of
the Code.

“CFC Holdco”: any Domestic Subsidiary that has no material assets other than
Capital Stock of one or more Foreign Subsidiaries that are CFCs.

“Change in Law”: (a) the adoption of any law, rule or regulation after the date
of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules, guidelines
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case relating to Basel
III, shall in the case of each of the foregoing clauses (i) and (ii), be deemed
to be a “Change in Law,” regardless of the date enacted, adopted, issued or
implemented.

 

-8-



--------------------------------------------------------------------------------

“Change in Tax Law” shall mean the enactment, promulgation, execution or
ratification of, or any change in or amendment to, any law (including the Code),
treaty, regulation or rule (or in the official interpretation of any law,
treaty, regulation or rule by any Governmental Authority (including a court))
relating to taxation.

“Change of Control”: at any time, (a) any “person” or “group” (within the
meaning of Rule 13d-5 of the Exchange Act but excluding any employee benefit
plan of such person and its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Permitted Investors, shall Beneficially Own Capital Stock
of Holdings representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of Holdings and the
percentage of the aggregate ordinary voting power represented by such Capital
Stock Beneficially Owned by such person or group exceeds the percentage of the
aggregate ordinary voting power represented by Capital Stock of Holdings then
Beneficially Owned by the Permitted Investors or (b) Holdings shall cease to
Beneficially Own, directly or indirectly, 100% of the issued and outstanding
Capital Stock of the Company.

“Class”: (a) when used with respect to Lenders, refers to whether such Lender is
a Term B Lender, an Incremental Term Lender of a particular Series of
Incremental Term Loans, an Incremental Revolving Lender of a particular Series
of Incremental Revolving Commitments or an Other Term Lender of a particular
Series of Other Term Loans, (b) when used with respect to Commitments, refers to
whether such Commitments are Term Commitments, Additional Term B Commitments,
Incremental Term Commitments with respect to a particular Series of Incremental
Term Loans, Incremental Revolving Commitments with respect to a particular
Series of Incremental Revolving Commitments, or Other Term Commitments with
respect to a particular Series of Other Term Loans and (c) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Initial Term Loans, Term B Loans, Incremental
Term Loans of a particular Series, Loans made pursuant to Incremental Revolving
Commitments of a particular Series, Extended Term Loans of a particular Series
or Other Term Loans of a particular Series.

“Closing Date”: March 20, 2012.

“Co-Syndication Agents”: Bank of America, N.A. and Credit Suisse AG, Cayman
Islands Branch.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all of the assets and property of the Loan Parties and any other
Person, now owned of hereafter acquired, whether real, personal or mixed, upon
which a Lien is purported to be created by any Security Document.

“Commitment”: as to any Lender, the Term Commitment, Additional Term B
Commitment, Incremental Term Commitment, Other Term Commitment and/or
Incremental Revolving Commitment of such Lender.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with MS Holdco or the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes MS Holdco or the
Borrower and that is treated as a single employer under Section 414 of the Code.

“Company”: as defined in the preamble hereto.

 

-9-



--------------------------------------------------------------------------------

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated March 2012 and furnished to certain Lenders.

“Consolidated Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures (whether paid in cash or other consideration
or accrued as a liability and including that portion of Capital Lease
Obligations which is capitalized on the consolidated balance sheet of the
Company) by such Person and its Restricted Subsidiaries during such period for
the acquisition or leasing (pursuant to a capital lease) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs or
improvements during such period) or intangible assets related to the ERP system
implementation.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Company and its Restricted Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Company and its Restricted Subsidiaries at such date, but excluding (a) the
current portion of any Funded Debt of the Company and its Restricted
Subsidiaries and (b) without duplication of clause (a) above, all Indebtedness
consisting of Loans to the extent otherwise included therein.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and, except in the case of clause (r) below, to the
extent reflected as a charge in the statement of such Consolidated Net Income
for such period, the sum of (a) income tax expense, (b) interest expense,
amortization or write off of debt discount and debt issuance costs and
commissions, discounts and other fees and charges associated with Indebtedness
(including the Loans), (c) depreciation and amortization expense, including
amortization of intangibles and organization costs, (d) any extraordinary
charges, non-recurring or unusual charges (including relating to start-up
losses, severance and relocation, one time compensation charges, integration and
facilities, sites or contracts, opening costs, business optimization costs,
inventory optimization programs, systems establishment, development and
retirement costs, transition costs, including costs related to a transition to a
stand-alone company, restructuring costs or reserves, any expenses related to
any reconstruction, recommissioning or reconfiguration of fixed assets for
alternative uses, plant shutdown or consolidation costs, acquisition integration
costs, curtailments or modifications to pension and post-retirement employee
benefit plans and warrants or options to purchase Capital Stock of MS Holdco or
a direct or indirect parent of MS Holdco), (e) deferred compensation and
bonuses, deferred purchase price or earn-out obligations payable in connection
with any acquisition or Investment effected after the Closing Date (with regard
to accounting treatment), (f) any non-cash charges, expenses or losses for such
period that do not constitute reserves and which are not expected to result in
cash payments in a future period (including, whether or not otherwise includable
as a separate item in the statement of such Consolidated Net Income for such
period, non-cash losses on sales of assets outside the ordinary course of
business), (g) charges or expenses related to the Transactions, (h) the
aggregate amount actually paid by the Company and its Restricted Subsidiaries in
cash to the Sponsor or an Affiliate thereof on account of management,
consulting, monitoring, closing, transactional, advisory and similar fees and
expenses, in each case, permitted to be paid under this Agreement (including
termination fees) and related expenses and indemnities paid (or any accruals
related to such fees or related expenses), (i) expenses incurred in connection
with the prepayment, amendment, modification or Refinancing of Indebtedness
during such period, (j) any transaction costs or charges incurred during such
period in connection with an actual or proposed incurrence of Indebtedness,
including a Refinancing, prepayment or amendment thereof, issuance of Capital
Stock, investment, acquisition, Disposition, abandonment, divestiture or
recapitalization (in each case whether or not consummated), (k) any net loss
resulting in such period from

 

-10-



--------------------------------------------------------------------------------

Swap Agreements and the application of Statement of Financial Accounting
Standards No. 133, (l) any net loss resulting in such period from currency
translation losses related to currency re-measurements of Indebtedness
(including intercompany Indebtedness), (m) non-cash losses or charges associated
with any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, goodwill, long-lived assets and investments in debt and equity
securities, (n) costs and expenses incurred in connection with the establishment
and initial implementation of policies and procedures for complying with the
Sarbanes Oxley Act of 2002 and the rules and regulations thereunder in an
aggregate amount not to exceed $2,000,000, (o) any loss from the early
extinguishment of Indebtedness or Swap Agreements or other derivative
instruments, (p) any loss from disposed, abandoned, transferred, closed or
discontinued operations and losses on disposal of disposed, abandoned,
transferred, closed or discontinued operations, (q) any purchase price payments
made in connection with a Permitted Acquisition or other similar investment
permitted hereunder, (r) in connection with any acquisition, divestiture,
restructuring, cost savings initiatives and other similar initiatives occurring
after the Closing Date: (A) cost savings, operating expense reductions,
operational improvements and synergies permitted to be reflected in pro forma
financial information under Rule 11-02 of Regulation S-X under the Securities
Act, for such period and (B) cost savings, operating expense reductions,
operational improvements and cost saving synergies of the Company and its
Restricted Subsidiaries resulting from, or expected to result from, actions
taken, committed to be taken or planned to be taken within the next twelve
months following the date of such acquisition, divestiture, restructuring or the
date such cost saving initiative or other similar initiative is adopted (and
that are set forth in reasonable detail in a certificate of a Responsible
Officer delivered to the Administrative Agent) that (1) are factually supported
and determined in good faith by the Company to be probable as a result of such
actions, and (2) do not exceed the actual cost savings expected in good faith to
be realized by the Company and its Restricted Subsidiaries as a result of such
actions; provided that the aggregate amount of any increase pursuant to this
clause (r)(B) for any Test Period shall not exceed 10% of Consolidated EBITDA
for such Test Period prior to giving effect to this clause (r)(B), and
(s) minority interest expense, and minus, without duplication, to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of (i) interest income, (ii) any extraordinary, unusual or non-recurring
income or gains (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside of the ordinary course of business), (iii) income
tax credits (to the extent not netted from income tax expense), (iv) any net
gain resulting in such period from Swap Agreements and the application of
Statement of Financial Accounting Standards No. 133, (v) any net gain resulting
in such period from currency translation gains related to currency
re-measurements of Indebtedness, (vi) any other non-cash income, which is not
expected to result in cash income in a future period (including, whether or not
otherwise includable as a separate item in the statement of such Consolidated
Net Income for such period, non-cash income on sales of assets outside the
ordinary course of business), all as determined on a consolidated basis,
(vii) any income or gain from the early extinguishment of Indebtedness or Swap
Agreements or other derivative instruments (including as a result of an
assignment of the Term B Loans to a Permitted Auction Purchaser or an Affiliated
Lender as permitted under Section 10.6), (viii) any income or gain from
disposed, abandoned or discontinued operations and any gains on disposal of
disposed, abandoned, transferred, closed or discontinued operations, (ix) any
income or gain (less all fees and expenses relating thereto) attributable to
asset dispositions or abandonments or the sale or other disposition of any
Capital Stock of any Person other than in the ordinary course of business, as
determined in good faith by the Company.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Company and its Restricted Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that (x) there shall be excluded (a) the
income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary or is merged into or consolidated with the Company or any
of its Restricted Subsidiaries, (b) the income (or deficit) of any Person (other
than a Restricted Subsidiary of the Company) in which the Company or any of its
Restricted Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by the Company or such Restricted Subsidiary in
the

 

-11-



--------------------------------------------------------------------------------

form of dividends or similar distributions, (c) solely for the purpose of
determining Excess Cash Flow, the net income for such period of any Restricted
Subsidiary of the Company (other than any Subsidiary Guarantor), to the extent
the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of its net income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived; provided that Consolidated Net Income
will be increased by the amount of dividends or other distributions or other
payments actually paid in cash (or to the extent converted into cash) or Cash
Equivalents to the Company or a Subsidiary Guarantor in respect of such period,
to the extent not already included therein, (d) any increase in amortization or
depreciation or other non-cash charges that results from the application of
purchase accounting in relation to any acquisition that is consummated after the
Closing Date, net of taxes and (e) the cumulative effect of a change in
accounting principles during such period to the extent included in Consolidated
Net Income. In addition, to the extent not already accounted for in the
Consolidated Net Income, notwithstanding anything to the contrary in the
foregoing, Consolidated Net Income shall include the amount of net proceeds
received by the Company or any Restricted Subsidiary thereof from business
interruption insurance.

“Consolidated Total Debt”: at any date, the aggregate principal amount (or, if
higher, the par value or stated face amount (other than with respect to zero
coupon Indebtedness)) of all Indebtedness of the Company and its Restricted
Subsidiaries at such date, determined on a consolidated basis in accordance with
GAAP and without duplication, including the outstanding principal amount of the
Term B Loans, but excluding (i) any liabilities in respect of undrawn letters of
credit referred to in clause (a)(ii) of the definition of “Indebtedness” and any
Guarantee Obligations in respect of any such liabilities, and (ii) Indebtedness
incurred in reliance on clause (l) of Section 6.1.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Consolidated Working Capital Adjustment”: for any period on a consolidated
basis, the amount (which may be a negative number) by which Consolidated Working
Capital as of the beginning of such period exceeds (or is less than (in which
case the Consolidated Working Capital Adjustment will be a negative number))
Consolidated Working Capital as of the end of such period.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Control Investment Affiliate”: as to any Person, any other Person that
(a) directly or indirectly, is in Control of, is Controlled by, or is under
common Control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.

“Converted Initial Term Loan”: means each outstanding Initial Term Loan held by
an Amendment No. 1 Consenting Lender on the Amendment No. 1 Effective Date
immediately prior to the effectiveness of Amendment No. 1 (or, if less, the
amount notified to such Lender by the Amendment No. 1 Lead Arrangers through
J.P. Morgan Securities LLC).

 

-12-



--------------------------------------------------------------------------------

“Credit Agreement Refinancing Indebtedness”: (a) Indebtedness incurred pursuant
to Section 6.1(d) and (b) Indebtedness incurred pursuant to a Refinancing
Amendment.

“Cumulative Net Cash Proceeds Amount”: as defined in Section 2.6(c).

“Declined Proceeds”: as defined in Section 2.6(d).

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that has (a) failed to fund any portion of its
Loans within three Business Days of the date required to be funded by it
hereunder, (b) notified the Borrower, the Administrative Agent or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit, (c) failed, within three
Business Days after request by the Administrative Agent, to confirm that it will
comply with the terms of this Agreement relating to its obligations to fund
prospective Loans and participations in then outstanding letters of credit and
swingline loans; provided that any such Lender shall cease to be a Defaulting
Lender under this clause (c) upon receipt of such confirmation by the
Administrative Agent, (d) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (e) (i) become or is insolvent or has a parent company that
has become or is insolvent or (ii) become subject to a Bankruptcy Event.

“Designated Non-cash Consideration”: the fair market value of noncash
consideration received by the Company or a Subsidiary of the Company in
connection with a Disposition pursuant to Section 6.4(v) that is designated as
Designated Non-cash Consideration at the time of such Disposition pursuant to a
certificate of a Responsible Officer delivered to the Administrative Agent,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the noncash consideration converted to cash
following the consummation of the applicable Disposition).

“Disclosed Matters”: the environmental matters disclosed in Schedule 3.14.

“Disposition”: with respect to any property (including, without limitation,
Capital Stock of any Restricted Subsidiary), any sale, lease, Sale Leaseback
Transaction, assignment, conveyance, transfer or other disposition thereof
(including by merger or consolidation or amalgamation and excluding the granting
of a Lien permitted hereunder) and any issuance of Capital Stock of the
Company’s Restricted Subsidiaries (in each case, other than any such sale,
lease, Sale Leaseback Transaction, assignment, conveyance, transfer, other
disposition or issuance with a value less than $5,000,0000 with respect to any
single such transaction or related such transactions valued at the initial
principal amount thereof in the case of non-cash proceeds consisting of notes or
other debt securities and valued at fair market value in the case of other
non-cash proceeds). The terms “Dispose” and “Disposed of” shall have correlative
meanings.

“Disqualified Equity Interests”: any Capital Stock which, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change in control or asset sale so long as any right of the holders
thereof upon the occurrence of a change in control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are then accrued and payable and the termination of the Commitments), in
each case, prior to the date that is ninety-one days after the Latest Maturity
Date, (b) is redeemable at the option of the

 

-13-



--------------------------------------------------------------------------------

holder thereof (other than solely for Qualified Equity Interests), in whole or
in part, prior to the date that is ninety-one days after the Latest Maturity
Date, except as a result of a change in control or an asset sale or the death,
disability, retirement, severance or termination of employment or service of a
holder who is an employee or director of Holdings, MS Holdco, the Borrower or a
Subsidiary, in each case so long as any such right of the holder (1) is not
effective during the continuance of an Event of Default and is not effective to
the extent that such redemption would result in a Default or an Event of Default
or (2) is subject to the prior repayment in full of the Loans and all other
Obligations that are then accrued and payable and the termination of the
Commitments, (c) requires the payment of any cash dividend or any other
scheduled cash payment constituting a return of capital, in each case, prior to
the date that is ninety-one days after the Maturity Date, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Capital Stock
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one days after the Latest Maturity Date; provided that if
such Capital Stock is issued to any plan for the benefit of employees of
Holdings, MS Holdco, the Borrower or its Restricted Subsidiaries or by any such
plan to such employees, such Capital Stock shall not constitute a Disqualified
Equity Interest solely because it may be required to be repurchased by MS Holdco
or its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations.

“Documentation Agent”: Wells Fargo Bank, National Association.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Company organized under the laws of
the United States, any state within the United States, or the District of
Columbia.

“Dutch Auction”: one or more purchases (each, a “Purchase”) by a Permitted
Auction Purchaser or an Affiliated Lender (either, a “Purchaser”) of Loans;
provided that, each such Purchase is made on the following basis:

(a) (i) the Purchaser will notify the Administrative Agent in writing (a
“Purchase Notice”) (and the Administrative Agent will deliver such Purchase
Notice to each relevant Lender) that such Purchaser wishes to make an offer to
purchase from each Term B Lender and/or each Lender with respect to any Class of
Loans, on an individual Class basis, Term B Loans, in an aggregate principal
amount as is specified by such Purchaser (the “Term Loan Purchase Amount”) with
respect to each applicable Class, subject to a range or minimum discount to par
expressed as a price at which range or price such Purchaser would consummate the
Purchase (the “Offer Price”) of such Loans to be purchased (it being understood
that different Offer Prices and/or Term Loan Purchase Amounts may be offered
with respect to different Classes of Loans and, in such an event, each such
offer will be treated as a separate offer pursuant to the terms of this
Section); provided that the Purchase Notice shall specify that each Return Bid
(as defined below) must be submitted by a date and time to be specified in the
Purchase Notice, which date shall be no earlier than the second Business Day
following the date of the Purchase Notice and no later than the fifth Business
Day following the date of the Purchase Notice; (ii) at the time of delivery of
the Purchase Notice to the Administrative Agent, no Default or Event of Default
shall have occurred and be continuing or would result therefrom (which condition
shall be certified as being satisfied in such Purchase Notice) and (iii) the
Term Loan Purchase Amount specified in each Purchase Notice delivered by such
Purchaser to the Administrative Agent shall not be less than $10,000,000 in the
aggregate;

(b) such Purchaser will allow each Lender holding the Loans of any Class,
subject to the Purchase Notice to submit a notice of participation (each, a
“Return Bid”) which shall specify (i) one or more discounts to par of such
Lender’s Class or Classes of Loans, subject to the Purchase Notice expressed as
a price (each, an “Acceptable Price”) (but in no event will any such Acceptable

 

-14-



--------------------------------------------------------------------------------

Price be greater than the highest Offer Price for the Purchase subject to such
Purchase Notice) and (ii) the principal amount of such Lender’s Loans of the
applicable Class at which such Lender is willing to permit a purchase of all or
a portion of its Loans to occur at each such Acceptable Price (the “Reply
Amount”);

(c) based on the Acceptable Prices and Reply Amounts of the Loans of the
applicable Class, as are specified by the Lenders, the Administrative Agent in
consultation with such Purchaser, will determine the applicable discount (the
“Applicable Discount”) which will be the lower of (i) the lowest Acceptable
Price at which such Purchaser can complete the Purchase for the entire Term Loan
Purchase Amount and (ii) in the event that the aggregate Reply Amounts relating
to such Purchase Notice are insufficient to allow such Purchaser to complete a
purchase of the entire Term Loan Purchase Amount, the highest Acceptable Price
that is less than or equal to the Offer Price;

(d) such Purchaser shall purchase Loans of the applicable Class from each Lender
with one or more Acceptable Prices that are equal to or less than the Applicable
Discount (“Qualifying Bids”) at the Applicable Discount (such Term B Loans being
referred to as “Qualifying Loans” and such Lenders being referred to as
“Qualifying Lenders”), subject to clauses (e), (f), (g) and (h) below;

(e) such Purchaser shall purchase the Qualifying Loans offered by the Qualifying
Lenders at the Applicable Discount; provided that if the aggregate principal
amount required to purchase the Qualifying Loans would exceed the Term Loan
Purchase Amount, such Purchaser shall purchase Qualifying Loans ratably based on
the aggregate principal amounts of all such Qualifying Loans tendered by each
such Qualifying Lender;

(f) the Purchase shall be consummated pursuant to and in accordance with
Section 10.6(b) and, to the extent not otherwise provided herein, shall
otherwise be consummated pursuant to procedures (including as to timing,
rounding and minimum amounts, Interest Periods, and other notices by such
Purchaser) reasonably acceptable to the Administrative Agent (provided that,
subject to the proviso of subsection (g) of this definition, such Purchase shall
be required to be consummated no later than five Business Days after the time
that Return Bids are required to be submitted by Lenders pursuant to the
applicable Purchase Notice);

(g) upon submission by a Lender of a Return Bid, subject to the foregoing clause
(f), such Lender will be irrevocably obligated to sell the entirety or its pro
rata portion (as applicable pursuant to clause (e) above) of the Reply Amount at
the Applicable Discount plus accrued and unpaid interest through the date of
purchase to such Purchaser pursuant to Section 10.6(b) and as otherwise provided
herein; provided that as long as no Return Bids have been submitted each
Purchaser may rescind its Purchase Notice by notice to the Administrative Agent;
and

(h) purchases by a Permitted Auction Purchaser of Qualifying Loans shall result
in the immediate Cancellation of such Qualifying Loans.

“ECF Percentage”: means, for any fiscal year, 50%; provided, that, the ECF
Percentage shall be reduced to 0% if the First Lien Leverage Ratio as of the
last day of such fiscal year is not greater than 1.752.50 to 1.00.

“Eligible Assignee”: (a) any Lender, any Affiliate of a Lender and any Approved
Fund, and (b) any commercial bank, insurance company, financial institution,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act) and which

 

-15-



--------------------------------------------------------------------------------

extends credit or buys commercial loans in the ordinary course; provided that
“Eligible Assignee” shall (x) include (i) Affiliated Investment Funds,
(ii) Affiliated Lenders, subject to the provisions of 10.6(b)(iv) and
(iii) Permitted Auction Purchasers, subject to the provisions of
Section 10.6(b)(iii), and solely to the extent that such Permitted Auction
Purchasers purchase or acquire Term B Loans pursuant to a Dutch Auction and
effect a Cancellation immediately upon such contribution, purchase or
acquisition pursuant to documentation reasonably satisfactory to the
Administrative Agent and shall (y) not include any natural person or the
Borrower or any of MS Holdco or the Borrower’s Affiliates (other than as set
forth in clause (x) above).

“Engagement Letter”: the Term Loan Engagement Letter, dated as of March 4, 2012,
among certain of the Agents, certain other parties and the Company.

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning Materials of Environmental Concern, human health
and safety with respect to exposure to Materials of Environmental Concern, and
protection or restoration of the environment as now or may at any time hereafter
be in effect.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Materials of Environmental Concern, (c) exposure to any
Materials of Environmental Concern, (d) the release or threatened release of any
Materials of Environmental Concern into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum equal to the greater of
(a) 1.251.00% and (b) the rate per annum determined by reference to the British
Bankers’ Association Interest Settlement Rates for deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period in Dollars, determined as of approximately 11:00 A.M. (London, England
time) two Business Days prior to the beginning of such Interest Period (as set
forth by Bloomberg Information Service or any successor thereto or any other
service selected by the Administrative Agent which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates). In the event that the rate referenced in clause
(b) of the preceding sentence is not available, the rate referenced in clause
(b) of the preceding sentence shall be determined by reference to the rate per
annum equal to the offered quotation rate to first class banks in the London
interbank market by the Administrative Agent for deposits (for delivery on the
first day of the relevant Interest Period) in Dollars of amounts in same day

 

-16-



--------------------------------------------------------------------------------

funds comparable to the principal amount of the applicable Loan of
Administrative Agent, in its capacity as a Lender, for which the Eurodollar Base
Rate is then being determined (or such other amount as may be reasonably
determined by the Administrative Agent) with maturities comparable to such
period as of approximately 11:00 A.M. (London, England time) two Business Days
prior to the beginning of such Interest Period.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

                        Eurodollar Base Rate                         1.00 -
Eurocurrency Reserve Requirements

“Event of Default”: any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any Excess Cash Flow Period, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such Excess
Cash Flow Period, (ii) the amount of all non-cash charges (including
depreciation and amortization and reserves for future expenses) deducted in
arriving at such Consolidated Net Income, (iii) the Consolidated Working Capital
Adjustment for such Excess Cash Flow Period, (iv) the aggregate net amount of
non-cash loss on the Disposition of property by the Company and its Restricted
Subsidiaries during such Excess Cash Flow Period (other than sales in the
ordinary course of business), to the extent deducted in arriving at such
Consolidated Net Income and (v) the amount, if any, by which taxes deducted in
determining Consolidated Net Income exceed taxes paid in cash during such period
over (b) the sum, without duplication, of (i) the amount of all non-cash credits
included in arriving at such Consolidated Net Income, (ii) the aggregate amount
actually paid by the Company and its Restricted Subsidiaries in cash during such
Excess Cash Flow Period on account of Consolidated Capital Expenditures
(excluding (x) the principal amount of Indebtedness incurred in connection with
such expenditures other than Indebtedness incurred under any revolving credit
facility and (y) the proceeds of equity contributions to, or equity issuances
by, MS Holdco or any direct or indirect parent thereof, which are contributed to
the Company to finance such expenditures), (iii) the aggregate amount actually
paid by the Company and its Restricted Subsidiaries in cash during such Excess
Cash Flow Period on account of Permitted Acquisitions (excluding (x) the
principal amount of Indebtedness incurred in connection with such expenditures
other than Indebtedness incurred under any revolving credit facility and (y) the
proceeds of equity contributions to, or equity issuances by, MS Holdco, which
are contributed to the Company to finance such expenditures), (iv) all mandatory
prepayments of the Term B Loans pursuant to Section 2.6(c) made during such
Excess Cash Flow Period, but only to the extent that the Asset Sale or Recovery
Event giving rise to the obligation to make a mandatory prepayment pursuant to
Section 2.6(c) resulted in a corresponding increase in Consolidated Net Income,
(v) to the extent not funded with the proceeds of Indebtedness (other than
Indebtedness in respect of any revolving credit facility), the aggregate amount
of all regularly scheduled principal amortization payments of Funded Debt made
on their due date during such Excess Cash Flow Period (including, payments in
respect of Capital Lease Obligations to the extent not deducted in the
calculation of Consolidated Net Income), (vi) to the extent not funded with the
proceeds of Indebtedness (other than Indebtedness in respect of any revolving
credit facility), the aggregate amount of all optional prepayments of
Indebtedness (other than (x) the Loans and (y) in respect of any revolving
credit facility to the extent there is not an equivalent permanent reduction in
commitments thereunder) made during the Specified Period for such Excess Cash
Flow Period including any premium, make-whole or penalty payments actually paid
in cash and that are required to be made in connection with any prepayment of
indebtedness to the extent, in the case of prepayments, such prepayments are
applied to reduce scheduled

 

-17-



--------------------------------------------------------------------------------

amortization payments of Indebtedness that are due during such Excess Cash Flow
Period, (vii) the aggregate net amount of non-cash gains on the Disposition of
property by the Company and its Restricted Subsidiaries during such Excess Cash
Flow Period (other than sales of inventory in the ordinary course of business),
to the extent included in arriving at such Consolidated Net Income, (viii) to
the extent not funded with proceeds of Indebtedness (other than Indebtedness in
respect of any revolving credit facility) or pursuant to Section 6.6(p), the
aggregate amount of all Investments and acquisitions made in cash during such
Excess Cash Flow Period to the extent permitted under this Agreement, (ix) any
cash payments that are made during such Excess Cash Flow Period and have the
effect of reducing an accrued liability (other than Indebtedness) that was not
accrued during such Excess Cash Flow Period, (x) cash payments by the Borrower
and its Subsidiaries during such Excess Cash Flow Period in respect of long-term
liabilities of the Borrower and its Subsidiaries other than Indebtedness,
(xi) the aggregate amount of expenditures actually made by the Borrower and the
Subsidiaries in cash during such Excess Cash Flow Period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such Excess Cash Flow Period, (xii) the aggregate amount of any
premium, make-whole or penalty payments actually paid in cash by the Borrower
and the Subsidiaries during such Excess Cash Flow Period that are required to be
made in connection with any prepayment of Indebtedness, (xiii) without
duplication of amounts deducted from Excess Cash Flow in other periods, the
aggregate consideration required to be paid by the Borrower or any of its
Subsidiaries pursuant to (a) binding contracts or (b) letters of intent, in each
case, entered into prior to or during such Excess Cash Flow Period relating to
acquisitions or Consolidated Capital Expenditures to be consummated or made
during the period of four consecutive fiscal quarters of the Borrower following
the end of such Excess Cash Flow Period, (xiv) the amount of taxes paid in cash
during such Excess Cash Flow Period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period, and
(xv) to the extent not funded with the proceeds of Indebtedness or deducted in
determining Consolidated Net Income, Restricted Payments made under clauses (d),
(e), (f) and (g) of Section 6.5.

“Excess Cash Flow Application Date”: as defined in Section 2.6(b).

“Excess Cash Flow Period”: each fiscal year of the Company beginning with the
fiscal year ending December 31, 2012.

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time, and any successor statute.

“Excluded Subsidiary”: (a) any Restricted Subsidiary that is not a Wholly Owned
Subsidiary of the Company, (b) (i) any Foreign Subsidiary, (ii) any CFC Holdco
or (iii) any Domestic Subsidiary that is a direct or indirect Subsidiary of a
Foreign Subsidiary that is a CFC, (c) any Subsidiary that is prohibited or
restricted by applicable law from providing a Guarantee of the Guaranteed
Obligations or if such Guarantee would require governmental (including
regulatory) consent, approval, license or authorization, (d) any special purpose
securitization vehicle (or similar entity), (e) any Restricted Subsidiary that
is a not-for-profit organization, (f) any Unrestricted Subsidiary, (g) any
Immaterial Subsidiary, (h) any captive insurance company and (i) any other
Restricted Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent (confirmed in writing by notice to the Borrower), the cost
or other consequences (including any adverse tax consequences) of becoming a
Guarantor shall be excessive in view of the benefits to be obtained by the
Lenders therefrom.

“Excluded Taxes”: with respect to the Administrative Agent, any Lender, or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder or under any Loan Document, (a) Taxes imposed on or
measured by its net income (however denominated), and franchise Taxes imposed on
it, in each case, by a jurisdiction as a result of such recipient being
organized under the laws of, or having its principal office or applicable
lending office in, such jurisdiction

 

-18-



--------------------------------------------------------------------------------

or as a result of any other present or former connection between such recipient
and such jurisdiction (other than any connection arising from such recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, and/or enforced, any Loan
Document), (b) any branch profits Tax under Section 884(a) of the Code, or any
similar Tax, imposed by any jurisdiction described in clause (a), (c) in the
case of a Non-U.S. Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.16), any U.S. federal withholding Tax that is not
imposed solely as a result of a Change in Tax Law occurring after such Non-U.S.
Lender became a party to this Agreement, except (i) to the extent that such
Non-U.S. Lender’s assignor, if any, was entitled, immediately prior to the
assignment to such Non-U.S. Lender, to receive additional amounts with respect
to such withholding Tax pursuant to Section 2.13 or (ii) where such Non-U.S.
Lender changes its applicable lending office or takes any other action after the
occurrence of such Change in Tax Law, to the extent that the additional amounts
payable (if any) to such Non-U.S. Lender in respect of such withholding Tax
after such change in applicable lending office or such other action do not
exceed the additional amounts (if any) payable to such Non-U.S. Lender solely as
a result of such Change in Tax Law, (d) any United States federal withholding
Tax imposed pursuant to FATCA, and (e) any withholding Taxes attributable to the
failure of a Lender to comply with Section 2.13(e).

“Existing Synthetic Letters of Credit”: as defined in the preamble hereto.

“Existing Term Loan Credit Facility”: as defined in the preamble hereto.

“Existing Term Loan”: as defined in the preamble hereto.

“Extended Term Lender”: as defined in Section 2.20(a).

“Extended Term Loan”: as defined in Section 2.20(a).

“Extension”: as defined in Section 2.20(a).

“Extension Amendment”: as defined in Section 2.20(a).

“Extension Offer”: as defined in Section 2.20(a).

“Facility”: any Class of Loans, as the context may require.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
treasury regulations or official interpretations thereof by any Governmental
Authority (including a court).

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers (or, if such day is not a Business Day,
for the next preceding Business Day), as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

 

-19-



--------------------------------------------------------------------------------

“First Lien Leverage Ratio”: as at the last day of any Test Period, the ratio of
(a) the excess of (i) Consolidated Total Debt that is secured by a lien on any
assets or property of any Loan Party (including the Loans but excluding any
Indebtedness that is secured solely by Liens that are expressly subordinated or
otherwise rank junior in priority to the Liens securing the Obligations) over
(ii) an amount equal to the amount of unrestricted cash and Cash Equivalents of
the Company and its Restricted Subsidiaries on such date, not to exceed
$50,000,000, that are free and clear of any Lien (other than Permitted Liens) to
(b) Consolidated EBITDA for such period.

“First-Tier CFC Holdco”: any CFC Holdco owned directly by the Borrower or any
Domestic Subsidiary.

“First-Tier Foreign DRE”: any Foreign DRE that is owned, directly or indirectly
through one or more Foreign DREs, by the Borrower or a Domestic Subsidiary.

“First-Tier Foreign Subsidiary”: any Foreign Subsidiary (other than a Foreign
DRE), owned directly by the Borrower, any Domestic Subsidiary, or any First-Tier
Foreign DRE.

“Flood Insurance Laws”: means, collectively, (i) the National Flood Insurance
Act of 1968 as now or hereafter in effect or any successor statute thereto,
(ii) the Flood Disaster Protection Act of 1973 as now or hereafter in effect or
any successor statute thereto, (iii) the National Flood Insurance Reform Act of
1994 as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign DRE”: a Foreign Subsidiary that for U.S. federal income tax purposes is
classified as a partnership or that is “disregarded as an entity separate from
its owner” (within the meaning of Treas. Reg. § 301.7701-3), but not any such
Foreign Subsidiary that has no material assets other than Capital Stock of one
or more Foreign Subsidiaries that are CFCs.

“Foreign Subsidiary”: any Subsidiary of the Company that is not a Domestic
Subsidiary.

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Company, Indebtedness in respect of the Loans.

“Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time. In the event that any “Accounting Change” (as defined
below) shall occur and such change results in a change in the method of
calculation of financial tests, standards or terms in this Agreement, then at
the Company’s request, the Administrative Agent shall enter into negotiations
with the Company in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Company’s financial condition shall be the same
after such Accounting Changes as if such Accounting Changes had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Company, the Administrative Agent and the Required Lenders, all financial
tests, standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred (other than for
purposes of delivery of financial statements under Section 5.1(a) and (b)).
“Accounting Changes” refers to changes in accounting

 

-20-



--------------------------------------------------------------------------------

principles (i) required by the promulgation of any rule, regulation,
pronouncement or opinion by the Financial Accounting Standards Board of the
American Institute of Certified Public Accountants or, if applicable, the SEC or
(ii) otherwise proposed by the Company to, and approved by, the Administrative
Agent.

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority”: the government of the United States or any other
country, including any political subdivision of any of the foregoing (including
state, provincial or local), the European Central Bank, the Council of Ministers
of the European Union, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity (including any European supranational
body) exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Group Members”: the collective reference to the Company and its Restricted
Subsidiaries.

“Guarantee”: as defined in Section 7.2.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness (the “primary obligations”) of any other third
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of the guaranteeing person, whether or not contingent,
(a) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (b) to advance or supply funds (i) for the
purchase or payment of any such primary obligation or (ii) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (c) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (d) otherwise to assure or hold harmless the owner of
any such primary obligation against loss in respect thereof; provided, however,
that the term Guarantee Obligation shall not include endorsements of instruments
for deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith.

“Guarantor Joinder Agreement”: an agreement substantially in the form of Exhibit
H.

“Guarantor Obligations”: as defined in Section 7.1.

“Guarantors”: the collective reference to MS Holdco and the Subsidiary
Guarantors.

“Holdings”: TMS International Corp, a Delaware corporation.

 

-21-



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary that, at the last day of the most recently ended fiscal quarter of
the Company for which financial statements have theretofore been most recently
delivered pursuant to Section 5.1(a) or (b), accounted for less than (x) 5% of
Total Assets at such date and (y) less than 5% of the consolidated revenues of
the Company and its Restricted Subsidiaries for the Test Period ending on such
date; provided that, notwithstanding the above, “Immaterial Subsidiary” shall
also include any of the Company’s Restricted Subsidiaries designated in writing
to the Administrative Agent, by a Responsible Officer of the Company (which the
Company shall be required to designate (and hereby undertakes to designate) to
the extent necessary to ensure that Immaterial Subsidiaries accounted for, at
the last day of the Test Period ending on the last day of the most recent fiscal
period for which financial statements have theretofore been most recently
delivered pursuant to Section 5.1(a) or (b), less than 10% of Total Assets at
such date and less than 10% of consolidated revenues of the Company for the Test
Period ending on such date.

“Incremental Amendment”: as defined in Section 2.18(c).

“Incremental Facility Closing Date”: as defined in Section 2.18(c).

“Incremental OID”: as defined in the definition of “Yield Calculation
Principles.”

“Incremental Revolving Commitments”: as defined in Section 2.18(a).

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or credit exposure to the Borrower arising from an Incremental
Revolving Commitment.

“Incremental Term Commitments”: as defined in Section 2.18(a).

“Incremental Term Lender”: as defined in Section 2.18(a).

“Incremental Term Loans”: as defined in Section 2.18(a).

“Incremental Term Loan Maturity Date”: the date on which an Incremental Term
Loan matures as set forth on the Incremental Amendment relating to such
Incremental Term Loan.

“Incremental Yield Differential”: as defined in Section 2.18(b).

“Indebtedness” means, with respect to any Person, (a) any indebtedness
(including principal and premium) of such Person, whether or not contingent
(i) in respect of borrowed money, (ii) evidenced by bonds, notes, debentures or
similar instruments or letters of credit or bankers’ acceptances (or, without
double counting, reimbursement agreements in respect thereof),
(iii) representing the balance deferred and unpaid of the purchase price of any
property (including Capital Lease Obligations), except any such balance that
constitutes a trade payable, accrued liability or similar obligation to a trade
creditor, in each case accrued in the ordinary course of business, or
(iv) representing any obligations in respect of Swap Agreements, if and to the
extent that any of the foregoing Indebtedness (other than letters of credit and
Swap Agreements) would appear as a liability upon a balance sheet (excluding the
footnotes thereto) of such Person prepared in accordance with GAAP; (b) to the
extent not otherwise included, any obligation by such Person to be liable for,
or to pay, as obligor, guarantor or otherwise, on the obligations of the type
referred to in clause (a) of another Person (whether or not such items would
appear upon the balance sheet of such obligor or guarantor), other than by
endorsement of negotiable instruments for collection in the ordinary course of
business; (c) to the extent not otherwise included, any obligation of the type
referred to in clause (a) of another Person secured by a Lien on any asset owned
by such Person, whether or not such obligations are assumed by such Person and
whether or not such obligations would appear upon the balance

 

-22-



--------------------------------------------------------------------------------

sheet of such Person; provided that the amount of such Indebtedness will be the
lesser of the fair market value of such asset at the date of determination and
the amount of Indebtedness so secured; and (d) Attributable Debt in respect of
Sale Leaseback Transactions; provided that notwithstanding the foregoing,
Indebtedness will be deemed not to include contingent obligations incurred in
the ordinary course of business. In no event shall non-contractual obligations
or liabilities, in either case, in respect of any equity interests constitute
Indebtedness under this definition.

“Indemnified Liabilities”: as defined in Section 10.5.

“Indemnitee”: as defined in Section 10.5.

“Initial Terms Loans”: shall mean the term loans made by the Lenders on the
Closing Date to the Borrower.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: as defined in the Security Agreement

“Intellectual Property Security Agreements”: the Intellectual Property Security
Agreement, dated as of the date hereofClosing Date, by the grantors party
thereto in favor of the Administrative Agent in form and substance reasonably
satisfactory to the Administrative Agent, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
therewith and with this Agreement and any additional agreements or documents
granting or purporting to grant a Lien on Intellectual Property of any Loan
Party for the benefit of any Secured Party.

“Interest Payment Date”: (a) as to any ABR Loan, the last Business Day of each
March, June, September and December (commencing on June 30, 2012) to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan, the date of any repayment or prepayment
made in respect thereof; provided that the Amendment No. 1 Effective Date shall
constitute an Interest Payment Date with respect to accrued and unpaid interest
through the Amendment No. 1 Effective Date for the Initial Term Loans (including
the Converted Initial Term Loans).

“Interest Period”: as to any Eurodollar Loan, (i) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six or (if agreed to by
all Lenders of the relevant Class) nine or twelve months thereafter, as selected
by the Borrower in its notice of borrowing or notice of conversion, as the case
may be, given with respect thereto; and (ii) thereafter, each period commencing
on the last day of the next preceding Interest Period applicable to such
Eurodollar Loan and ending one, two, three or six or (if agreed to by all
Lenders of the relevant Class) nine or twelve months thereafter, as selected by
the Borrower by irrevocable notice to the Administrative Agent not later than
11:00 A.M., New York City time, on the date that is three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that all of the foregoing provisions relating to Interest Periods are subject to
the following:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

 

-23-



--------------------------------------------------------------------------------

(b) the Company may not select an Interest Period for any Class of Loans beyond
the date final payment is due on such Class of Loans; and

(c) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month.

“Investments”: as defined in Section 6.6.

“Junior Lien Intercreditor Agreement”: any intercreditor agreement executed in
connection with any transaction requiring such agreement to be executed pursuant
to the terms hereof, among the Administrative Agent, the Company, MS Holdco and
the Subsidiary Guarantors and one or more Representatives or any other party, as
the case may be, on terms set forth on Exhibit J with such modifications as are
reasonably satisfactory to the Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time.

“Latest Maturity Date”: at any date of determination, the latest maturity or
expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Incremental Term Loans,
Other Term Loan, any Other Term Commitment or Incremental Revolving Commitment.

“Lead Arrangers”: J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Credit Suisse Securities (USA) LLC and Wells Fargo
Securities, LLC in their capacities as joint lead arrangers and joint
bookrunners for the Initial Term Loans and the Amendment No. 1 Lead Arrangers.

“Lenders”: as defined in the preamble hereto.

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Loan”: any loan made or maintained by any Lender pursuant to this Agreement
consisting of Initial Term Loans, Term B Loans, Incremental Term Loans, Extended
Term Loans, Other Term Loans and loans made pursuant to any Incremental
Revolving Commitment.

“Loan Documents”: this Agreement, the Notes, the Security Documents, a
Refinancing Amendment, if any, an Incremental Amendment, if any, and, solely for
purposes of paragraph (d) of Section 8.1, the Engagement Letter.

“Loan Parties”: the Borrower and the Guarantors.

“Majority Facility Lenders”: at any time with respect to any Facility, Lenders
having Loans and unused and outstanding commitments with respect to such
Facility representing more than 50% of the sum of all Loans outstanding and
unused and outstanding commitments with respect to such Facility at such time.

 

-24-



--------------------------------------------------------------------------------

“Management Stockholders”: the members of management of Holdings or its
Subsidiaries and their Control Investment Affiliates who are holders of Capital
Stock of Holdings or any direct or indirect parent company of Holdings on the
Closing Date.

“Mandatory Prepayment Date”: as defined in Section 2.6(f).

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and its Restricted
Subsidiaries taken as a whole, (b) the ability of the Loan Parties (taken as a
whole) to perform their obligations under the Loan Documents or (c) the rights
of or benefits available to, or conferred upon, the Administrative Agent or any
Lender hereunder or thereunder.

“Materials of Environmental Concern”: any chemicals, pollutants, contaminants,
wastes, or substances in any form, including, any petroleum or petroleum
products, asbestos or asbestos containing materials, polychlorinated biphenyls,
lead or lead-based paints or materials, radon, urea-formaldehyde insulation,
molds fungi, mycotoxins, radioactivity, or radiofrequency radiation, that are
regulated pursuant to any Environmental Law.

“Maturity Date”: March 20, 2019.

“Maximum Pari Passu Facilities Amount”: at any date of determination, the
greater of (a)(i) $75,000,000 minus (ii) the sum of (A) the aggregate principal
amount of Incremental Term Loans made pursuant to Section 2.18 prior to such
date and (B) the aggregate principal amount of Indebtedness issued or incurred
pursuant to Section 6.1(e) prior to such date; provided that the maximum amount
deducted pursuant to this clause (a)(ii) shall not exceed $75,000,000, and
(b) an amount if, after giving effect to the incurrence of such additional
amount (and assuming all Incremental Revolving Commitments were fully drawn),
the First Lien Leverage Ratio shall be less than or equal to 2.75:1.00,
determined on a Pro Forma Basis as of the most recently completed Test Period
for which financial statements and certificates were required to be delivered
under Section 5.1(a) or (b), as the case may be.

“Maximum Amount”: as defined in Section 10.16(a).

“Minimum Extension Condition”: as defined in Section 2.20(b).

“Minimum Tranche Amount”: as defined in Section 2.20(b).

“Moody’s”: Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties”: the owned real properties (if any) identified as a
“Mortgaged Property” on the Perfection Certificate to be encumbered by a
Mortgage together with any real properties encumbered by a Mortgage pursuant to
Section 5.8(d), in each case in favor of the Administrative Agent, for the
benefit of the Secured Parties.

“Mortgages”: each of the mortgages, deeds of trust, and deeds to secure debt or
such equivalent documents hereafter entered into and executed and delivered by
one or more of the Loan Parties to the Administrative Agent, in each case, in
form and substance reasonably acceptable to the Administrative Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

-25-



--------------------------------------------------------------------------------

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any other sale of
assets the proceeds thereof actually received in the form of cash and cash
equivalents (including Cash Equivalents) (including any such proceeds received
by way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise, but only as and
when received), net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, and other bona fide fees, costs and expenses actually incurred in
connection therewith, (ii) amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or any other sale of assets (other than any
Lien pursuant to a Security Document), (iii) taxes paid and the Company’s
reasonable and good faith estimate of income, franchise, sales, and other
applicable taxes required to be paid by MS Holdco, the Company or any Restricted
Subsidiary in connection with such Asset Sale or any other sale of assets,
(iv) a reasonable reserve for any indemnification payments (fixed or contingent)
attributable to the seller’s indemnities and representations and warranties to
the purchaser in respect of such Asset Sale or any other sale of assets owing by
MS Holdco or any of its Restricted Subsidiaries in connection therewith and
which are reasonably expected to be required to be paid; provided that to the
extent such indemnification payments are not made and are no longer reserved
for, such reserve amount shall constitute Net Cash Proceeds, (v) cash escrows to
MS Holdco or any of its Restricted Subsidiaries from the sale price for such
Asset Sale or other sale of assets; provided that any cash released from such
escrow shall constitute Net Cash Proceeds upon such release, (vi) other
customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account the reduction in tax liability resulting from any available
operating losses and net operating loss carryovers, tax credits, and tax credit
carry forwards, and similar tax attributes or deductions and any tax sharing
arrangements), and (b) in connection with any incurrence or issuance of
Indebtedness, the cash proceeds received from any such issuance or incurrence,
net of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other bona fide fees and expenses actually
incurred in connection therewith.

“New York UCC”: the Uniform Commercial Code as in effect from time to time in
the State of New York.

“Non-Consenting Lender”: as defined in Section 10.1(g).

“Non-Excluded Taxes”: all Taxes other than Excluded Taxes and Other Taxes.

“Non-U.S. Lender”: any Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“Note”: a Term Loan Note.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans or the maturity of Cash Management
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Company or any Guarantor, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) the Loans,
and all other obligations and liabilities of the Company or any other Restricted
Subsidiary (including with respect to guarantees) to the Administrative Agent,
any Lender, any other Secured Party or any party to a Specified Swap Agreement
or a party providing Cash Management Obligations, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement
or any other Loan Document or any other document made, delivered or given in
connection herewith or therewith or any Specified Swap Agreement or any document
relating to Cash Management Obligations, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Company or any
Guarantor pursuant to any Loan Document), guarantee obligations or otherwise.

 

-26-



--------------------------------------------------------------------------------

“Offer Price”: shall have the meaning set forth in the definition of “Dutch
Auction.”

“Onex”: Onex Corporation.

“Organizational Document”: (i) relative to each Person that is a corporation,
its charter and its by-laws (or similar documents), (ii) relative to each Person
that is a limited liability company, its certificate of formation and its
operating agreement (or similar documents), (iii) relative to each Person that
is a limited partnership, its certificate of formation and its limited
partnership agreement (or similar documents), (iv) relative to each Person that
is a general partnership, its partnership agreement (or similar document) and
(v) relative to any Person that is any other type of entity, such documents as
shall be comparable to the foregoing.

“Other Applicable Indebtedness”: as defined in Section 2.6(d).

“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise, property or similar Taxes arising from any payment made hereunder
or under any other Loan Document or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document,
excluding, in each case, any such Tax imposed as a result of a Lender’s
assignment or other transfer or grant of a participation in any Loan or a
Lender’s designation of a new applicable lending office or other office for
receiving payments under any Loan Document (collectively, “Assignment Taxes”),
but only to the extent such Assignment Taxes result from a present or former
connection between the assignor and/or assignee or Lender and/or Participant and
the taxing jurisdiction (other than any connection arising from such assignor,
assignee, Lender or Participant having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to, and/or
enforced, any Loan Documents); provided that the foregoing exclusions shall not
apply to any Assignment Taxes resulting from any action taken pursuant to a
request by a Borrower under Section 2.13.

“Other Term Commitments”: one or more Classes of term loan commitments hereunder
that result from a Refinancing Amendment.

“Other Term Lender”: means a Lender with an Other Term Commitment or an Other
Term Loan.

“Other Term Loans”: one or more Classes of Term Loansterm loans that result from
a Refinancing Amendment.

“Outstanding Amount”: with respect to the Loans on any date, the amount thereof
after giving effect to any borrowings and prepayments or repayments of Loans
occurring on such date.

“Pari Lien Intercreditor Agreement”: any intercreditor agreement executed in
connection with any transaction requiring such agreement to be executed pursuant
to the terms hereof, among the Administrative Agent, the Company, MS Holdco and
the Subsidiary Guarantors and one or more Representatives or any other party, as
the case may be, on terms set forth on Exhibit I with such modifications as are
reasonably satisfactory to the Administrative Agent, as amended, restated,
supplemented or otherwise modified from time to time.

 

-27-



--------------------------------------------------------------------------------

“Participant”: as defined in Section 10.6(c)(i).

“Participant Register”: as defined in Section 10.6(c)(i).

“PATRIOT Act”: as defined in Section 3.21(a).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Perfection Certificate” means the Perfection Certificate, dated as of the
Closing Date, and executed by the Borrower and the Guarantors and delivered to
the Administrative Agent.

“Permitted Acquisition”: as defined in Section 6.6(k).

“Permitted Asset Swap”: means the concurrent purchase and sale or exchange of
assets that are used or useful in the business of the Company and its Restricted
Subsidiaries or a combination of such assets and cash or Cash Equivalents
between the Borrower or any Restricted Subsidiaries and another Person that is
not the Borrower or any Restricted Subsidiaries; provided that any cash or Cash
Equivalents received by the Borrower or any Restricted Subsidiaries must be
applied in accordance with Section 2.6(c).

“Permitted Auction Purchaser”: the Company or MS Holdco.

“Permitted Investors”: the collective reference to the Sponsor and the
Management Stockholders.

“Permitted Liens”: as defined in Section 6.2.

“Permitted Priority Liens”: (i) with respect to Collateral other than Capital
Stock, Liens permitted by Section 6.2 (excluding paragraph (j) thereof) and
(ii) with respect to Collateral that is Capital Stock, Section 6.2(c).

“Permitted Refinancing”: with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (excluding the effects of nominal amortization in the
amount of no greater than one percent per annum and prepayments of
Indebtedness), (c) at the time thereof, no Event of Default shall have occurred
and be continuing, and (d) (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal or extension
is subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, (ii) to
the extent Liens securing such Indebtedness being modified, refinanced,
refunded, renewed or extended are subordinated to Liens securing the
Obligations, the Liens, if any, securing such modification, refinancing,
refunding, renewal or extension are subordinated to the Liens securing the
Obligations pursuant to a Junior Lien Intercreditor Agreement (and a Junior Lien

 

-28-



--------------------------------------------------------------------------------

Intercreditor Agreement may be amended in a manner reasonably acceptable to the
Administrative Agent to provide for such Liens to be subordinated to the Liens
securing the Obligations on a basis consistent with a Junior Lien Intercreditor
Agreement prior to such modification, refinancing, refunding, renewal or
extension), (iii) Indebtedness of a Restricted Subsidiary that is not a
Subsidiary Guarantor shall not refinance Indebtedness of the Borrower or a
Subsidiary Guarantor, (iv) Indebtedness of the Borrower or a Restricted
Subsidiary shall not refinance Indebtedness of a Subsidiary that is not a
Guarantor and (v) the other terms and conditions of such Indebtedness (excluding
pricing, fees, rate floors, premiums, optional prepayment or optional redemption
provisions and financial covenants) are either (x) (taken as a whole) not
materially more favorable to the providers of such Permitted Refinancing than
those applicable to the Indebtedness being refinanced or (y) on market terms for
Indebtedness of the type being incurred pursuant to such Permitted Refinancing
at the time of incurrence, except in each case for covenants or other provisions
contained in such Indebtedness that are applicable only after the then Latest
Maturity Date; provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least two Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Company has determined in good
faith that such terms and conditions satisfy the requirement of this clause
(v) shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Administrative Agent notifies the Borrower within such
two Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees)).

“Person”: any individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee pension benefit plan (other than a
Multiemployer Plan) that is covered by Title IV of ERISA and in respect of which
the Company or a Commonly Controlled Entity is (or, if such plan were terminated
at such time, would under Section 4069 of ERISA be deemed to be) an “employer”
as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 5.2(a).

“Prepayment Fees”: as defined in Section 2.5(b).

“Prime Rate”: the rate of interest per annum announced from time to time by the
Administrative Agent as its prime rate in effect at its principal office in New
York City (the Prime Rate not being intended to be the lowest rate of interest
charged by the Administrative Agent in connection with extensions of credit to
debtors).

“Private Lender Information”: any information and documentation that is not
Public Lender Information.

“Pro Forma Basis”: for the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters (each, a “Reference Period”), (i) if
at any time during such Reference Period the Company or any Restricted
Subsidiary shall have made any Asset Sale, the Consolidated EBITDA for such
Reference Period shall be reduced by an amount equal to the Consolidated EBITDA
(if positive) attributable to the property that is the subject of such Asset
Sale for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) if during such Reference Period the Company or any Restricted
Subsidiary shall have made an acquisition of assets constituting at least a
division of a business unit of, or all or substantially all of the assets of,
any Person, Consolidated EBITDA for such Reference Period shall be calculated
after

 

-29-



--------------------------------------------------------------------------------

giving pro forma effect thereto as if such acquisition of assets constituting at
least a division of a business unit of, or all or substantially all of the
assets of, any Person, occurred on the first day of such Reference Period
(including, in each such case, pro forma adjustments consistent with clause
(r) of the definition of Consolidated EBITDA.

“Projections”: as defined in Section 5.2(c).

“Public Lender Information”: information and documentation that is either
exclusively (i) publicly available or (ii) not material with respect to Holdings
and its Subsidiaries or any of their securities for purposes of foreign, United
States Federal and state securities laws.

“Public Offering”: the initial underwritten public offering of common Capital
Stock of Holdings in April 2011.

“Purchase”: as defined in the definition of “Dutch Auction.”

“Purchase Notice”: as defined in the definition of “Dutch Auction.”

“Purchaser”: as defined in the definition of “Dutch Auction.”

“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent, an Agent or a
Lender or an Affiliate of such Person.

“Qualified Equity Interests”: any Capital Stock of the Borrower that is not a
Disqualified Equity Interest.

“Qualifying Bids”: as defined in the definition of “Dutch Auction.”

“Qualifying Lenders” as defined in the definition of “Dutch Auction.”

“Qualifying Loans”: as defined in the definition of “Dutch Auction.”

“Recovery Event”: any settlement of or payment in excess of an amount equal to
$5,000,000 in respect of any property or casualty insurance claim or any
condemnation, eminent domain or similar proceeding relating to any assets of any
Group Member.

“Reference Period”: as defined in the definition of “Pro Forma Basis”.

“Refinance”: in respect of any Indebtedness, to refinance, redeem, defease,
refund, extend, renew or repay any Indebtedness with the proceeds of other
Indebtedness, or to issue other Indebtedness, in exchange or replacement for,
such Indebtedness in whole or in part; “Refinanced” and “Refinancing” shall have
correlative meanings.

“Refinanced Term Loans”: as defined in Section 10.1(c).

“Refinancing Amendment”: an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent and (c) each Additional Lender
and Lender that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Section 2.19.

“Register”: as defined in Section 10.6(b)(vi).

 

-30-



--------------------------------------------------------------------------------

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Loan Party in connection therewith
that are not applied to repay the Term B Loans pursuant to Section 2.6(c).

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Company (directly or indirectly through a Restricted Subsidiary) intends and
expects to use all or a specified portion of the Net Cash Proceeds of an Asset
Sale or Recovery Event to acquire or repair assets useful in its business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire, replace, reconstruct or
repair assets useful in the Company’s or applicable Restricted Subsidiary’s
business (or to acquire all of the issued and outstanding Capital Stock of a
Person that is engaged in a business in which the Company and its Restricted
Subsidiaries are permitted to engage in under Section 6.13).

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring one year after such Reinvestment Event (or, if
later, 180 days after the date the Company or a Restricted Subsidiary thereof
has entered into a binding commitment to reinvest the Net Cash Proceeds of any
such Reinvestment Event prior to the expiration of such one year period) and
(b) the date on which the Company or the applicable Restricted Subsidiary shall
have determined not to acquire or repair assets useful in the Company’s or the
applicable Restricted Subsidiary’s business (or to acquire all of the issued and
outstanding Capital Stock of a Person that is engaged in a business in which the
Company and its Restricted Subsidiaries are permitted to engage in under
Section 6.13) with all or any portion of the relevant Reinvestment Deferred
Amount.

“Rejection Notice”: as defined in Section 2.6(d).

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Repatriation Limitation”: as defined in Section 2.6(e).

“Replacement Term Loans”: as defined in Section 10.1(c).

“Reply Amount”: shall have the meaning assigned to such term in the definition
of “Dutch Auction.”

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Representative”: with respect to any series of Indebtedness permitted under
Section 6.1(d), (e), and (f), the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

 

-31-



--------------------------------------------------------------------------------

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate Commitments then in effect (and, in the case of Incremental
Revolving Commitments that have terminated, the credit exposure then outstanding
arising from extensions of credit pursuant to the Incremental Revolving
Commitments) and (b) the Term B Loans, Incremental Term Loans and Other Term
Loans then outstanding; provided that the Commitment of any Defaulting Lender
shall be excluded for all purposes of any determination of the Required Lenders.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Repricing Transaction”: other than in the context of a Change of Control or
Significant Acquisition, the prepayment, refinancing, substitution or
replacement of all or a portion of the Term B Loans with the incurrence by the
Borrower or any Restricted Subsidiary of any debt financing (other than
borrowings under the ABL Credit Agreement) having an effective interest cost or
weighted average yield (with the comparative determinations to be made by the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to, among other factors, margin, interest rate floors,
upfront or similar fees or original issue discount shared with all providers of
such financing, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all providers of such financing, and without taking into account any
fluctuations in the Eurodollar Base Rate) that is less than the effective
interest cost or weighted average yield (as determined by the Administrative
Agent on the same basis) of the Term B Loans, including without limitation, as
may be effected through any amendment to this Agreement relating to the interest
rate for, or weighted average yield of, the Term B Loans.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer, controller or comptroller of the Company and any other
officer or similar official thereof responsible for the administration of the
obligations in respect of this Agreement, but in any event, with respect to
financial matters, the chief financial officer, treasurer, controller or
comptroller of the Company.

“Restricted Payments”: as defined in Section 6.5.

“Restricted Subsidiary”: means, collectively, any Subsidiary of the Company
other than any Unrestricted Subsidiary.

“Retained Excess Cash Flow Amount”: at any date of determination, an amount
equal to:

(a) the sum of the amounts of Excess Cash Flow for all Excess Cash Flow Periods
ending on or prior to the date of determination, minus

(b) the sum at the time of determination of the aggregate amount of prepayments
made or required to be made pursuant to Section 2.6(b) through the date of
determination calculated without regard to any reduction in such sum that
resulted from voluntary prepayments of the Term B Loans referred to in
Section 2.6(b)(ii), (provided that, in the case of any Excess Cash Flow Period
in respect of which the amount of Excess Cash Flow shall have been calculated as
contemplated by Section 5.2(d) but the prepayment required pursuant to
Section 2.6(b) is not yet due and payable in accordance with the provisions of
Section 2.6(b) as of the date of determination, the amount of prepayments that
will be so required to be made in respect of such Excess Cash Flow shall be
deemed to be made for purposes of this paragraph).

 

-32-



--------------------------------------------------------------------------------

“Return Bid”: shall have the meaning assigned to such term in the definition of
“Dutch Auction.”

“Revolving Facility First Lien Collateral”: as defined in the Term Loan/ABL
Intercreditor Agreement.

“S&P”: Standard & Poor’s Ratings Services, or any successor thereto.

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, a Loan Party acquires, leases or licenses back the
right to use all or a material portion of such property.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders, any Qualified Counterparties and banks or financial institutions
providing Cash Management Obligations.

“Securities Act”: the Securities Act of 1933, as amended from time to time, and
any successor statute.

“Security Agreement”: the Pledge and Security Agreement to be executed and
delivered by MS Holdco, the Company and each Subsidiary Guarantor, substantially
in the form of Exhibit A.

“Security Documents”: the collective reference to the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, the Term Loan/ABL
Intercreditor Agreement, any Pari Lien Intercreditor Agreement, any Junior Lien
Intercreditor Agreement and all other security documents granting or perfecting
a Lien on any property of any Person to secure the obligations and liabilities
of any Loan Party under any Loan Document.

“Senior Subordinated Notes”: as defined in the preamble hereto.

“Senior Subordinated Notes Indenture”: as defined in the preamble hereto.

“Series”: means with respect to any Incremental Term Commitments and Incremental
Term Loans, Other Term Commitments and Other Term Loans, Incremental Revolving
Commitments or Extended Term Loans, all such Commitments and Loans established
pursuant to a single Incremental Amendment, Refinancing Amendment or Extension
Amendment unless the Incremental Amendment, Refinancing Amendment or Extension
Amendment specifies that such Commitments and Loans are intended to be an
increase in the amount of Term B Loans or any previously established Series of
other Commitments or Loans (in which case such additional Commitments and Loans
shall have the same interest rate, fee, amortization and maturity terms as the
applicable existing Commitments and Loans).

“Significant Acquisition”: a Permitted Acquisition the result of which is that
Consolidated EBITDA, determined on a Pro Forma Basis after giving effect
thereto, is equal to or greater than 125.0% of Consolidated EBITDA immediately
prior to the consummation of such Permitted Acquisition, in each case with
respect to the Borrower and its Restricted Subsidiaries, as of the last day of
the most recent Test Period for which financial statements have been delivered
(or were required to be delivered) pursuant to Section 5.1(a) or (b).

 

-33-



--------------------------------------------------------------------------------

“Significant Group Member”: at any date of determination, each Subsidiary of the
Company that would be a “significant subsidiary” as defined in Article 1, Rule
1-02 of Regulation S-X, promulgated pursuant to the Securities Act, as such
regulation is in effect on the date hereofClosing Date.

“Solvent”: with respect to any Person and its Subsidiaries on a consolidated
basis, means that as of any date of determination, (a) the sum of the “fair
value” of the assets of such Person will, as of such date, exceed the sum of all
debts of such Person as of such date, as such quoted terms are determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the probable liability on existing debts of such Person as such
debts become absolute and matured, as such quoted term is determined in
accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct any business in which
it is or is about to become engaged and (d) such Person does not intend to
incur, or believe or reasonably should believe that it will incur, debts beyond
its ability to pay as they mature. For purposes of this definition, (i) “debt”
means liability on a “claim”, and (ii) “claim” means any (x) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured. For purposes of this
definition, the amount of any contingent, unliquidated and disputed claim and
any claim that has not been reduced to judgment at any time shall be computed as
the amount that, in light of all the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such liabilities meet the criteria
for accrual under the Financial Accounting Standards Board Statement of
Financial Accounting Standards No. 5).

“Specified Foreign Restructuring”: the transactions disclosed to Lenders that
have elected to receive Private Lender Information on or prior to the Closing
Date relating to the restructuring of the Company and its Subsidiaries.

“Specified Period”: as to (i) the Excess Cash Flow Period ending December 31,
2012, the period commencing on the Closing Date and ending on the day
immediately preceding the Excess Cash Flow Application Date that occurs in
calendar year 2012 and (ii) any subsequent Excess Cash Flow Period, the period
commencing on the Excess Cash Flow Application Date that occurs during such
period and ending on the day immediately preceding the Excess Cash Flow
Application Date that occurs in the next succeeding Excess Cash Flow Period.

“Specified Swap Agreement”: any Swap Agreement entered into by the Company or
any of its Restricted Subsidiaries on the one hand, and any Qualified
Counterparty on the other hand, in respect of interest rates, currencies and
commodities to the extent permitted under Section 6.10.

“Sponsor”: Onex Corporation and its Control Investment Affiliates, and, in any
event, excluding any of their respective portfolio companies.

“Spot Currency Exchange Rate”: as defined in Section 1.2(b).

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other Capital Stock having
ordinary voting power (other than stock or such other Capital Stock having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at

 

-34-



--------------------------------------------------------------------------------

the time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company.

“Subsidiary Guarantor”: each Restricted Subsidiary of the Company other than any
Excluded Subsidiary.

“Swap Agreement”: any agreement with respect to any swap, cap, collar, hedge,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of any Group Member shall be a “Swap Agreement.”

“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).

“Tax Indemnitee”: as defined in Section 2.13(c).

“Taxes”: any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term B Lenders”: each Lender that has an Additional Term B Commitment or that
holds a Term B Loan.

“Term B Loan”: has the meaning given to such term in Section 2.1.

“Term Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Company in a principal amount not to exceed the amount
set forth under the heading “Term Commitment” opposite such Lender’s name on
Schedule 1.1A. The original aggregate amount of the Term Commitments ison the
Closing Date was $300,000,000.

“Term First Lien Collateral”: as defined in the Term Loan/ABL Intercreditor
Agreement.

“Term Lenders”: each Lender that has a Term Commitment or that holds a Term
Loan.

“Term Loan”: a Loan made pursuant to Section 2.1.

“Term Loan/ABL Intercreditor Agreement”: as defined in the preamble hereto.

“Term Loan Note”: a promissory note substantially in the form of Exhibit F, as
it may be amended, supplemented or otherwise modified from time to time.

“Term Loan Purchase Amount”: shall have the meaning assigned to such term in the
definition of “Dutch Auction.”

 

-35-



--------------------------------------------------------------------------------

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding constitutes of the aggregate
principal amount of the Term Loans then outstanding).

“Test Period”: each period of four consecutive fiscal quarters of the Company
then last ended, in each case taken as one accounting period.

“Total Assets”: the total amount of all assets of the Company and its Restricted
Subsidiaries, determined on a consolidated basis in accordance with GAAP as
shown on the most recent balance sheet of the Company.

“Total Leverage Ratio”: as at the last day of any period, the ratio of (a) the
excess of (i) Consolidated Total Debt on such day over (ii) an amount equal to
the amount of cash and Cash Equivalents of the Company and its Restricted
Subsidiaries on such date, not to exceed $50,000,000, that are free and clear of
any Lien (other than Permitted Liens) to (b) Consolidated EBITDA for such
period.

“Transactions”: as defined in the recitals hereto.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in any applicable
jurisdiction.

“United States”: the United States of America.

“Unrestricted Subsidiary”: (i) any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 5.10 subsequent to the Closing Date and (ii) any Subsidiary of an
Unrestricted Subsidiary.

“U.S. ABL Administrative Agent”: as defined in the preamble hereto.

“U.S. Tax Compliance Certificate”: as defined in Section 2.13(e)(ii)(C).

“U.S. Lender”: a Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law and
similar requirements under other applicable laws) is owned by such Person
directly and/or through other Wholly Owned Subsidiaries.

 

-36-



--------------------------------------------------------------------------------

“Yield Calculation Principles”: the means with respect to any Indebtedness, the
calculation of the yield thereof taking into account interest rates, discounts,
and upfront fees (other than any customary arrangement or similar fees that are
paid to the arranger of such loans in its capacity as such); provided that in
the case of any Incremental Term Loans such yield shall be the sum of (x) the
margin above the Eurodollar Base Rate on such Incremental Term Loans, (y) if
such Incremental Term Loans are initially made at a discount or the Lenders
making the same receive an upfront fee (other than any customary arrangement or
similar fees that are paid to the arranger of such Incremental Term Loans in its
capacity as such) directly or indirectly from MS Holdco, the Company or any of
their respective Subsidiaries (the amount of such discount or fee, expressed as
a percentage of the Incremental Term Loans, being referred to herein as
“Incremental OID”), the amount of such Incremental OID divided by the lesser of
(A) the average life to maturity of such Incremental Term Loans and (B) four,
and (z) the greater of (A) any amount by which the minimum Eurodollar Base Rate
applicable to such Incremental Term Loans exceeds the minimum Eurodollar Base
Rate then applicable to the Term B Loans, and (B) any amount by which the
minimum ABR applicable to such Incremental Term Loans exceeds the minimum ABR
then applicable to the Term B Loans.

1.2 Other Interpretive Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP; (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations
(including any of the Loan Documents) shall, unless otherwise specified, be
deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time. For purposes of this Agreement and the other Loan Documents, where the
permissibility of a transaction or determinations of required actions or
circumstances depend upon compliance with, or are determined by reference to,
amounts stated in Dollars, any requisite currency translation shall be based on
the rate of exchange between the applicable currency and Dollars (as quoted by a
known dealer in such currency designated by the Company (the “Spot Currency
Exchange Rate”)) in effect on the Business Day immediately preceding the date of
such transaction (except for such other time periods as provided for in
Section 6.1) or determination and shall not be affected by subsequent
fluctuations in exchange rates.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

-37-



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, each(i) the
Additional Term B Lender severally agrees to make a Term Loan to the Borrower on
the Closing Date in an amount not to exceed the amount of the Term Commitment of
such Lender on the Closing Date. The Termto the Borrower a loan (together with
each Converted Initial Term Loan pursuant to clause (ii) below, a “Term B Loan”)
equal to the Additional Term B Commitment on the Amendment No. 1 Effective Date
and (ii) each Converted Initial Term Loan of each Amendment No. 1 Consenting
Lender shall be converted into a Term B Loan of such Lender effective as the
Amendment No. 1 Effective Date in a principal amount equal to the principal
amount of such Lender’s Converted Initial Term Loan immediately prior to such
conversion. The Term B Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.7. The Additional Term Commitments shall
automatically terminate at 5:00 P.M., New York City time, on the Closing Date.B
Commitment shall be automatically and permanently reduced to $0 upon the making
of the Additional Term B Lender’s Additional Term B Loans pursuant to this
Section 2.1.

2.2 Procedure for Borrowing.

(a) The Borrower shall give the Administrative Agent irrevocable notice,
substantially in the form of Exhibit B, (which notice must be received by the
Administrative Agent prior to 12:00 noon, New York City time, (i) one Business
Day prior to the anticipated ClosingAmendment No. 1 Effective Date, in the case
of ABR Loans, and (ii) two Business Days prior to the ClosingAmendment No. 1
Effective Date, in the case of Eurodollar Loans) requesting that the Additional
Term B Lenders make the Term B Loans on the ClosingAmendment No. 1 Effective
Date and specifying (a) the amount to be borrowed and (b) instructions for
remittance of the Term B Loans to be borrowed (except that notice of the
Borrowing of Term B Loans on the Amendment No. 1 Effective Date may be provided
on such shorter notice as may be agreed by the Administrative Agent). Upon
receipt of such notice the Administrative Agent shall promptly notify eachthe
Additional Term B Lender thereof. Not later than 12:00 Noon, New York City time,
on the ClosingAmendment No. 1 Effective Date each suchthe Additional Term B
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Term B Loan to be made by
such LenderAdditional Term B Lender pursuant to its Additional Term B
Commitment. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting such account as is designated in writing to the
Administrative Agent by the Borrower, with the aggregate of the amounts made
available to the Administrative Agent by the Additional Term LendersB Lender and
in like funds as received by the Administrative Agent.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of any Borrowing, the
Administrative Agent may (in its sole discretion) assume that such Lender has
made such share available on such date in accordance with Section 2.2(a) and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the Federal Funds Effective Rate or (ii) in the
case of the Borrower, the interest rate applicable to ABR Loans of the
applicable Class. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.

 

-38-



--------------------------------------------------------------------------------

2.3 Repayment of Term Loans.

(a) The principal amount of the Term B Loans of each Term B Lender shall be
repaid (i) on the last Business Day of each March, June, September and December,
commencing with the last Business Day of June 2012,March 2013, in an amount
equal to 0.25% of the aggregate principal amount of the Term Loans outstanding
on the ClosingB Loans made (including by way of conversion of Initial Term
Loans) on the Amendment No. 1 Effective Date and (ii) on the Maturity Date, in
an amount equal to the aggregate principal amount outstanding on such date,
together in each case with accrued and unpaid interest on the principal amount
to be paid to but excluding the date of such payment. Any prepayment of Term B
Loans pursuant to Section 2.5 and Section 2.6 shall be applied to reduce
remaining scheduled amortization payments as directed by the Borrower in the
notice or certificate, as applicable, delivered pursuant to Section 2.5(a) or
Section 2.6(f), as applicable. Any reduction in the amount of outstanding Term B
Loans as a result of any Purchase shall reduce remaining scheduled amortization
payments on a pro rata basis.

(b) To the extent not previously paid, (i) each Incremental Term Loan shall be
due and payable on the Incremental Term Loan Maturity Date applicable to such
Incremental Term Loan and (ii) each Other Term Loan shall be due and payable on
the maturity date thereof as set forth in the Refinancing Amendment applicable
thereto together, in each case, with accrued and unpaid interest on the
principal amount to be paid to but excluding the date of payment.

(c) The Borrower shall repay to the Administrative Agent for the ratable account
of the Lenders with Initial Term Loans that are not Converted Initial Term
Loans, all Initial Term Loans that are not Converted Initial Term Loans on the
Amendment No. 1 Effective Date.

2.4 Fees. The Company agrees to pay to the Agents (and their respective
affiliates) the fees in the amounts and on the dates as set forth in any fee
agreements (including, without limitation, the Engagement Letter) with such
Persons and to perform any other obligations contained therein.

2.5 Optional Prepayments.

(a) The Borrower may at any time and from time to time prepay the Loans, in
whole or in part, in each case, without premium or penalty, subject to the
requirements of Section 2.5(b), upon irrevocable notice delivered to the
Administrative Agent no later than 12:00 Noon, New York City time, three
Business Days prior thereto, in the case of Eurodollar Loans, and no later than
12:00 Noon, New York City time, one Business Day prior thereto, in the case of
ABR Loans, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or ABR Loans; provided, that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Borrower shall also pay any amounts owing
pursuant to Section 2.14; and provided, further, that if such notice of
prepayment indicates that such prepayment is to be funded with the proceeds of a
Refinancing of the Facilities, such notice of prepayment may be revoked if such
Refinancing is not consummated. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Prepayments shall be accompanied by Prepayment Fees
required by Section 2.5(b), if any, and accrued interest. Partial prepayments of
Term B Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof.

(b) If the Borrower (x) prepays, refinances, substitutes or replaces any Term B
Loans in connection with a Repricing Transaction (including, for avoidance of
doubt, any prepayment made pursuant to Section 2.6(a) that constitutes a
Repricing Transaction), or (y) effects any amendment of this Agreement resulting
in a Repricing Transaction, then the Company shall pay to the Administrative
Agent,

 

-39-



--------------------------------------------------------------------------------

for the ratable account of each of the applicable Lenders, (I) in the case of
clause (x), a prepayment premium of 1.00% of the aggregate principal amount of
the Term B Loans so prepaid, refinanced, substituted or replaced and (II) in the
case of clause (y), a fee equal to 1.00% of the aggregate principal amount of
the applicable Term B Loans outstanding immediately prior to such amendment.
Such amounts shall be due and payable on the date of effectiveness of such
Repricing Transaction (as applicable, the “Prepayment Fees”); provided that the
Borrower shall only be subject to the requirements of this Section 2.5(b) until
the daydate that is one yeartwelve months following the ClosingAmendment No. 1
Effective Date.

2.6 Mandatory Prepayments and Commitment Reductions.

(a) If any Indebtedness shall be incurred by any Group Member (excluding any
Indebtedness permitted to be incurred by any Group Member in accordance with
Section 6.1, except for Indebtedness incurred pursuant to Section 6.1(d) and
Credit Agreement Refinancing Indebtedness), concurrently with, and as a
condition to the closing of such transaction, an amount equal to 100% of the Net
Cash Proceeds thereof shall be applied on the date of such issuance or
incurrence toward the prepayment of the Loans as set forth in Section 2.6(d).

(b) If, for any Excess Cash Flow Period, there shall be Excess Cash Flow, an
amount equal to the excess of (i) ECF Percentage of such Excess Cash Flow over
(ii) to the extent not funded with the proceeds of Indebtedness (other than
Indebtedness in respect of any revolving credit facility), the aggregate amount
of all Purchases by the Company or MS Holdco (determined by the actual cash
purchase price paid and not the par value of the Loans purchased) and voluntary
prepayments of Term B Loans made by the Borrower during the Specified Period,
shall, on the relevant Excess Cash Flow Application Date, be applied toward the
prepayment of the Loans as set forth in Section 2.6(d). Each such prepayment
shall be made on a date (an “Excess Cash Flow Application Date”) no later than
ten Business Days after the date on which the financial statements of the
Company referred to in Section 5.1(a), for the fiscal year with respect to which
such prepayment is made, are required to be delivered to the Lenders.

(c) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event which, when taken together with the Net Cash
Proceeds theretofore received by any Group Member from such Asset Sale or
Recovery Event (collectively the “Cumulative Net Cash Proceeds Amount”), are
greater than $5,000,000 (the “Asset Sale Reduction Amount”), then, unless a
Reinvestment Event has occurred, such Net Cash Proceeds (up to an amount equal
to the excess of the Cumulative Net Cash Proceeds Amount over the Asset Sale
Reduction Amount) shall be applied from such Net Cash Proceeds within ten
Business Days of such date to either (x) prepay outstanding Term B Loans in
accordance with Section 2.6(d) or (y) if such Net Cash Proceeds are from the
sale or disposition of any, or a Recovery Event in respect of, ABL Priority
Collateral, repay outstanding borrowings under the ABL Credit Agreement;
provided that notwithstanding the foregoing on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to any
Asset Sale Event shall be applied to prepay the outstanding Term B Loans as set
forth in Section 2.6(d).

(d) Amounts to be applied in connection with prepayments made pursuant to
Section 2.6(b) and (c) shall be applied, to (A) in the case of a prepayment
pursuant to clause (b) above, the prepayment of the Term B Loans and (B) at the
Company’s option in the case of a prepayment pursuant to clause (c) above,
outstanding Indebtedness incurred pursuant to Section 6.1(d) and
(e) (collectively, “Other Applicable Indebtedness”); provided that any such Net
Cash Proceeds may be applied to Other Applicable Indebtedness only (and not in
excess of) the extent to which a mandatory prepayment in respect of such Asset
Sale or Recovery Event is required under the terms of such Other Applicable
Indebtedness (with any remaining Net Cash Proceeds applied to prepay outstanding
Term B Loans in accordance with the terms hereof) unless such application would
result in the holders of Other Applicable Indebtedness receiving in

 

-40-



--------------------------------------------------------------------------------

excess of their pro rata share (determined on the basis of the aggregate
outstanding principal amount of Term B Loans and Other Applicable Indebtedness
at such time) of such Net Cash Proceeds relative to Term B Lenders, in which
case such Net Cash Proceeds may only be applied to Other Applicable Indebtedness
on a pro rata basis with outstanding Term B Loans; provided further that to the
extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repurchased, repaid or prepaid with any such Net Cash Proceeds, the
declined amount of such Net Cash Proceeds shall promptly (and, in any event,
within ten Business Days after the date of such rejection) be applied to prepay
Term B Loans in accordance with the terms hereof (to the extent such Net Cash
Proceeds would otherwise have been required to be applied if such Other
Applicable Indebtedness was not then outstanding). Each prepayment of the Term B
Loans under Section 2.6 shall be accompanied by accrued interest to the date of
such prepayment on the amount prepaid. The Administrative Agent will promptly
notify each Lender holding Term B Loans of the contents of the Company’s
repayment notice and of such Lender’s pro rata share of any repayment. Each such
Lender may reject all or a portion of its pro rata share of any mandatory
repayment pursuant to clause (b) or (c) above (such declined amounts, the
“Declined Proceeds”) by providing written notice (each, a “Rejection Notice”) to
the Administrative Agent and the Company no later than 5:00 P.M. (New York City
time) on the Business Day after the date of such Lender’s receipt of notice from
the Administrative Agent regarding such repayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of
Term B Loans to be rejected by such Lender. If a Lender fails to deliver such
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
B Loans to be rejected, any such failure will be deemed an acceptance of the
total amount of such mandatory repayment of Term B Loans to which such Lender is
otherwise entitled. Any Declined Proceeds shall be retained by the Company and
its Restricted Subsidiaries (subject to any prepayment obligations it may have
with respect to other Indebtedness).

(e) Notwithstanding the foregoing, if the Company reasonably determines in good
faith that any amounts attributable to Foreign Subsidiaries that are required to
be prepaid pursuant to Sections 2.6(b) and (c) would result in material adverse
tax consequences or violate local law in respect of upstreaming proceeds
(including financial assistance and corporate benefit restrictions and fiduciary
and statutory duties of the relevant directors), in each case as set forth in a
certificate delivered by a Responsible Officer of the Company to the
Administrative Agent, then the Borrower shall not be required to prepay such
amounts as required under Sections 2.6(b) and (c) until such material tax
consequences or local law violation no longer exists (any such limitation, a
“Repatriation Limitation”); provided that the Borrower shall take commercially
reasonable actions to permit repatriation of the proceeds subject to such
prepayments in order to effect such prepayments without violating local law or
incurring material adverse tax consequences.

(f) The Borrower shall deliver to the Administrative Agent (who will notify each
Lender) notice of each prepayment required under this Section 2.6 not less than
five Business Days prior to the date such prepayment shall be made (each such
date, a “Mandatory Prepayment Date”). Such notice shall set forth (i) the
Mandatory Prepayment Date, (ii) the principal amount of each Loan (or portion
thereof) to be prepaid, and (iii) the Type of each Loan being prepaid. The
Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.6, a certificate signed by a
Responsible Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment.

2.7 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice, substantially
in the form of Exhibit E, of such election no later than 1:00 P.M., New York
City time, on the Business Day preceding the proposed conversion date; provided
that any such conversion of Eurodollar Loans may only be made on the last day

 

-41-



--------------------------------------------------------------------------------

of an Interest Period with respect thereto. The Borrower may elect from time to
time to convert ABR Loans to Eurodollar Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 12:00 Noon, New York
City time, on the third Business Day preceding the proposed conversion date
(which notice shall specify the length of the initial Interest Period therefor);
and provided, further, that no ABR Loan may be converted into a Eurodollar Loan
when any Event of Default has occurred and is continuing. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans; provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing; and provided, further, that if the Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(c) At no time shall there be more than six Interest Periods outstanding with
respect to any Class of Loans.

2.8 Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise) or
if a Default or Event of Default under Section 8.1(a) or (f) has occurred and is
continuing, such overdue amount (and, in the case of a Default or Event of
Default under Section 8.1(f), all Loans) shall bear interest at a rate per annum
equal to in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section 2.8 plus 2% and
(ii) if all or a portion of any interest payable on any Loan or other amount
payable hereunder shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate then applicable to ABR Loans under the relevant
Facility plus 2%, in each case, with respect to clauses (i) and (ii) above, from
the date of such non payment until such amount is paid in full (as well after as
before judgment).

(d) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to Section 2.8(c) shall be payable from time to
time on demand.

2.9 Computation of Interest.

(a) Interest payable pursuant hereto shall be calculated on the basis of a
360-day year for the actual days elapsed, except that, with respect to ABR Loans
the rate of interest on which is calculated on the basis of the Prime Rate, the
interest thereon shall be calculated on the basis of a 365-day (or 366-day, as
the case may be) year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the relevant Lenders of
each determination of a Eurodollar Rate. Any

 

-42-



--------------------------------------------------------------------------------

change in the interest rate on a Loan resulting from a change in the ABR or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of the effective date and the amount of each such change in interest rate. In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to an ABR
Loan being converted from a Eurodollar Loan, the date of conversion of such
Eurodollar Loan to such ABR Loan, as the case may be, shall be included, and the
date of payment of such Loan or the expiration date of an Interest Period
applicable to such Loan or, with respect to an ABR Loan being converted to a
Eurodollar Loan, the date of conversion of such ABR Loan to such Eurodollar
Loan, as the case may be, shall be excluded; provided that if a Loan is repaid
on the same day on which it is made, one day’s interest shall be paid on that
Loan.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Company, deliver to the Company a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.8(a).

2.10 Inability to Determine Interest Rate; Illegality. If prior to the first day
of any Interest Period (with regard to clauses (a) and (b) of this Section 2.10
only):

(a) the Administrative Agent or the Required Lenders shall have determined
(which determination shall, absent manifest error, be conclusive and binding
upon the Borrower) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as, absent manifest error, conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period, the Administrative
Agent shall give telecopy or telephonic notice thereof to the Borrower and the
relevant Lenders as soon as practicable thereafter. If such notice is given
(x) any Eurodollar Loans under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as ABR Loans, (y) any Loans
under the relevant Facility that were to have been converted on the first day of
such Interest Period to Eurodollar Loans shall be continued as ABR Loans and
(z) any outstanding Eurodollar Loans under the relevant Facility shall be
converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent (which the
Administrative Agent agrees to do promptly once such condition no longer
exists), no further Eurodollar Loans under the relevant Facility shall be made
or continued as such, nor shall the Borrower have the right to convert Loans
under the relevant Facility to Eurodollar Loans.

(c) Notwithstanding any other provision of this Agreement, if any Change in Law
shall make it unlawful for any Lender to make or maintain any Eurodollar Loan or
to give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan, then, by written notice to the Company and to the
Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods) and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans, whereupon any request for a
Eurodollar Borrowing (or to

 

-43-



--------------------------------------------------------------------------------

convert an ABR Borrowing to a Eurodollar Borrowing or to continue a Eurodollar
Borrowing for an additional Interest Period) shall, as to such Lender only, be
deemed a request for an ABR Loan (or a request to continue an ABR Loan as such
for an additional Interest Period or to convert a Eurodollar Loan into an ABR
Loan, as the case may be), unless such declaration shall be subsequently
withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans (the interest rate on which shall, if necessary to avoid
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the ABR), in which event all such Eurodollar Loans
shall be automatically converted to ABR Loans as of the effective date of such
notice as provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

For purposes of this clause (c) a notice to the Company by any Lender shall be
effective as to each Eurodollar Loan made by such Lender, if lawful, on the last
day of the Interest Period then applicable to such Eurodollar Loan; in all other
cases such notice shall be effective on the date of receipt by the Company.

(d) If any Secured Party determines, acting reasonably, that any applicable law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Secured Party to hold or benefit from a Lien over real
property of the Loan Parties pursuant to any law of the United States or any
State thereof, such Secured Party may notify the Administrative Agent and
disclaim any benefit of such security interest to the extent of such illegality;
provided, that such determination or disclaimer shall not invalidate, render
unenforceable or otherwise affect in any manner such Lien for the benefit of any
other Secured Party.

2.11 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any reduction of the Commitments of the Lenders shall
be made pro rata according to the respective Commitments of the applicable Class
of the relevant Lenders.

(b) Except as otherwise provided herein, each payment (including each
prepayment) on account of principal of and interest on the Term B Loans shall be
made pro rata to the Term B Lenders according to the respective outstanding
principal amounts of the Term B Loans then held by the Term B Lenders.

(c) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 1:00 P.M., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. Any payments received after such time shall be deemed to be received on
the next Business Day at the Administrative Agent’s sole discretion. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. Except as otherwise provided hereunder, if
any payment hereunder (other than payments on the Eurodollar Loans) becomes due
and payable on a day other

 

-44-



--------------------------------------------------------------------------------

than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(d) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

2.12 Requirements of Law.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (other than any Taxes) against assets of, deposits with or for the
account of, or credit extended by, the Administrative Agent or any Lender
(except any such reserve requirement reflected in the Eurodollar Rate);

(ii) subject any Lender to any Tax (other than Non-Excluded Taxes or Other Taxes
indemnified by Section 2.13 and any Excluded Taxes); or

(iii) impose on the Administrative Agent or any Lender, or the London interbank
market, any other condition affecting this Agreement or Eurodollar Loans made by
the Administrative Agent or any Lender;

and the result of any of the foregoing shall be (A) to increase the cost to the
Administrative Agent or such Lender of making or maintaining any such Eurodollar
Loan (or of maintaining its obligation to make any such Loan) or (B) to reduce
the amount of any sum received or receivable by the Administrative Agent or such
Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to the Administrative Agent or such Lender, as the case may
be, such additional amount or amounts as will compensate the Administrative
Agent or such Lender, as the case may be, for such additional costs incurred or
reduction suffered.

(b) If the Administrative Agent or any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on the Administrative Agent’s or such Lender’s capital or on the
capital of the Administrative Agent’s or such Lender’s holding company, if any,
as a consequence of this Agreement or the Loans made by the Administrative Agent
or such Lender to a level below that which the Administrative Agent or such
Lender or

 

-45-



--------------------------------------------------------------------------------

the Administrative Agent’s or such Lender’s holding company could have achieved
but for such Change in Law (taking into consideration the Administrative Agent’s
or such Lender’s policies and the policies of the Administrative Agent’s or such
Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to the Administrative Agent or such Lender, as the
case may be, such additional amount or amounts as will compensate the
Administrative Agent or such Lender or the Administrative Agent’s or such
Lender’s holding company for any such reduction suffered as a result of the
extensions of credit to the Borrower hereunder.

(c) A certificate of the Administrative Agent or a Lender setting forth the
amount or amounts necessary to compensate the Administrative Agent or such
Lender or its holding company, as the case may be, as specified in clause (a) or
(b) of this Section 2.12 shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay the Administrative
Agent or such Lender, as the case may be, the amount shown as due on any such
certificate within 20 days after receipt thereof.

(d) Failure or delay on the part of the Administrative Agent or any Lender to
demand compensation pursuant to this Section 2.12 shall not constitute a waiver
of the Administrative Agent’s or Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate the
Administrative Agent or any Lender pursuant to this Section 2.12 for any
increased costs or reductions incurred more than 270 days prior to the date that
the Administrative Agent or such Lender notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of the Administrative
Agent’s or Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

2.13 Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be paid free and clear of, and
without any deduction or withholding on account of, any Taxes, except to the
extent required by any Requirement of Law, as determined in the good faith
discretion of the Person required by such Requirement of Law to withhold or
deduct such Taxes (such Person, the “Applicable Withholding Agent”); provided
that if any Loan Party or any other Applicable Withholding Agent shall be
required by any Requirement of Law, as determined in the good faith discretion
of the Applicable Withholding Agent, to deduct or withhold any Taxes from or in
respect of any such payment, then (i) the applicable Loan Party shall promptly
notify the Administrative Agent of such requirement; (ii) the Applicable
Withholding Agent shall make such deduction or withholding and timely pay the
full amount of withheld Taxes to the relevant Governmental Authority in
accordance with such Requirement of Law; and (iii) if the Tax in question is a
Non-Excluded Tax or Other Tax, the sum payable by such Loan Party shall be
increased to the extent necessary so that after all required deductions or
withholdings of Non-Excluded Taxes or Other Taxes have been made (including any
deductions or withholdings of such Non-Excluded Taxes or Other Taxes
attributable to any amounts payable under this Section 2.13), the applicable
recipient receives a net payment equal to the payment it would have received had
no such deduction or withholding been required or made.

(b) The Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) Each Loan Party shall jointly and severally indemnify each applicable Lender
and the Administrative Agent (each a “Tax Indemnitee”), within ten days after
written demand therefor, for the full amount of any Non-Excluded Taxes payable
by such Tax Indemnitee in respect of any Loans or any other Obligations of the
Loan Parties under any of the Loan Documents and the full amount of any Other
Taxes payable by such Tax Indemnitee, including any Non-Excluded Taxes or Other
Taxes imposed on or attributable to amounts payable under this Section 2.13, and
any reasonable out-of-pocket expenses related thereto, whether or not such
Non-Excluded Taxes or Other Taxes were correctly or legally imposed or

 

-46-



--------------------------------------------------------------------------------

asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and the calculation of the amount of such liability
delivered by the Tax Indemnitee, or by the Administrative Agent on its own
behalf or on behalf of another Tax Indemnitee, shall be conclusive absent
manifest error.

(d) As soon as practicable after any payment of Non-Excluded Taxes or Other
Taxes by any Loan Party or other Applicable Withholding Agent to a Governmental
Authority, the applicable Loan Party or other Applicable Withholding Agent (as
the case may be) shall deliver to the Administrative Agent or such applicable
Loan Party, respectively, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent or such applicable Loan Party, respectively.

(e) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by any Requirement of Law or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under any
Loan Document. Each such Lender shall, whenever a lapse in time or change in
circumstances renders any such documentation (including any specific
documentation required below in this Section 2.13(e)) obsolete, expired or
inaccurate in any respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its inability to do so.

Without limiting the generality of the foregoing:

(i) Each U.S. Lender shall deliver to the Borrower and the Administrative Agent
on or before the date on which it becomes a party to this Agreement (and from
time to time thereafter upon the request of the Borrower or the Administrative
Agent) two properly completed and duly signed original copies of IRS Form W-9
(or any successor forms) certifying that such U.S. Lender is exempt from U.S.
federal backup withholding.

(ii) Each Non-U.S. Lender shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed original copies of IRS Form W-8BEN
(or any successor forms) claiming eligibility for the benefits of an income tax
treaty to which the United States is a party, and such other documentation as
required under the Code,

(B) two properly completed and duly signed original copies of IRS Form W-8ECI
(or any successor forms),

(C) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) two
properly completed and duly signed certificates substantially in the form of
Exhibit K (any such certificate, a “U.S. Tax Compliance Certificate”) and
(y) two properly completed and duly signed original copies of IRS Form W-8BEN
(or any successor forms),

 

-47-



--------------------------------------------------------------------------------

(D) to the extent a Non-U.S. Lender is not the beneficial owner (for example,
where such Non-U.S. Lender is a partnership, or is a participating Lender that
has transferred its beneficial ownership to a Participant), two properly
completed and duly signed original copies of IRS Form W-8IMY (or any successor
forms) of such Non-U.S. Lender, accompanied by a Form W-8ECI, W-8BEN, U.S. Tax
Compliance Certificate, Form W-9, Form W-8IMY or any other required information
(or any successor forms) from each beneficial owner that would be required under
this Section 2.13(e) if such beneficial owner were a Lender, as applicable
(provided that if such Non-U.S. Lender is a partnership and not a participating
Lender, and one or more beneficial owners are claiming the portfolio interest
exemption, the U.S. Tax Compliance Certificate may be provided by such Non-U.S.
Lender on behalf of such beneficial owners), or

(E) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws as a basis for claiming a
complete exemption from, or a reduction in, U.S. federal withholding tax on any
payments to such Lender under the Loan Documents.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
if necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (iii), “FATCA” shall include any amendment
made to FATCA after the date of this Agreement.

Notwithstanding any other provision of this clause (e), no Lender shall be
required to deliver any documentation that such Lender is not legally eligible
to deliver.

(f) If a Tax Indemnitee determines, in its sole discretion, exercised in good
faith, that it has received a refund (in cash or applied as payment of Taxes
otherwise payable in cash) of any Non-Excluded Taxes or Other Taxes as to which
it has received additional amounts or indemnification payments under this
Section 2.13, then it shall pay over the amount of such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Loan Parties under this Section 2.13 with respect to the Non-Excluded
Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Tax Indemnitee (including any Taxes imposed with
respect to such refund) and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
the Borrower, upon the request of such Tax Indemnitee, agrees to repay the
amount paid over to the Borrower (plus any related penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Tax Indemnitee
in the event such Tax Indemnitee is required to repay such refund to the
applicable Governmental Authority. Notwithstanding anything to the contrary in
this paragraph, in no event will any such Tax Indemnitee be required to pay any
amount to the Borrower pursuant to this clause (f) if such payment would place
any such Tax Indemnitee in a less favorable position (on a net after-Tax basis)
than any such Tax Indemnitee would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid. This
Section 2.13(f) shall not be construed to require a Tax Indemnitee to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to any Loan Party or any other Person.

 

-48-



--------------------------------------------------------------------------------

2.14 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) failure by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) failure by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, reduced, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, reduce,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, reduce, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest or other return for such Loans provided for herein (excluding,
however, the Applicable Margin included therein, if any, and the effect of the
minimum rate set forth in the definition of “Eurodollar Base Rate”) over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section 2.14 submitted to
the Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.15 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.12 or 2.13 with respect to
such Lender, it will, if requested by the Company, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided, that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal or regulatory disadvantage, and provided,
further, that nothing in this Section shall affect or postpone any of the
obligations of the Borrower or the rights of any Lender pursuant to Section 2.12
or 2.13.

2.16 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.12 or 2.13(a), or (b) has not consented to a proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section 10.1 that requires the consent of all Lenders or all Lenders under a
particular Facility and which has been approved by the Required Lenders as
provided in Section 10.1, with a Lender or Eligible Assignee; provided that
(i) such replacement does not conflict with any Requirement of Law, (ii) in the
case of clause (a), prior to any such replacement, such Lender shall have taken
no action under Section 2.15 so as to eliminate the continued need for payment
of amounts owing pursuant to Section 2.12 or 2.13, (iii) the replacement
financial institution or other Eligible Assignee shall purchase, at par, all
Loans and other amounts (or, in the case of clause (b) as it relates to
provisions affecting a particular Facility, Loans or other amounts owing under
such Facility) owing to such replaced Lender on or prior to the date of
replacement, (iv) the Borrower shall be liable to such replaced Lender under
Section 2.14 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(v) the replacement financial institution or other Eligible Assignee, if not
already a Lender, shall be reasonably satisfactory to the Administrative Agent,
(vi) the replaced Lender shall be deemed to have made such replacement in
accordance with the provisions of Section 10.6, (vii) until such time as such
replacement shall be consummated, the Borrower shall pay all additional amounts
(if any) required pursuant to Section 2.12, 2.13(a) or 2.13(c), as the case may
be, (viii) any such replacement shall not be

 

-49-



--------------------------------------------------------------------------------

deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender and (ix) the
replacement Lender or Eligible Assignee shall grant its consent with respect to
the applicable change, waiver, discharge or termination of the provisions of
this Agreement as contemplated by Section 10.1. Upon any such assignment, such
replaced Lender shall no longer constitute a “Lender” for purposes hereof (or,
in the case of clause (c) as it relates to provisions affecting a particular
Facility, a Lender under such Facility); provided that any rights of such
replaced Lender to indemnification hereunder shall survive as to such replaced
Lender. Each Lender, the Administrative Agent and the Borrower agrees that in
connection with the replacement of a Lender and upon payment to such replaced
Lender of all amounts required to be paid under this Section 2.16, the
Administrative Agent and the Borrower shall be authorized, without the need for
additional consent from such replaced Lender, to execute an Assignment and
Assumption on behalf of such replaced Lender, and any such Assignment and
Assumption so executed by the Administrative Agent or the Company and, to the
extent required under Section 10.6, the Borrower, shall be effective for
purposes of this Section 2.16 and Section 10.6.

2.17 Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

2.18 Incremental Credit Extensions.

(a) The Company may at any time or from time to time after the ClosingAmendment
No. 1 Effective Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request additional term loans (the commitments thereof, the “Incremental Term
Commitments”, the loans thereunder, the “Incremental Term Loans” and a Lender
making such loans, an “Incremental Term Lender”) the creation and/or one or more
subsequent increases of revolving commitments (“Incremental Revolving
Commitments”), provided that (x) both at the time of any such request and upon
the effectiveness of any Incremental Amendment referred to below, no Default or
Event of Default shall exist at the time that any such Incremental Term Loan or
Incremental Revolving Commitment is made (and after giving effect thereto) no
Default or Event of Default shall exist and (y) the aggregate amount of
Incremental Term Loans or Incremental Revolving Commitments incurred during the
term of this Agreement shall not exceed the Maximum Pari Passu Facilities
Amount. Except as permitted in clauses (ii) and (iii) of Section 2.18(b) and
Section 2.18(d), all terms and documentation with respect to Incremental Term
Loans or Incremental Revolving Commitments that (i) are materially more
restrictive on MS Holdco and its Restricted Subsidiaries (when taken as a whole)
than those with respect to any other Loans under the Facility or (ii) relate to
provisions of a mechanical (including with respect to any Incremental Revolving
Commitments, delayed draw facilities and currency mechanics) or administrative
nature, shall be reasonably satisfactory to the Administrative Agent.

(b) Each incurrence of Incremental Term Loans or Incremental Revolving
Commitments shall be in an aggregate principal amount that is not less than
$10,000,000 (provided that such amount may be less than $10,000,000 if such
amount represents all remaining availability under the Maximum Pari Passu
Facilities Amount). The Incremental Term Loans or Incremental Revolving
Commitments (i) shall rank pari passu in right of payment and in right of
security with the Term B Loans, (ii) shall not mature earlier than the Latest
Maturity Date and, in the case of Incremental Term Loans, shall have a Weighted
Average Life to Maturity no shorter than the Weighted Average Life to Maturity
of the Term B Loans (except by virtue of amortization of or prepayment of the
Term B Loans prior to such date of determination), and (iii) except as set forth
above, shall be treated substantially the same as the Term B Loans (in each
case, including with respect to mandatory and voluntary prepayments, except that
(x) such

 

-50-



--------------------------------------------------------------------------------

Incremental Term Loans may, to the extent provided in the applicable Incremental
Amendment, participate on a less than pro rata basis in any mandatory prepayment
pursuant to Section 2.6 and (y) the Borrower may prepay any Class of Term B
Loans at its option pursuant to Section 2.5); provided that the interest rates,
fees and amortization schedule (subject to clause (ii) above) applicable to the
Incremental Term Loans or Incremental Revolving Commitments shall be determined
by the Company and the lenders thereof; provided further that, if the initial
yield on such Incremental Term Loans or Incremental Revolving Commitments (as
determined by the Yield Calculation Principles) exceeds the sum of (1) the
Applicable Margin then in effect for Eurodollar Loans, and (2) the upfront fees
with respect to the Term B Loans paid on the ClosingAmendment No. 1 Effective
Date divided by four, by more than 50 basis points (the amount of such excess
above 50 basis points being referred to herein as the “Incremental Yield
Differential”), then the Applicable Margin then in effect for Term B Loans shall
automatically be increased by the Incremental Yield Differential, effective upon
the making of the Incremental Term Loans or Incremental Revolving Commitments.
Each notice from the Company pursuant to this Section 2.18 shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans or
Incremental Revolving Commitments.

(c) Incremental Term Loans or Incremental Revolving Commitments may be made by
any existing Lender or any Additional Lender (provided that no Lender shall be
obligated to make a portion of any Incremental Term Loan or Incremental
Revolving Commitment), in each case on terms permitted in this Section 2.18 and
otherwise on terms reasonably acceptable to the Administrative Agent, provided
that the Administrative Agent shall have consented (not to be unreasonably
withheld) to such Lender’s making such Incremental Term Loans or Incremental
Revolving Commitments if such consent would be required under Section 10.6(b)
for an assignment of Loans to such Lender or Additional Lender. Commitments in
respect of Incremental Term Loans or Incremental Revolving Commitments shall
become Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by MS Holdco, the Company, each Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Company, to effect the provisions of this Section. The effectiveness of
any Incremental Amendment shall be subject to the satisfaction on the date
thereof (each, an “Incremental Facility Closing Date”) of each of the conditions
set forth in Section 4.2 (it being understood that all references to the date of
such extension of credit or similar language in such Section 4.2(b) and
Section 4.2(a) shall be deemed to refer to the effective date of such
Incremental Amendment) and such other conditions as the parties thereto shall
agree. The Company will use the proceeds of the Incremental Term Loans or loans
made pursuant to any Incremental Revolving Commitment for any purpose not
prohibited by this Agreement.

(d) Incremental Term Loans or Incremental Revolving Commitments may be
denominated in Dollars or any currency reasonably acceptable to the
Administrative Agent and the Additional Lenders providing such Facility.

(e) This Section 2.18 shall supersede any provisions in Section 2.11 or 10.1 to
the contrary.

2.19 Refinancing Amendments.

(a) At any time after the ClosingAmendment No. 1 Effective Date, the Borrower
may obtain, from any Lender or any Additional Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term B Loans
then outstanding under this Agreement (which will be deemed to include any then
outstanding Other Term Loans), in the form of Other Term Loans or Other Term
Commitments, in each case pursuant to a Refinancing Amendment; provided that
such Credit Agreement Refinancing Indebtedness:

 

-51-



--------------------------------------------------------------------------------

(i) will rank pari passu in right of payment and of security with the other
Loans and Commitments hereunder,

(ii) will have such pricing, premiums, optional prepayment terms and financial
covenants as may be agreed by the BorrowersBorrower and the Lenders thereof,

(iii) with respect to any Other Term Loans or Other Term Commitments, will have
a maturity date that is not prior to the maturity date of, and will have a
Weighted Average Life to Maturity that is not shorter than the Term B Loans
being refinanced,

(iv) subject to clause (ii) above, will have terms and conditions that are
either (x) substantially identical to, or, (y) taken as a whole, less favorable
to the Lenders or Additional Lenders providing such Credit Agreement Refinancing
Indebtedness than, the Refinanced Debt, and

(v) the proceeds of such Credit Agreement Refinancing Indebtedness shall be
applied, substantially concurrently with the incurrence thereof, to the
prepayment of outstanding Term B Loans being so refinanced;

provided further that the terms and conditions applicable to such Credit
Agreement Refinancing Indebtedness may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
BorrowersBorrower and the Lenders thereof and applicable only during periods
after the Latest Maturity Date that is in effect on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of each of the conditions set forth in Section 4.2 and, to
the extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of legal opinions, board resolutions, officers’
certificates and/or reaffirmation agreements consistent with those delivered on
the Closing Date under Section 4.1.

(b) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
subject thereto as Other Term Loans and/or Other Term Commitments).

(c) Any Refinancing Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement Pari Lien Intercreditor Agreement,
Junior Lien Intercreditor Agreement, and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the BorrowersBorrower, to effect the provisions of this Section.

(d) This Section 2.19 shall supersede any provisions in Section 2.11 or
Section 10.1 to the contrary.

2.20 Extensions of Term Loans.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Loans of

 

-52-



--------------------------------------------------------------------------------

any Class on a pro rata basis (based on the aggregate outstanding principal
amount of the respective Term B Loans with a like maturity date) and on the same
terms to each such Lender, the Borrower is hereby permitted to consummate from
time to time transactions with individual Lenders that accept the terms
contained in such Extension Offers to extend the maturity date of each such
Lender’s Loans of such Class and otherwise modify the terms of such Loans
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Loans and/or modifying the amortization schedule in respect of such Lender’s
Loans) (each, an “Extension”), so long as the following terms are satisfied:
(i) no Default or Event of Default shall have occurred and be continuing at the
time the Extension Offer is delivered to the Lenders, (ii) except as to interest
rates, fees, amortization, final maturity date, premium, required prepayment
dates and participation in prepayments (which shall, subject to immediately
succeeding clauses (iii), (iv) and (v), be determined between the Borrower and
the applicable Lenders and set forth in the relevant amendment to the Loan
Documents providing for such Extended Term Loans (an “Extension Amendment”)),
the Loans of any Lender that agrees to an extension with respect to such Loans
(an “Extending Term Lender”) extended pursuant to any Extension (“Extended Term
Loans”) shall have the same terms as the Class of Loans subject to such
Extension Offer, (iii) the final maturity date of any Extended Term Loans shall
be no earlier than the final maturity date of the existing Class of Loans,
(iv) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the existing
Class of Loans, (v) any Extended Term Loans may participate on a pro rata basis
or a less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayments or prepayments hereunder, in each case as
specified in the respective Extension Amendment, (vi) if the aggregate principal
amount of Loans (calculated on the face amount thereof) in respect of which
Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Loans offered to be extended by the
Borrower pursuant to such Extension Offer, then the Loans of such Lenders shall
be extended ratably up to such maximum amount based on the respective principal
amounts of Loans with respect to which such Lenders, have accepted such
Extension Offer, (vii) all documentation in respect of such Extension shall be
consistent with the foregoing, (viii) any applicable Minimum Extension Condition
shall be satisfied unless waived by the Borrower and (ix) the Minimum Tranche
Amount shall be satisfied unless waived by the Administrative Agent.

(b) With respect to all Extensions consummated by the BorrowersBorrower pursuant
to this Section 2.20, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.5 or 2.6 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that (x) the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrower’s sole discretion and may be waived by the Borrower) of
Loans of any Class be tendered and (y) no Series of Extended Term Loans shall be
in an amount of less than $50,000,000 (the “Minimum Tranche Amount”), unless
such Minimum Tranche Amount is waived by the Administrative Agent. The
Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 2.20 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Term Loans
on such terms as may be set forth in the relevant Extension Offer) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 2.5, 2.6, 2.11 and 10.1) or any other Loan Document that
may otherwise prohibit any such Extension or any other transaction contemplated
by this Section 2.20.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension Amendment, other than the consent of each Lender
agreeing to such Extension with respect to one or more of its Term B Loans (or a
portion thereof). All Extended Term Loans and all obligations in respect thereof
shall be Obligations under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other applicable
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into any
Extension Amendment with the Borrower as may be necessary in order to establish
Extended Term Loans.

 

-53-



--------------------------------------------------------------------------------

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent and the Lenders of the applicable Class at least five
(5) Business Days’ prior written notice thereof, and shall agree to such
procedures (including, without limitation, regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section.

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, each Loan Party hereby jointly and severally represents
and warrants to the Administrative Agent and each Lender that:

3.1 Financial Condition. The audited consolidated balance sheets of Holdings and
its consolidated Subsidiaries as at December 31, 2010 and December 31, 2011, and
the related consolidated statements of income and of cash flows for the fiscal
years ended on December 31, 2010 and December 31, 2011 present fairly in all
material respects the consolidated financial condition of Holdings and its
consolidated Subsidiaries as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years then
ended. All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein).

3.2 No Change. Since December 31, 2011, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

3.3 Organization; Powers. Each Loan Party and each of the Restricted
Subsidiaries (a) is duly organized, validly existing and, unless inapplicable in
the jurisdiction of its organization, in good standing under the laws of the
jurisdiction of its organization, (b) has the requisite power and authority, and
the legal right, to own and operate its property and to conduct the business in
which it is currently engaged and (c) is duly qualified as a foreign corporation
or other organization and in good standing under the laws of each jurisdiction
where such qualification is required except where the failure to be so qualified
or in good standing could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

3.4 Authorization; Enforceability. Each Loan Party has the organizational power
and has been duly authorized by all necessary organizational action to enter
into the Transactions. Each Loan Document has been duly executed and delivered
and constitutes a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

3.5 Governmental Approval; Compliance with Law. The Transactions (a) do not
require Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the Transactions, except (i) Governmental Approvals, consents,
authorizations, filings and notices that have been obtained or made and are in
full force and effect, (ii) the filings referred to in Section 3.16 and
(iii) those, the failure of which to obtain or make would not reasonably be
expected to have a Material Adverse Effect, (b) will not violate any material

 

-54-



--------------------------------------------------------------------------------

Requirement of Law, any Contractual Obligation of any Loan Party that is
material to the Company and its Subsidiaries taken as a whole or the
Organizational Documents of any Loan Party and (c) will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law, any such
Organizational Documents or any such Contractual Obligation (other than the
Liens created by the Security Documents).

3.6 Litigation. Except as set forth on Schedule 3.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of any Loan Party, threatened by or
against any Loan Party or any of the Restricted Subsidiaries or against any of
their respective properties, assets or revenues (a) with respect to any of the
Loan Documents or any of the Transactions, or (b) that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

3.7 Ownership of Property; Liens.

(a) As of the Closing Date, each owned real property located in the United
States and held by the Company or any of its Restricted Subsidiaries that has a
fair market value together with improvements thereof of at least $100,000 is set
forth in the Perfection Certificate together with the name of the record owner
of each such owned real property and applicable recording office in which the
Mortgage relating to such owned real property is to be recorded.

(b) Each Loan Party has title in fee simple to, or a valid leasehold interest
in, all its real property, and good title to, or a valid leasehold interest in,
all its other property, and none of such property is subject to any Lien except
as permitted by Section 6.2.

(c) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, neither the Company nor any of its
Restricted Subsidiaries has received any notice of, or has any knowledge of, the
occurrence or pendency or contemplation of any Recovery Event affecting all or
any portion of its property. No Mortgage encumbers real property with
improvements that are located in an area that has been identified by the Federal
Emergency Management Agency (or any successor agency) as a Special Flood Hazard
Area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968 (as now or hereafter in effect or successor
act thereto) unless flood insurance available under such Act or otherwise has
been obtained in accordance with Section 5.5.

(d) Each Loan Party owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property necessary to its business
(taken as a whole) as currently conducted, and the use thereof by the Loan
Parties does not infringe in any material respect upon the rights of any other
Person, except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

3.8 Intellectual Property. The Group Members own, or are licensed to use, all
Intellectual Property necessary for the conduct in all material respects of the
business of the Group Members, taken as a whole, as currently conducted. No
material claim has been asserted and is pending by any Person challenging or
questioning any Group Member’s use of any Intellectual Property or the validity
or effectiveness of any Group Member’s business infringes or violates the rights
of any Person, nor does the Borrower know of any valid basis for any such claim
except for such claims that could not reasonably be expected to impair or
interfere in any material respect with the operations of the business conducted
by all of the Group Members, taken as a whole or result in a Material Adverse
Effect.

 

-55-



--------------------------------------------------------------------------------

3.9 Taxes. The Borrower and each of its Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes levied or imposed upon it or otherwise due and
payable (including in its capacity as a withholding agent), except (a) Taxes
that are being contested in good faith by appropriate proceedings that stay the
enforcement of the Tax in question and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. There are no Liens for Taxes with respect to any assets
of the Borrower or its Subsidiaries (other than Permitted Liens). There is no
current, pending or, to the knowledge of the Borrower, proposed Tax audit,
assessment, deficiency or other claim against the Borrower or any of its
Subsidiaries that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

3.10 Federal Regulations. No Loan Party is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock,
and no part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for the purpose of buying or carrying Margin Stock or
for any purpose that violates the provisions of the Regulations of the Board.

3.11 ERISA. Neither a Reportable Event nor a failure to meet the minimum funding
standards of Section 412 or 430 of the Code or Section 302 or 303 of ERISA has
occurred during the five year period prior to the date on which this
representation is made or deemed made with respect to any Plan, that in the
aggregate, would reasonably be expected to result in a Material Adverse Effect
and each Plan has complied in all material respects with the applicable
provisions of ERISA and the Code. No termination of a Plan has occurred, and no
Lien in favor of the PBGC or a Plan has arisen, during such five-year period
that in the aggregate, would reasonably be expected to result in a Material
Adverse Effect. The present value of all accrued benefits under each Plan (based
on those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by an amount that would reasonably be expected to result in a Material
Adverse Effect. Neither the Borrower nor any Commonly Controlled Entity has had
a complete or partial withdrawal from any Multiemployer Plan that has resulted
or could reasonably be expected to result in a material liability under ERISA,
and neither the Borrower nor any Commonly Controlled Entity would become subject
to any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. No such Multiemployer Plan is in Reorganization or
Insolvent.

3.12 Investment Company Act; Other Regulations. No Loan Party nor any of the
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

3.13 Subsidiaries. As of the Closing Date and after giving effect to the
Transactions, the Perfection Certificate sets forth the name and jurisdiction of
organization of each Subsidiary and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned by any Loan Party.

3.14 Environmental Matters. Except for the Disclosed Matters, (a) each Loan
Party and each Restricted Subsidiary, and their respective operations and
properties, is in compliance with all Environmental Laws, which compliance
includes having obtained and being in compliance with all permits, licenses or
other approval required under any Environmental Law, except for such
noncompliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, (b) no Loan Party nor any of
the Restricted Subsidiaries has received written notice of any pending or
threatened claim with respect to any Environmental Liability or knows of any
basis for any

 

-56-



--------------------------------------------------------------------------------

Environmental Liability, in each case, that, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect, (c) except
as could not, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect, no Loan Party nor any of the Restricted
Subsidiaries has become subject to any Environmental Liability, (d) no Loan
Party nor any of the Restricted Subsidiaries has treated, stored, transported,
disposed of, or arranged for the treatment, transport or disposal of, any
Materials of Environmental Concern at or from any currently or formerly owned,
leased or operated property in a manner that could reasonably be expected to
result in a Material Adverse Effect and (e) there are no circumstances,
conditions or occurrences, including the release or threatened release of any
Materials of Environmental Concern, relating to any property currently or, to
the knowledge of any Loan Party or Restricted Subsidiary, formerly owned, leased
or operated by any Loan Party or any Restricted Subsidiary, that could
reasonably be expected to have a Material Adverse Effect.

3.15 Accuracy of Information, etc. No statement or information (other than
projections and information of a general or industry-specific nature) concerning
any Loan Party or the business of any Loan Party contained in this Agreement,
any other Loan Document, the Confidential Information Memorandum or any other
document, certificate or statement furnished by or on behalf of any Loan Party
(as modified or supplemented by other information so furnished) to the
Administrative Agent or the Lenders, or any of them, for use in connection with
the Transactions, when taken as a whole, contained as of the date such
statement, information, document or certificate was so furnished (or, in the
case of the Confidential Information Memorandum, as of the date of this
Agreement), any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein, in
light of the circumstances under which they were made, not materially
misleading. The projections and pro forma financial information, taken as a
whole, contained in the materials referenced above are based upon good faith
estimates and assumptions believed by management of the Company to be reasonable
at the time made and as of the Closing Date (with respect to such projections
and pro forma financial information delivered prior to the Closing Date), it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact, forecasts and projections are subject
to uncertainties and contingencies, actual results during the period or periods
covered by such financial information may differ from the projected results set
forth therein by a material amount and no assurance can be given that any
forecast or projections will be realized.

3.16 Security Documents.Each of the Security Documents (other than the
Mortgages) is effective to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein and proceeds thereof. In the case of (i) the
Capital Stock described in the Security Agreement or any other Security Document
that are securities represented by stock certificates or otherwise constituting
certificated securities within the meaning of Section 8-102(a)(15) of the New
York UCC or the corresponding code or statute of any other applicable
jurisdiction (“Certificated Securities”), when certificates representing such
Capital Stock are delivered to the Administrative Agent, together with stock
powers undated and endorsed in blank, and (ii) in the case of the other
Collateral not described in clause (i) constituting personal property described
in the Security Documents (other than the Mortgages), when financing statements
and other filings, agreements and actions specified on Schedule 3.16 in
appropriate form are executed and delivered, performed or filed in the offices
specified on Schedule 3.16, as the case may be, the Administrative Agent, for
the benefit of the Secured Parties, shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, in each
case prior and superior in right to any other Person (except, in the case of
Permitted Priority Liens) subject to and as provided for under the terms of the
Term Loan/ABL Intercreditor Agreement.

3.17 Solvency. MS Holdco and the Restricted Subsidiaries are, on a consolidated
basis, and after giving effect to the Transactions and the incurrence of all
Indebtedness and obligations being incurred in connection herewith and therewith
and the other transactions contemplated hereby and thereby will be and will
continue to be, Solvent.

 

-57-



--------------------------------------------------------------------------------

3.18 Labor Disputes. As of the Closing Date, except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes, lockouts or slowdowns against any Loan Party pending
or, to the knowledge of the Borrower, threatened, (b) the hours worked by and
payments made to employees of the Loan Parties and the Subsidiaries have not
been in violation of the Fair Labor Standards Act or any other applicable
Federal, state, local or foreign law dealing with such matters and (c) all
payments due from any Loan Party or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Loan Party or such Subsidiary to the
extent required by GAAP.

3.19 Compliance with Laws and Agreements. Each Loan Party and the Restricted
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

3.20 Insurance. A description of all insurance maintained by or on behalf of the
Loan Parties as of the Closing Date is set forth in the Perfection Certificate.
As of the Closing Date, all premiums in respect of such insurance have been
paid. The Borrower believes that the insurance maintained by or on behalf of the
Loan Parties is customary for companies of a similar size engaged in similar
businesses in similar locations.

3.21 PATRIOT Act and Other Specified Laws.

(a) To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, (ii) Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, as amended (the “PATRIOT Act”), (iii) the Proceeds of Crime Act or
(iv) any similar law applicable to any Loan Party. No part of the proceeds of
the Loans will be used, directly or indirectly, in violation in any material
respect of the United States Foreign Corrupt Practices Act of 1977, as amended,
or the Proceeds of Crime Act, or any similar law applicable to any Loan Party.
No Loan Party is engaged in or has engaged in any course of conduct that could
reasonably be expected to subject any of their respective properties to any
Lien, seizure or other forfeiture under any criminal law, racketeer influenced
and corrupt organizations law or the Proceeds of Crime Act or other similar
laws. None of the Loan Parties is named on the list of Specially Designated
Nationals and Blocked Persons maintained by the United States Department of
Treasury Office of Foreign Assets Control.

(b) Neither the Borrower nor any other Loan Party (i) is a Person whose property
or interest in property is blocked or subject to blocking pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such Executive Order, or is otherwise associated with
any such Person in any manner that violates such Section 2, or (iii) is a Person
on the list of Specially Designated Nationals and Blocked Persons or subject to
the limitations or prohibitions under any other U.S. Department of Treasury’s
Office of Foreign Assets Control regulation or executive order.

 

-58-



--------------------------------------------------------------------------------

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it under this
Agreement on the Closing Date is subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent (unless otherwise waived in accordance with
Section 10.1):

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by MS Holdco, the Company, each Subsidiary
Guarantor and each Person listed on Schedule 1.1A, (ii) the Security Agreement,
executed and delivered by MS Holdco, the Company, each Subsidiary Guarantor and
each Person listed on Schedule 1.1A, (ii) the Security Agreement, executed and
delivered by MS Holdco, the Company and each Subsidiary Guarantor, (iii) the
Intellectual Property Security Agreements executed and delivered by each Loan
Party party thereto, (iv) the Term Loan/ABL Intercreditor Agreement, the
Mortgages (if any), and each other Security Document executed and delivered by
each Loan Party party thereto and (v) if requested by any Lender, each Note duly
executed by the Borrower in favor of each Lender requesting the same.

(b) Transactions. The Administrative Agent shall have received (x) a fully
-executed customary payoff letter, dated as of the Closing Date and related to
the termination of the Existing Term Loan Credit Facility and (y) satisfactory
evidence of the termination of all Liens securing the obligations under the
Existing Term Loan Credit Facility, the termination of any remaining commitments
with respect thereto and the delivery of a notice of redemption with respect to
all of the outstanding Senior Subordinated Notes in accordance with the terms of
the Senior Subordinated Notes Indenture.

(c) After giving effect to the Transactions, MS Holdco, the Company and each of
their respective Subsidiaries shall have outstanding no Indebtedness other than
the Indebtedness permitted to be outstanding under this Agreement.

(d) All Existing Term Loans shall have been repaid simultaneously herewith and
funds sufficient to pay upon redemption all outstanding Senior Subordinated
Notes have been irrevocably deposited with the trustee under the Senior
Subordinated Notes Indenture.

(e) Lien Searches. The Administrative Agent shall have received the results of
recent UCC, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches in each of the jurisdictions
where the Loan Parties are located (within the meaning of Section 9-307 of the
New York UCC or the corresponding code or statute of any other applicable
jurisdiction) or maintains its principal place of business and such other
searches that are required by the Perfection Certificate and all such searches
shall reveal no liens on any of the assets of the Loan Parties, except for
Permitted Priority Liens, or any liens discharged on or prior to the Closing
Date pursuant to customary documentation reasonably satisfactory to the
Administrative Agent. The Administrative Agent shall have received lien release
documents, UCC-3 termination statements and other customary and reasonably
required documentation and filings from the agent under the Existing Term Loan
Credit Facility.

(f) Fees. The Administrative Agent and the Agents shall have received all fees
required to be paid, and all expenses required to be paid for which invoices
have been presented (including the reasonable fees and expenses of one single
external legal counsel to the Agents), on or before the Closing Date.

 

-59-



--------------------------------------------------------------------------------

(g) Closing Certificates; Certified Certificates of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including certified organizational
authorizations, incumbency certifications, the certificate of incorporation or
other similar organizational document of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and
bylaws or other similar organizational document of each Loan Party certified by
a Responsible Officer as being in full force and effect on the Closing Date and
(ii) a good standing certificate for each Loan Party from its jurisdiction of
organization.

(h) Legal Opinions. The Administrative Agent shall have received (i) the legal
opinion of Fried, Frank, Harris, Shriver & Jacobson, LLP, special counsel to the
Loan Parties and (ii) the legal opinion of the general counsel of the Company.
Such legal opinions shall be in form and substance reasonably satisfactory to
the Administrative Agent.

(i) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
(that are Certificated Securities) pledged pursuant to the Security Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof, and (ii) each promissory
note (if any) required to be pledged to the Administrative Agent pursuant to the
Security Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

(j) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement and Intellectual Property Security
Agreements) required by the Security Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than Permitted Priority Liens and
subject to the Term Loan/ABL Intercreditor Agreement), shall have been executed
and delivered to the Administrative Agent in proper form for filing,
registration or recordation.

(k) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Borrower certifying
that MS Holdco and its Restricted Subsidiaries, on a consolidated basis after
giving effect to the Transactions to occur on the Closing Date, are Solvent.

(l) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.5 of this Agreement and
Section 4.10 of the Security Agreement.

(m) Patriot Act. The Administrative Agent shall have received all documentation
and other information required by Governmental Authorities under applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act.

(n) Intercreditor Agreement. The Term Loan/ABL Intercreditor Agreement shall
have been duly executed and delivered by each party thereto and shall be in full
force and effect.

4.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

 

-60-



--------------------------------------------------------------------------------

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

SECTION 5. AFFIRMATIVE COVENANTS

The Company hereby agrees that, until all Commitments have been terminated and
the principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full (other than
contingent indemnification and reimbursement obligations for which no claim has
been made), the Company shall and shall cause each of its Restricted
Subsidiaries to:

5.1 Financial Statements. Furnish to the Administrative Agent (who shall
promptly furnish to each Lender):

(a) within ninety days after the end of each fiscal year of the Company
commencing with the year ending December 31, 2012, its audited consolidated and
unaudited consolidating balance sheet and related statements of operations,
stockholders’ equity and cash flows (or financial statements of Holdings and its
consolidated subsidiaries, in lieu of such audited financial statements of the
Company, together with a detailed reconciliation, reflecting such financial
information for the Company and its Restricted Subsidiaries, on the one hand,
and Holdings and any other Subsidiaries of Holdings, on the other hand) as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst and Young LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Restricted
Subsidiaries in accordance with GAAP consistently applied accompanied by any
management letter prepared by said accountants; and

(b) within forty-five days after the end of each of the first three fiscal
quarters of each fiscal year of the Company commencing with the fiscal quarter
ending March 31, 2012, its consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows (or financial statements of
Holdings and its consolidated subsidiaries, in lieu of such financial statements
of the Company, together with a detailed reconciliation, reflecting such
financial information for the Company and its Restricted Subsidiaries, on the
one hand, and Holdings and any other Subsidiaries of Holdings, on the other
hand) as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by a
Responsible Officers as presenting fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Restricted Subsidiaries in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

 

-61-



--------------------------------------------------------------------------------

5.2 Certificates; Other Information. Furnish to the Administrative Agent (who
shall promptly furnish to each Lender):

(a) in connection with the delivery of any financial statements or other
information to the Lenders pursuant to this Agreement (collectively, “Borrower
Materials”), confirmation of whether such statements or information contains any
Private Lender Information. MS Holdco and the Company and each Lender
acknowledge that certain of the Lenders may be “public-side” Lenders (Lenders
that do not wish to receive material non-public information with respect to
Holdings, MS Holdco, the Company and their respective Subsidiaries or their
securities) and, if documents or notices required to be delivered pursuant to
Section 5.1 or this Section 5.2 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that the Borrower
has indicated contains Private Lender Information shall not be posted on that
portion of the Platform designated for such public-side Lenders. The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the “public-side”
Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (x) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arrangers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to Holdings, MS Holdco, the Company,
their respective subsidiaries or their securities for purposes of United States
Federal and state securities laws, (y) all Borrower Materials marked “PUBLIC”
are permitted to be made available through that portion of the Platform
designated for such “public-side” Lenders and (z) the Administrative Agent and
the Lead Arrangers shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated for such “public-side” Lenders;

(b) concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate, (ii) a certificate of a Responsible
Officer stating whether any material change in GAAP or in the application used
in the preparation of such financial statements has occurred since the date of
the audited financial statements referred to in Section 5.1 and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate, (iii) to the extent not previously
disclosed to the Administrative Agent, a description of any change in the
jurisdiction of organization of any Loan Party and a list of any registered
Intellectual Property acquired or developed by any Loan Party since the date of
the most recent report delivered pursuant to this clause (iii) (or, in the case
of the first such report so delivered, since the Closing Date), (iv) certifying
a list of names of all Immaterial Subsidiaries, that each Subsidiary set forth
on such list individually qualifies as an Immaterial Subsidiary and that all
such Subsidiaries in the aggregate do not exceed the limitation set forth in the
definition of the term “Immaterial Subsidiary”, and (iv) certifying a list of
names of all Unrestricted Subsidiaries and that each Subsidiary set forth on
such list individually qualifies as an Unrestricted Subsidiary;

(c) as soon as available, and in any event no later than ninety days after the
end of each fiscal year of the Company commencing with the year ending
December 31, 2012, a detailed consolidated budget for the following fiscal year
(including (i) projected consolidated quarterly income statements and
(ii) projected consolidated annual balance sheets of the Company and its
Subsidiaries, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the material underlying assumptions

 

-62-



--------------------------------------------------------------------------------

applicable thereto) (collectively, the “Projections”), which Projections shall
be based on reasonable estimates, information and assumptions that are
reasonable at the time in light of the circumstances then existing, it being
understood that projections are subject to uncertainties and there is no
assurance that any projections will be realized;

(d) in connection with the annual financial statements delivered pursuant to
Section 5.1(a), a certificate setting forth the amount, if any, of Excess Cash
Flow for such fiscal year together with the calculation thereof in reasonable
detail;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials publicly filed by
Holdings, MS Holdco or the Company with the SEC;

(f) promptly following the Administrative Agent’s request therefor, all
documentation and other information that the Administrative Agent reasonably
requests on its behalf or on behalf of any Lender in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering or terrorist financing rules and regulations, including the Patriot
Act; and

(g) as promptly as reasonably practicable from time to time following the
Administrative Agent’s request therefor, such other non-privileged information
regarding the operations, business affairs and financial condition of MS Holdco,
the Company or any Restricted Subsidiary, or compliance with the terms of any
Loan Document, as the Administrative Agent may reasonably request (on behalf of
itself or any Lender).

Documents required to be delivered pursuant to Sections 5.1 and 5.2 above may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s (or Holdings’) website; (ii) on which
such documents are posted on the Borrower’s behalf on a Platform, if any, to
which each Lender and the Administrative Agent have access; or (iii) the date on
which executed certificates or other documents are faxed to the Administrative
Agent (or electronically mailed to an address provided by the Administrative
Agent); provided that: (i) upon written request by the Administrative Agent, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent and (ii) the
Borrower shall notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.

5.3 Payment of Taxes. The Borrower will, and will cause each of its Restricted
Subsidiaries to, pay or discharge all Tax liabilities, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings that stay the
enforcement of such claim and the Borrower or such Restricted Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP or (b) the failure to pay such liabilities could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

5.4 Maintenance of Existence; Compliance. (a) Preserve, renew and keep in full
force and effect its organizational existence, except (i) other than with
respect to MS Holdco’s or the Borrower’s existence, to the extent such failure
to do so could not reasonably be expected to have a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Section 6.3, (b) take all reasonable
action to maintain or obtain all Governmental Approvals and all other all
rights, privileges and franchises, in each case necessary

 

-63-



--------------------------------------------------------------------------------

or desirable in the normal conduct of its business, except (i) to the extent
such failure to do so could not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 6.3; and
(c) comply with all Contractual Obligations and Requirements of Law applicable
to it or its property except to the extent that failure to comply therewith
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.5 Maintenance of Property; Insurance.

(a) (i) Keep all property useful and necessary in its business in good working
order and condition, ordinary wear and tear and casualty and condemnation
excepted, except to the extent the failure to do so could not, in the reasonable
judgment of the Company, reasonably be expected to have a Material Adverse
Effect, (ii) maintain all the rights, licenses, permits, privileges, franchises,
Intellectual Property material to the conduct of its business, except to the
extent the failure to do so could not, in the reasonable judgment of the
Company, reasonably be expected to have a Material Adverse Effect, and
(iii) maintain with financially sound and reputable insurance companies
insurance on all its property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by similarly situated companies engaged in the same or a similar business.

(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Company shall, or shall
cause the applicable Loan Party to (i) maintain, or cause to be maintained, with
a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.

5.6 Inspection of Property; Books and Records; Discussions. Keep proper books of
records and account in which entries full, true and correct in all material
respects in conformity with all Requirements of Law shall be made of all
dealings and transactions in relation to its business and activities and from
which financial statements conforming with GAAP can be derived and (b) permit,
at the Company’s sole expense, representatives of the Administrative Agent to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time during normal business hours,
upon reasonable prior notice, and to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
and employees of the Group Members and with their independent certified public
accountants; provided that (i) in no event shall there be more than one such
visit for the Administrative Agent and its representatives as a group per
calendar year except during the continuance of an Event of Default and (ii) the
Company shall have the right to be present during any discussions with
accountants.

5.7 Notices. Promptly give notice to the Administrative Agent (who shall
promptly furnish to each Lender) after any Responsible Officer of MS Holdco or
the Borrower obtains knowledge of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default under any Contractual Obligation of any Group Member or
(ii) the filing or commencement of, or any written threat or notice of intention
of any Person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against MS Holdco, the Company or any of its Restricted Subsidiaries, in each
case, which would reasonably be expected to have a Material Adverse Effect;

 

-64-



--------------------------------------------------------------------------------

(c) any Recovery Event in the amount of $10,000,000 or more, whether or not
covered by insurance;

(d) any actual knowledge of a Responsible Officer of the occurrence of any
Reportable Event, or steps taken by the Borrower to terminate any Plan that,
alone or together with any other Reportable Events relating to any Plan that
have occurred, would reasonably be expected to have a Material Adverse Effect;
or

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect;

Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.

5.8 Additional Collateral, Further Assurances.

(a) Subject to applicable law, the Borrower and each Domestic Subsidiary that is
a Loan Party shall cause (i) each of its Domestic Subsidiaries, other than any
Domestic Subsidiary that is an Excluded Subsidiary and (ii) each First-Tier
Foreign DRE, in each case formed or acquired after the Closing Date in
accordance with the terms of this Agreement, to become a Subsidiary Guarantor
promptly (and in any event within forty-five days after the creation or
acquisition thereof or after such Domestic Subsidiary ceases to be an Excluded
Subsidiary) by executing a Guarantor Joinder Agreement set forth as Exhibit H
hereto. Upon execution and delivery thereof, each such Person shall
(i) automatically become a Subsidiary Guarantor hereunder and thereupon shall
have all of the rights, benefits, duties, and obligations in such capacity under
the Loan Documents, (ii) will grant Liens to the Administrative Agent (for the
benefit of the Secured Parties) to the extent required by the terms thereof, in
any property (subject to the limitations with respect to Capital Stock set forth
in paragraph (b) of this Section 5.8 and any other limitations set forth in the
Security Agreement) of such Loan Party which constitutes Collateral, on such
terms as may be required pursuant to the terms of the Security Documents and in
such priority as may be required pursuant to the terms of the Security Documents
and (iii) subject to the terms of the Security Documents, deliver to the
Administrative Agent the certificates, if any, representing all of the Capital
Stock of such Subsidiary, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Capital Stock, and all intercompany
notes owing from such Subsidiary to any Loan Party together with instruments of
transfer executed and delivered in blank by a duly authorized officer of such
Loan Party.

(b) The Borrower and each Domestic Subsidiary that is a Loan Party will cause
(i) 100% of the issued and outstanding Capital Stock directly owned thereby of
each of its Domestic Subsidiaries (other than First-Tier CFC Holdcos), (ii) 100%
of the issued and outstanding Capital Stock directly owned thereby of each of
the First-Tier Foreign DREs and (iii) 100% of the Capital Stock directly owned
thereby (but in the case of Capital Stock entitled to vote, not more than 65% of
the Capital Stock constituting the total combined classes of Capital Stock
entitled to vote) in each First-Tier Foreign Subsidiary and First-Tier CFC
Holdco, to be pledged to the Administrative Agent pursuant to the terms of the
Security Agreement and, subject to the terms of the Security Documents, will
deliver to the Administrative Agent the certificates, if any, representing such
Capital Stock of such Subsidiary, together with undated stock powers or other
appropriate instruments of transfer executed and delivered in blank by a duly
authorized officer of the holder(s) of such Capital Stock.

 

-65-



--------------------------------------------------------------------------------

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Sections 4.1 or 4.2, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Security Documents (subject to the terms of Term Loan/ABL Intercreditor
Agreement), all at the expense of the Loan Parties.

(d) With respect to any interest in any owned real property located in the
United States having a fair market value, together with improvements thereof of
at least $2,000,000 (as reasonably determined by the Company in good faith)
acquired after the Closing Date by any Loan Party that is a Group Member (or any
Group Member required to become a Loan Party pursuant to the terms of the Loan
Documents) (other than any such real property subject to a Lien expressly
permitted by clauses (i), (q) and (s) of Section 6.2 to the extent and for so
long as the obligations relating to such Liens do not permit a Lien on such
property in favor of the Secured Parties), promptly execute and deliver a first
priority Mortgage, in favor of the Administrative Agent, for the benefit of the
Secured Parties, covering such interest in real property, in each case subject
only to Permitted Liens or other Liens acceptable to the Administrative Agent.

5.9 Credit Ratings. Use commercially reasonable efforts to maintain at all times
a credit rating by each of S&P and Moody’s in respect of the Facilities provided
for under this Agreement and a corporate rating by S&P and a corporate family
rating by Moody’s for the Company.

5.10 Designation of Unrestricted Subsidiaries. The Company may at any time after
the Closing Date designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that immediately before and after such designation, no Default shall have
occurred and be continuing. The designation of any Restricted Subsidiary as an
Unrestricted Subsidiary after the Closing Date shall constitute an Investment by
the applicable Loan Party therein at the date of designation in an amount equal
to the fair market value of the applicable Loan Party’s investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (x) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time, and (y) a return
on any Investment by the applicable Loan Party in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
at the date of such designation of such Loan Party’s Investment in such
Subsidiary.

5.11 Use of Proceeds. The proceeds of the Term Loans will be used only for the
purposes specified in the introductory statement to this Agreement. No part of
the proceeds of any Loan a will be used, whether directly or indirectly, for any
purpose that would entail a violation of Regulations T, U or X.

5.12 Post Closing Matters. Notwithstanding anything to the contrary contained in
this Agreement and the Collateral Documents, the parties hereto acknowledge and
agree that the Loan Parties shall take the actions specified in Schedule 5.12 as
promptly as reasonably practicable, and in any event within the periods after
the Closing Date specified in said Schedule 5.12. The provisions of said
Schedule 5.12 shall be deemed incorporated by reference herein as fully as if
set forth herein in their entirety.

 

-66-



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

The Company hereby agrees that, until all Commitments have been terminated and
the principal of and interest on each Loan, all fees and all other expenses or
amounts payable under any Loan Document shall have been paid in full (other than
contingent indemnification and reimbursement obligations for which no claim has
been made), the Company shall not, and shall not permit any of the Restricted
Subsidiaries to, directly or indirectly:

6.1 Indebtedness. Incur any Indebtedness, except:

(a) Indebtedness pursuant to any Loan Document;

(b) the incurrence by the Company or any Restricted Subsidiary of Indebtedness
under the ABL Credit Agreement (and extensions, renewals and replacements of any
such Indebtedness) including the issuance and creation of letters of credit and
bankers’ acceptances thereunder (with letters of credit and bankers’ acceptances
being deemed to have a principal amount equal to the face amount thereof) up to
an aggregate principal amount then outstanding not to exceed the greater of
(i) $350,000,000 minus the aggregate amount of Net Cash Proceeds applied in
accordance with Section 2.6(c)(y) to repay the ABL Credit Agreement and (ii) the
sum of the following items as reflected on the most recent balance sheet of
Holdings delivered in accordance with Section 5.1(a) or (b): (w) 85% of the net
book value of the accounts receivable of the Company and its Restricted
Subsidiaries, (x) 75% of the net book value of the inventory of the Company and
its Restricted Subsidiaries and (y) 50% of the book value of the plant, property
and equipment of the Company and its Restricted Subsidiaries;

(c) Indebtedness outstanding on the Closing Date and listed on Schedule 6.1(c);

(d) Indebtedness of the Loan Parties issued to refinance Loans so long as:

(i) the principal amount or accreted value, if applicable (in the case of any
such Indebtedness consisting of term loans) or maximum commitment amount (in the
case of any such Indebtedness consisting of revolving Indebtedness) of any
Indebtedness incurred pursuant to this Section 6.1(d) shall not exceed the
principal amount (or accreted value, if applicable) of the Loans so refinanced
or exchanged (or in the case of Loans to refinance Incremental Revolving
Commitments, the amount of the reduction in the Incremental Revolving
Commitments in connection therewith) except by an amount equal to unpaid accrued
interest and premium thereon plus other reasonable amounts paid, including fees
and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal, extension or exchange;

(ii) in the case of Indebtedness secured on a pari passu or junior-lien basis by
Collateral securing the Obligations, a Representative acting on behalf of the
holders of such Indebtedness shall have become party to a Pari Lien
Intercreditor Agreement or Junior Lien Intercreditor Agreement and a
Representative acting on behalf of the holders of such Indebtedness and the
Obligations shall have become a party to the Term Loan/ABL Intercreditor
Agreement or the parties shall have entered into such collateral and
intercreditor arrangements that are reasonably satisfactory to the
Administrative Agent;

(iii) such Indebtedness has a Weighted Average Life to Maturity not shorter than
that for existing Loans (including Incremental Term Loans, Other Term Loans or
Incremental Revolving Commitments) having the Latest Maturity Date;

 

-67-



--------------------------------------------------------------------------------

(iv) the stated final maturity of any such Indebtedness is not earlier than the
Latest Maturity Date;

(v) all terms and conditions (other than terms that apply after the Latest
Maturity Date and with respect to interest rates (including original issue
discount and upfront fees and prepayment and redemption terms)) with respect to
such Indebtedness will be on terms not materially more restrictive (taken as a
whole) to the Borrower and the Restricted Subsidiaries than those with respect
to the Term B Loans or on market terms for the type of Indebtedness being
incurred; provided that a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent at least two Business Days (or such
shorter period as the Administrative Agent may reasonably agree) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, certifying that the Borrower has determined in
good faith that the terms of such Indebtedness satisfy the requirements of this
clause (v) shall be conclusive evidence that such terms satisfy such
requirements unless the Administrative Agent notifies such applicable Loan Party
within such period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees);

(vi) no Person shall be an obligor in respect of such Indebtedness that is not a
Loan Party; and

(vii) the Net Cash Proceeds of such Indebtedness are used substantially
concurrently with the incurrence of such Indebtedness to refinance Loans (or
Incremental Revolving Commitments) or in exchange for Loans; provided that any
Loans that are received by the Company pursuant to any exchange shall be
immediately cancelled.

(e) Indebtedness of the Loan Parties secured on a pari passu basis by Collateral
securing the Obligations so long as:

(i) the aggregate principal amount of Indebtedness incurred pursuant to this
Section 6.1(e) does not exceed the Maximum Pari Passu Facilities Amount;

(ii) a Senior Representative acting on behalf of the holders of such
Indebtedness shall have become party to a Pari Lien Intercreditor Agreement and
a Representative acting on behalf of the holders of such Indebtedness and the
Obligations shall have become a party to the Term Loan/ABL Intercreditor
Agreement or the parties shall have entered into such collateral and
intercreditor arrangements that are reasonably satisfactory to the
Administrative Agent;

(iii) such Indebtedness has a Weighted Average Life to Maturity not shorter than
that for existing Loans (including Incremental Term Loans or Incremental
Revolving Commitments) having the Latest Maturity Date;

(iv) no Default or Event of Default shall have occurred and be continuing or
would otherwise result therefrom;

(v) the interest rate and other pricing terms and amortization schedule (subject
to clause (iii) above) applicable to such Indebtedness shall be determined by
the Company and the lenders thereof; provided that if such Indebtedness is in
the form of loans and has an initial yield (as determined by the Yield
Calculation Principles) that exceeds the sum of

 

-68-



--------------------------------------------------------------------------------

(1) the Applicable Margin then in effect for Eurodollar Loans and (2) the
upfront fees with respect to the Term B Loans paid on the ClosingAmendment No. 1
Effective Date divided by four, by more than 50 basis points, then the
Applicable Margin then in effect for Term B Loans shall automatically be
increased by the Incremental Yield Differential, effective upon the incurrence
of Indebtedness pursuant to this Section 6.1(e); and

(vi) all terms and conditions (other than terms that apply after the Latest
Maturity Date and with respect to interest rates (including original issue
discount and upfront fees and prepayment and redemption terms)) with respect to
such Indebtedness will be on terms not materially more restrictive (taken as a
whole) to the Borrower and the Restricted Subsidiaries than those with respect
to the Term B Loans or on market terms for the type of Indebtedness being
incurred; provided that a certificate of a Responsible Officer of the Borrower
delivered to the Administrative Agent at least two Business Days (or such
shorter period as the Administrative Agent may reasonably agree) prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, certifying that the Borrower has determined in
good faith that the terms of such Indebtedness satisfy the requirements of this
clause (vi) shall be conclusive evidence that such terms satisfy such
requirements unless the Administrative Agent notifies such applicable Loan Party
within such period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees);

(f) Senior unsecured Indebtedness or subordinated Indebtedness of the Loan
Parties or Indebtedness of the Loan Parties secured on a junior-lien basis by
Collateral securing the Obligations so long as:

(i) the Total Leverage Ratio, on a Pro Forma Basis, as of the last day of the
most recent Test Period for which financial statements have been delivered (or
were required to be delivered) pursuant to Section 5.1(a) or (b), does not
exceed 5.00:1.00;

(ii) in the case of Indebtedness secured on a junior-lien basis by Collateral
securing the Obligations, a Representative acting on behalf of the holders of
such Indebtedness shall have become party to a Junior Lien Intercreditor
Agreement and a Representative acting on behalf of the holders of such
Indebtedness and the Obligations shall have become a party to the Term Loan/ABL
Intercreditor Agreement or the parties shall have entered into such collateral
and intercreditor arrangements that are reasonably satisfactory to the
Administrative Agent;

(iii) such Indebtedness has a Weighted Average Life to Maturity not shorter than
that for existing Loans (including Incremental Term Loans or Incremental
Revolving Commitments) having the Latest Maturity Date;

(iv) no Default or Event of Default shall have occurred and be continuing or
would otherwise result therefrom;

(v) the stated final maturity of such Indebtedness is not earlier than
ninety-one days outside the Latest Maturity Date; and

(vi) all terms and conditions (other than terms that apply after the Latest
Maturity Date and with respect to interest rates (including original issue
discount and upfront fees and prepayment and redemption terms)) with respect to
such Indebtedness

 

-69-



--------------------------------------------------------------------------------

will be on terms not materially more restrictive (taken as a whole) to the
Borrower and the Restricted Subsidiaries than those with respect to the Term B
Loans or on market terms for the type of Indebtedness being incurred; provided
that a certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent at least two Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, certifying that the Borrower has determined in good faith that
the terms of such Indebtedness satisfy the requirements of this clause
(vi) shall be conclusive evidence that such terms satisfy such requirements
unless the Administrative Agent notifies such applicable Loan Party within such
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees);

(g) Indebtedness of (x) the Company to any Restricted Subsidiary of the Company
and (y) any Restricted Subsidiary of the Company to the Company or any
Restricted Subsidiary thereof; provided that all such intercompany Indebtedness
owed by any Loan Party to any Restricted Subsidiary that is not a Subsidiary
Guarantor shall be unsecured and subordinated in right of payment to the payment
in full of the Obligations pursuant to the terms of any applicable promissory
notes or an intercompany subordination agreement, in each case, in form and
substance reasonably satisfactory to Administrative Agent;

(h) (A) any guarantee by the Borrower or a Restricted Subsidiary of Indebtedness
of any Subsidiary Guarantor, so long as the incurrence of such Indebtedness by
such Subsidiary is permitted under the terms of this Agreement or (B) any
guarantee by a Restricted Subsidiary of Indebtedness of the Borrower permitted
to be incurred under the terms of this Agreement;

(i) Indebtedness (including, without limitation, Capital Lease Obligations and
Synthetic Lease Obligations) to finance the acquisition, construction or
improvement of any fixed or capital assets (whether or not constituting purchase
money Indebtedness) and including any Indebtedness assumed in connection with
the acquisition of any such fixed or capital assets or secured by a Lien on any
fixed or capital assets prior to the acquisition thereof and any Indebtedness
incurred in connection with any Refinancing thereof in an aggregate principal
amount not to exceed (when aggregated with the aggregate amount of Indebtedness
outstanding pursuant to clause (q) in respect of Indebtedness originally
incurred pursuant to this clause (i)) the greater of (x) $30,000,000 and
(y) 2.75% of the Total Assets at any one time outstanding (plus the principal
amount of Indebtedness incurred in connection with a Refinancing of Indebtedness
incurred under this clause (i) which equals the unpaid accrued interest and
premium (including applicable prepayment penalties) of such Indebtedness being
Refinanced plus fees and expenses reasonably incurred in connection with such
Refinancing);

(j) Indebtedness in respect of Swap Agreements permitted by Section 6.10;

(k) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(l) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees, import and export custom
and duty guaranties and similar obligations, or obligations in respect of
letters of credit, bank acceptances or guarantees or similar instruments related
thereto, in each case provided in the ordinary course of business;

 

-70-



--------------------------------------------------------------------------------

(m) Indebtedness consisting of obligations under deferred compensation, purchase
price, earn outs or other similar arrangements incurred by such Person in
connection with Permitted Acquisitions or any other acquisitions permitted
hereunder;

(n) (x) Cash Management Obligations and Guarantee Obligations in respect
thereof, and other Indebtedness in respect of netting services, overdraft
protections, employee credit card programs and similar arrangements, in each
case in the ordinary course of business and (y) Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business;
provided that such Indebtedness is extinguished within fifteen Business Days of
its incurrence;

(o) Indebtedness consisting of (x) the financing of insurance premiums or
(y) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(p) Indebtedness incurred by any Foreign Subsidiary in an aggregate principal
amount not to exceed (when aggregated with the aggregate amount of Indebtedness
outstanding pursuant to clause (q) in respect of Indebtedness originally
incurred pursuant to this clause (p)) the sum of the following, on a
consolidated basis, as of the date of the most recent balance sheet delivered
pursuant to Section 5.1(a) or (b) (x) 75% of foreign accounts receivable,
(y) 60% of foreign inventory plus (z) the greater of (i) $25,000,00050,000,000
and (ii) 1020% of foreign assets;

(q) Indebtedness which represents a Permitted Refinancing of any of the
Indebtedness permitted under clauses (c), (d), (e), (f), (i), (p), (q), (r),
(u) and (y) of this Section 6.1;

(r) Indebtedness of any Person that becomes a Restricted Subsidiary after the
Closing Date and Indebtedness acquired or assumed in connection with Permitted
Acquisitions in an aggregate outstanding principal amount not to exceed
$75,000,000 at any time; provided that such Indebtedness exists at the time such
Person becomes a Restricted Subsidiary or at the time of such Permitted
Acquisition and is not created in contemplation of or in connection therewith;

(s) Indebtedness owing to current or former officers, directors and employees,
their respective estates, heirs, spouses or former spouses to finance the
purchase or redemption of Capital Stock of MS Holdco (or any direct or indirect
parent thereof) permitted by Section 6.5(d);

(t) Indebtedness constituting indemnification and reimbursement obligations in
connection with sales and dispositions permitted under this Agreement;

(u) Capital Lease Obligations to the extent constituting Attributable Debt
arising in Sale Leaseback Transactions permitted by Section 6.9;

(v) Indebtedness supported by a letter of credit issued pursuant to a facility
consisting of Indebtedness otherwise permitted hereunder, in a principal amount
not to exceed the face amount of such letter of credit;

 

-71-



--------------------------------------------------------------------------------

(w) shareholder loans of Restricted Subsidiaries from minority equity investors
to the extent that the Company and/or any other Restricted Subsidiary holds a
loan from such Restricted Subsidiary in an amount that is at least proportional
(compared to such loan held by such minority shareholder) to the Company’s
ownership interest in such Restricted Subsidiary (compared to such minority
shareholder’s ownership interest in such Restricted Subsidiary) and that has a
ranking and collateral that is at least equal to the ranking and collateral for
such minority shareholder’s loan to such Restricted Subsidiary;

(x) Indebtedness pursuant to the Specified Foreign Restructuring;

(y) additional Indebtedness of the Company or any of its Restricted Subsidiaries
in an aggregate principal amount (for the Company and all Restricted
Subsidiaries) not to exceed (when aggregated with the aggregate amount of
Indebtedness outstanding pursuant to clause (q) in respect of Indebtedness
originally incurred pursuant to this clause (y)) the greater of (i) $50,000,000
and (ii) 4.50% of the Total Assets at any one time outstanding; and

(z) pending the redemption thereof, the Senior Subordinated Notes.

The accrual of interest, the accretion of accreted value, the accretion or
amortization of original issue discount and the payment of interest in the form
of additional Indebtedness shall not be deemed to be an incurrence of
Indebtedness for purposes of this Section 6.1.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
Spot Currency Exchange Rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that, if such Indebtedness is incurred to Refinance other
Indebtedness denominated in a foreign currency, and such Refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the Spot Currency Exchange Rate in effect on the date of such Refinancing such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Indebtedness so Refinanced does not exceed the
principal amount of such Indebtedness being Refinanced.

Notwithstanding the foregoing, the principal amount of any Indebtedness incurred
to Refinance other Indebtedness, if incurred in a different currency from the
Indebtedness being Refinanced, shall be calculated based on the Spot Currency
Exchange Rate that is in effect on the date of such Refinancing.

6.2 Liens. Incur any Lien upon any of its property, whether now owned or
hereafter acquired, except (herein referred to as “Permitted Liens”):

(a) Liens created pursuant to any Loan Document;

(b) Liens to secure Indebtedness incurred under Section 6.1(b); provided, that,
in the case of Liens on the Collateral such Liens shall be subject to the Term
Loan/ABL Intercreditor Agreement;

(c) Liens imposed by law for taxes, assessments or other governmental charges
that are not yet due or are being contested in good faith and by appropriate
proceedings that stay the enforcement of such claim if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s, suppliers’ or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than thirty days or that are
being contested in good faith by appropriate proceedings;

 

-72-



--------------------------------------------------------------------------------

(e) pledges or deposits made in connection with workers’ compensation,
unemployment insurance and other insurance and other social security laws or
retirement benefits or similar laws or regulations;

(f) deposits to secure the performance of bids, trade contracts, leases,
utilities, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case incurred in the ordinary course
of business;

(g) minor survey exceptions, minor encumbrances, easements or reservations of,
rights-of-way, zoning or other restrictions and similar encumbrances as to the
use of real properties or Liens incidental to the conduct of the business of the
Company and its Restricted Subsidiaries or to the ownership or their properties;

(h) Liens in existence on the Closing Date listed on Schedule 6.2(h), securing
obligations referenced on Schedule 6.2(h) and any Refinancing permitted by
Section 6.1(q), provided that no such Lien is spread to cover any additional
property after the Closing Date and that the amount of Indebtedness secured
thereby is not increased (except to the extent of accrued interest, premiums and
fees and expenses payable in connection with a Refinancing);

(i) Liens securing Indebtedness of the Company or its Restricted Subsidiaries
incurred pursuant to Section 6.1(i) to finance the acquisition, construction or
improvement of any fixed or capital assets or to Refinance Indebtedness incurred
for such purpose; provided that (i) such Liens shall be created within 180 days
following the acquisition, construction or improvement of such fixed or capital
assets or such Refinancing, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness (or the
Indebtedness being Refinanced) and accessions thereto and (iii) in the case of
any Refinancing, the amount of Indebtedness secured thereby is not increased
(except by an amount equal to accrued interest, a reasonable premium or other
reasonable amount paid in connection with such Refinancing, as applicable, and
fees and expenses reasonably incurred in connection therewith);

(j) Liens on the Collateral securing Indebtedness of the Company or its
Restricted Subsidiaries incurred pursuant to Section 6.1(d), (e) or (f) and any
Permitted Refinancing thereof pursuant to Section 6.1(q), so long as such Liens
are subject to the terms of the Term Loan/ABL Intercreditor Agreement and the
Pari Lien Intercreditor Agreement or Junior Lien Intercreditor Agreement, as
applicable;

(k) any interest or title of a lessor under any lease entered into by the
Company or any of its Restricted Subsidiaries in the ordinary course of its
business and covering only the assets so leased;

(l) Liens (i) in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(m) Liens in favor of credit card processors arising in the ordinary course of
business under any processor agreement;

 

-73-



--------------------------------------------------------------------------------

(n) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection; and (ii) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of set-off) and which are within the general parameters customary in
the banking industry;

(o) Liens on property of a Restricted Subsidiary that is not a Subsidiary
Guarantor securing Indebtedness or other obligations of such Restricted
Subsidiary not otherwise prohibited by this Agreement;

(p) Liens in respect of the non-exclusive licensing of Intellectual Property in
the ordinary course of business;

(q) Liens (i) existing on any property or asset of any Person that becomes a
Restricted Subsidiary after the Closing Date or (ii) existing on any property or
asset prior to the acquisition thereof securing Indebtedness incurred pursuant
to Section 6.1(r) (and any Permitted Refinancing thereof pursuant to
Section 6.1(q)); provided that (x) such Lien is not created in contemplation of
or in connection with such acquisition or such Person becoming a Restricted
Subsidiary, as the case may be, and (y) such Lien shall not apply to any other
property or assets of any Loan Party (and shall not be expanded to cover any
additional property or assets of any such Person (other than proceeds or
products thereof);

(r) Liens securing Indebtedness permitted by Section 6.1(u) (and any Permitted
Refinancing thereof pursuant to Section 6.1(q)) arising out of Sale Leaseback
Transactions permitted by Section 6.9 that are secured by the assets that are
the subject of such Sale Leaseback Transaction;

(s) Liens arising from precautionary UCC financing statements or similar filings
made in respect of operating leases entered into by the Company or any of its
Restricted Subsidiaries in the ordinary course of business;

(t) ground leases in respect of real property on which facilities owned or
leased by the Company or any of its Restricted Subsidiaries are located;

(u) licenses, sublicenses, leases or subleases with respect to any personal or
real property or assets (other than licenses of Intellectual Property) granted
to third Persons in the ordinary course of business (including the termination
or expiration of any lease or real or personal property in accordance with its
terms); provided, that the same do not in any material respect interfere with
the business of the Company and its Restricted Subsidiaries, taken as a whole,
or materially detract from the value of the relative assets of the Company and
its Restricted Subsidiaries, taken as a whole;

(v) Liens relating to insurance premiums securing Indebtedness incurred under
Section 6.1(o) and other obligations arising in connection with the financing of
insurance policies;

(w) Liens in respect of judgments that do not constitute an Event of Default
under Section 8.1(h) and notices of lis pendens and associated rights related to
litigation being contested in good faith by appropriate proceedings and for
which adequate reserves have been made;

(x) bankers’ Liens, rights of setoff and similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one or more deposit,
securities, investment or similar accounts, in each case granted in the ordinary
course of business in favor of the bank or banks

 

-74-



--------------------------------------------------------------------------------

which such accounts are maintained, securing amounts owing to such bank with
respect to cash management or other account arrangements, including those
involving pooled accounts and netting arrangements or sweep accounts of the
Company or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Company or any of its Restricted Subsidiaries; provided that in no case
shall any such Liens secure (either directly or indirectly) the repayment of any
Indebtedness;

(y) Liens solely on any cash earnest money deposits and cash advances made by
the Company or any of its Restricted Subsidiaries in connection with any letter
of intent or purchase agreement in connection with an Investment permitted
hereunder;

(z) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into in the ordinary course of
business;

(aa) Liens deemed to exist in connection with investments in repurchase
agreements under Section 6.6; provided that such Liens do not extend to any
assets other than those assets that are subject of such repurchase agreement;

(bb) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Company and all
Restricted Subsidiaries) $25,000,000 at any one time;

(cc) Liens on Capital Stock of Unrestricted Subsidiaries and restrictions with
respect to the Capital Stock of any joint venture or similar arrangement created
pursuant to the joint venture or similar agreements with respect to such joint
venture or similar arrangement;

(dd) Liens arising in connection with (i) zoning, building, entitlement and
other land use regulations by Governmental Authorities with which the normal
operation of the business complies, and (ii) any zoning or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property that does not materially interfere with the ordinary
conduct of the business of the Borrower and the Restricted Subsidiaries, taken
as a whole;

(ee) Liens on Capital Stock deemed to exist in connection with any options, put
and call arrangements, rights of first refusal and similar rights relating to
Investments in Persons that are joint ventures or are not Subsidiaries;

(ff) Liens on inventory or equipment of the Borrower or any of its Restricted
Subsidiaries granted to the Borrower’s or a Restricted Subsidiary’s client at
which such inventory or equipment is located;

(gg) Liens on any property in favor of domestic or foreign governmental bodies
to secure partial, progress, advance or other payment pursuant to any contract
or statute, not yet due and payable; and

(hh) Liens securing Indebtedness and other obligations permitted by
Section 6.1(j) and (n).

 

-75-



--------------------------------------------------------------------------------

6.3 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Restricted Subsidiary of the Company may be merged or consolidated with
or into the Company (provided that the Company shall be the continuing or
surviving corporation) or with or into any Subsidiary Guarantor (provided that a
Subsidiary Guarantor shall be the continuing or surviving corporation) and
(ii) any Restricted Subsidiary that is not a Subsidiary Guarantor may be merged
or consolidated with or into another Restricted Subsidiary that is not a
Subsidiary Guarantor;

(b) (x) any Subsidiary Guarantor may Dispose of any or all of its assets (i) to
the Company or any Subsidiary Guarantor (upon voluntary liquidation or
otherwise) or (ii) pursuant to a Disposition permitted by Section 6.4 and
(y) any Restricted Subsidiary of the Company (other than a Guarantor) may
Dispose of any or all of its assets to (i) the Company or any Restricted
Subsidiary of the Company or (ii) pursuant to a Disposition permitted by
Section 6.4;

(c) any Investment by the Borrower and its Restricted Subsidiaries expressly
permitted by Section 6.6 may be structured as a merger, consolidation or
amalgamation (provided that (x) if the Company is a party to such merger,
consolidation or amalgamation, the Company shall be the continuing or surviving
corporation thereof, (y) if a Subsidiary Guarantor is a party to such merger,
consolidation or amalgamation, a Subsidiary Guarantor shall be the continuing or
surviving Person thereof; and (z) if a Restricted Subsidiary is a party to such
merger, consolidation or amalgamation (and the Company is not a party thereto),
a Restricted Subsidiary shall be the continuing or surviving Person thereof);

(d) any Restricted Subsidiary of the Company may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Company and is not materially disadvantageous to the
Lenders; and

(e) any merger, dissolution or liquidation not involving the Company may be
effected for the purposes of effecting a transaction permitted by Section 6.4.

6.4 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Restricted Subsidiary of the
Company, issue or sell any shares of such Restricted Subsidiary’s Capital Stock
to any Person, except:

(a) the Disposition of used, obsolete, worn out, damaged or surplus property and
equipment in the ordinary course of business;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by clauses (a), (b)(x)(i), (b)(y)(i), (c) and (d) of
Section 6.3;

(d) the sale or issuance of Capital Stock of any Restricted Subsidiary to the
Company or any Subsidiary Guarantor or, in the case of a Restricted Subsidiary
that is not a Subsidiary Guarantor, to any Restricted Subsidiary (provided that
in the case of such issuance of Capital Stock of a Restricted Subsidiary that is
not a Wholly Owned Subsidiary, Capital Stock of such Restricted Subsidiary may
be also issued to other owners thereof (other than Group Members) to the extent
such issuance is not dilutive to the ownership of the Company and its Restricted
Subsidiaries);

 

-76-



--------------------------------------------------------------------------------

(e) the use, sale, exchange or other disposition of money or Cash Equivalents in
a manner that is not prohibited by the terms of this Agreement or the other Loan
Documents;

(f) the non-exclusive licensing or sublicensing of Intellectual Property rights
in the ordinary course of business;

(g) the granting of Liens permitted under Section 6.2;

(h) Dispositions which are required by court order or regulatory decree or
otherwise required or compelled by regulatory authorities;

(i) licenses, sublicenses, leases or subleases with respect to any personal or
real property or assets (other than Intellectual Property) granted to third
Persons in the ordinary course of business (including the termination or
expiration of any lease or real or personal property in accordance with its
terms); provided, that the same do not in any material respect interfere with
the business of the Company and its Restricted Subsidiaries, taken as a whole,
or materially detract from the value of the relative assets of the Company and
the Restricted Subsidiaries, taken as a whole;

(j) Dispositions among the Company and the Restricted Subsidiaries;

(k) the Disposition of assets described in Schedule 6.4;

(l) the settlement, forgiveness or write-off of accounts receivable or sale of
overdue accounts receivable for collection, compromise or settlement in the
ordinary course of business;

(m) Dispositions constituting (i) Investments permitted under Section 6.6
excluding clause (t) thereof, (ii) Restricted Payments permitted under
Section 6.5 or (iii) Sale Leaseback Transactions permitted under Section 6.9;

(n) Dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by foreclosure, condemnation or similar
proceeding of, any property or asset or pursuant to a sale thereof to a
purchaser with such power under threat of such a taking;

(o) Dispositions of property in the ordinary course of business to the extent
that such property is exchanged for credit against the purchase price of similar
replacement property;

(p) the abandonment or cancellation of intellectual property, in the reasonable
judgment of the Company, that is no longer used or useful in any material
respect in the business of the Company and its Restricted Subsidiaries, taken as
a whole;

(q) the unwinding of any Swap Agreements;

(r) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(s) Dispositions of non-core assets acquired in a Permitted Acquisition by the
Company or any of its Restricted Subsidiaries within 18 months of such Permitted
Acquisition;

 

-77-



--------------------------------------------------------------------------------

(t) Any surrender or waiver of contract rights or settlement, release or
surrender of contract, tort or other litigation claims in the ordinary course of
business;

(u) Dispositions pursuant to the Specified Foreign Restructuring;

(v) so long as no Default or Event of Default has occurred and is continuing,
the Disposition of other property; provided that (A) the Borrower or the
Restricted Subsidiary, as the case may be, receives consideration at the time of
such Asset Sale at least equal to the fair market value (as determined in good
faith by the Borrower) of the assets sold or otherwise Disposed of, and
(B) except in the case of a Permitted Asset Swap, not less than 75% of the
consideration payable to the Company and its Restricted Subsidiaries in
connection with such Disposition is in the form of cash or Cash Equivalents;
(provided, further that for purposes of this clause (u), (i) any Designated
Non-cash Consideration received by the Company or such Restricted Subsidiary in
respect of such Disposition having an aggregate fair market value, taken
together with all other Designated Non-cash Consideration received pursuant to
this proviso that is at that time outstanding, not in excess of $20,000,000,
with the fair market value of each item of Designated Non-cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value and (ii) any securities, notes or other obligations or assets
received by the Borrower or such Restricted Subsidiary from such transferee that
are converted by the Borrower or such Restricted Subsidiary into cash (to the
extent of the cash received) within 180 days following the closing of such
Assets Sale, shall be deemed to be cash);

(w) sales of assets received by the Company or any Restricted Subsidiary from
Persons other than the Company or a Restricted Subsidiary upon foreclosure on a
lien in favor of the Company of such Subsidiary;

(x) any exchange of property of the Company or any Restricted Subsidiary (other
than Capital Stock or other Investments) which qualifies as a like kind exchange
pursuant to and in compliance with Section 1031 of the Code or any other
substantially concurrent exchange of property by the Company or any Restricted
Subsidiary (other than Capital Stock or other Investments) for property (other
than Capital Stock or other Investments) of another person; provided that
(a) such property is useful to the business of the Company or such Restricted
Subsidiary, (b) the Company or such Restricted Subsidiary shall receive
reasonably equivalent or greater market value for such property (as reasonably
determined by the Company) in good faith and (c) such property will be received
by the Company or such Restricted Subsidiary substantially concurrently with its
delivery of property to be exchanged; and

(y) Grants of credits and allowances in the ordinary course of business.

6.5 Restricted Payments. Declare or pay any dividend or distribution (other than
Restricted Payments payable solely in Qualified Equity Interests) on any Capital
Stock of any Group Member, whether now or hereafter outstanding, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, retirement or other acquisition of,
any Capital Stock of any Group Member, whether now or hereafter outstanding, or
pay any management or similar fees to the Sponsor or any holders of the Capital
Stock of MS Holdco or any of their respective Affiliates, or make any other
distribution in respect of any Capital Stock of any Group Member, either
directly or indirectly, whether in cash or property or in obligations of any
Group Member (collectively, “Restricted Payments”), except that:

(a) any Restricted Subsidiary of the Company may make Restricted Payments to the
Company or ratably to the holders of such Restricted Subsidiary’s Capital Stock,
taking into account the relative preferences, if any, on the various classes of
Capital Stock of such Restricted Subsidiary;

 

-78-



--------------------------------------------------------------------------------

(b) so long as no Default or Event of Default shall have occurred and be
continuing or would otherwise result therefrom and the Total Leverage Ratio, on
a Pro Forma Basis, as of the last day of the most recent Test Period for which
financial statements have been delivered (or were required to be delivered)
pursuant to Section 5.1(a) or (b), does not exceed 3.00:1.00, the Company may
make any Restricted Payment in an amount not to exceed the Available Amount at
such time;

(c) so long as no Default or Event of Default shall have occurred and be
continuing or would otherwise result therefrom and the Total Leverage Ratio, on
a Pro Forma Basis, as of the last day of the most recent Test Period for which
financial statements have been delivered (or were required to be delivered)
pursuant to Section 5.1(a) or (b), does not exceed 1.752.00:1.00, the Company
may make any Restricted Payment;

(d) the Company may make Restricted Payments or make distributions to MS Holdco
(or any direct or indirect parent), to repurchase, redeem or otherwise acquire
for value Capital Stock of MS Holdco (or such parent) held by officers,
directors or employees or former officers, directors or employees (or their
transferees, estates or beneficiaries under their estates) of Holdings or any of
its Subsidiaries upon their death, disability, retirement, severance or
termination of employment or service; provided that the aggregate consideration
paid for all such redemptions and payments shall not exceed, in any fiscal year,
$10,000,000 (with unused amounts in any fiscal year being carried over to
succeeding fiscal years subject to a maximum (without giving effect to the
following proviso) of $10,000,000 in any fiscal year); provided further that
such amount in any fiscal year may be increased by an amount not to exceed,
without duplication, (x) the aggregate amount of loans made by the Borrower or
any of its Subsidiaries pursuant to Section 6.6(i) that are repaid in connection
with such purchase, redemption or other acquisition of such Capital Stock of MS
Holdco or such parent, plus (y) the amount of any Net Cash Proceeds received by
or contributed to the Company from the issuance and sale after the Closing Date
of Capital Stock of MS Holdco (or such parent) to officers, directors or
employees of any Group Member that have not been used to make any repurchases,
redemptions or payments under this clause (d), plus (z) the net cash proceeds of
any “key-man” life insurance policies of any Group Member that have not been
used to make any repurchases, redemptions or payments under this clause (d);

(e) (i) the Company or any of its Restricted Subsidiaries may pay (and the
Company may make Restricted Payments or distributions to MS Holdco or any direct
or indirect parent to permit such Person to pay) reasonable management,
consulting, administrative and similar fees to the Sponsor and its Affiliates in
an amount not to exceed $1,000,000 in any fiscal year; (ii) the Company may
reimburse the Sponsor for the out-of-pocket costs and expenses incurred by the
Sponsor and its Affiliates on or prior to the Closing Date in connection with
the Transaction; and (iii) the Company or any of its Restricted Subsidiaries may
pay (and the Company may make Restricted Payments to MS Holdco or any direct or
indirect parent to permit such Person to pay) the out-of-pocket costs and
expenses incurred by the Sponsor and its Affiliates in connection with its
provision of management, consulting, advisory and similar services to the Group
Members;

(f) Restricted Payments to MS Holdco (or any direct or indirect parent thereof)
to pay corporate and overhead expense attributable to the preservation of their
existence or ownership of the Company and its Restricted Subsidiaries in the
ordinary course of business;

 

-79-



--------------------------------------------------------------------------------

(g) the Company may (i) make Restricted Payments to any direct or indirect
parent of the Company to pay any franchise Taxes required to maintain its
corporate existence and (ii) for any taxable period for which the Company is a
member of a group filing a consolidated, combined or similar income tax return
of which any direct or indirect parent of the Company is the common parent, the
Company may make payments of dividends or other distributions to such direct or
indirect parent, the proceeds of which will be used to pay consolidated or
combined federal, state, local and/or foreign income taxes imposed on such
direct or indirect parent to the extent such income taxes are attributable to
the income of the Company and/or its Subsidiaries; provided, however, that
(x) the amount of such payments in respect of any taxable period does not, in
the aggregate, exceed the amount that the Company and/or its Subsidiaries that
are members of such consolidated or combined group would have been required to
pay in respect of such federal, state, local and/or foreign income taxes (as the
case may be) in respect of such taxable period if the Company and/or its
Subsidiaries paid such income taxes directly as a stand-alone consolidated or
combined income tax group (reduced by any such taxes paid directly by the
Company or any Subsidiary) and (y) the permitted payment pursuant to this clause
(g)(ii) with respect to any income of any Unrestricted Subsidiary for any
taxable period shall be limited to the amount actually paid in cash with respect
to such period by such Unrestricted Subsidiary to the Company or any Restricted
Subsidiary for the purposes of paying such consolidated or combined income
taxes;

(h) Restricted Payments out of capital contributions received by the Borrower
within 6 months of the date of such capital contribution to the extent such
capital contribution has not been the basis for the making of any other
Restricted Payment, Investment or redemption pursuant to this Agreement;

(i) non-cash repurchases of Capital Stock deemed to occur upon exercise of stock
options or warrants to the extent such Capital Stock represents a portion of the
exercise price of such options or warrants;

(j) to the extent constituting Restricted Payments, the Borrower and any of
their Restricted Subsidiaries may enter into and consummate transactions
expressly permitted by any provision of Sections 6.3 or 6.8;

(k) so long as no Default or Event of Default shall have occurred and be
continuing or would otherwise result therefrom, the making of Restricted
Payments of up to 6% per annum of the net proceeds received by or contributed to
the Company in connection with the Public Offering;

(l) the Company may make Restricted Payments to MS Holdco (or any of its direct
or indirect parent companies) to permit MS Holdco (or any of its direct or
indirect parent companies) to make payments in respect of withholding or similar
Taxes payable by any future, present or former employee, director, manager or
consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributes of any of the foregoing) of MS
Holdco upon the exercise of stock options or warrants to acquire Capital Stock
of MS Holdco (or any of its direct or indirect parent companies);

(m) so long as no Default or Event of Default shall have occurred and be
continuing or would otherwise result therefrom, Borrower and its Restricted
Subsidiaries may make other Restricted Payments in an amount not to exceed
$20,000,000 in any fiscal year; and

(n) the Company and its Restricted Subsidiaries may make Restricted Payments
pursuant to the Specified Foreign Restructuring.

 

-80-



--------------------------------------------------------------------------------

6.6 Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a division or business unit of, or all or substantially all of the
assets of, or make any other investment in, any Person (all of the foregoing,
“Investments”), except:

(a) accounts receivable or notes receivable arising from extensions of trade
credit granted in the ordinary course of business;

(b) Investments in cash and Cash Equivalents;

(c) loans and advances to employees, officers and directors of any Group Member
in the ordinary course of business (including for travel, entertainment,
relocation and similar expenses) in an aggregate amount for all Group Members
not to exceed $2,000,000 at any one time outstanding;

(d) so long as no Default or Event of Default shall have occurred and be
continuing or would otherwise result therefrom and the Total Leverage Ratio, on
a Pro Forma Basis, as of the last day of the most recent Test Period for which
financial statements have been delivered (or were required to be delivered)
pursuant to Section 5.1(a) or (b), does not exceed 1.75:1.00, the Borrower or
any of its Restricted Subsidiaries may make any Investments;

(e) Investments in assets useful in the business of the Company or any of its
Restricted Subsidiaries and Investments in the Company or any Restricted
Subsidiary or any newly created Restricted Subsidiary;

(f) Investments constituting (x) Liens that are permitted under Section 6.2 or
(y) Restricted Payments that are permitted under Section 6.5;

(g) Investments acquired by a Loan Party or any of its Restricted Subsidiaries
(i) in exchange for any other Investment or accounts receivable held by a Loan
Party or any of its Restricted Subsidiaries in connection with or as a result of
a bankruptcy or reorganization of the Person in which such other Investment is
made or which is the obligor with respect to such accounts receivable or (ii) as
a result of a foreclosure by a Loan Party or any of its Restricted Subsidiaries
with respect to any secured Investment or other transfer of title with respect
to any secured Investment in default;

(h) loans and advances to MS Holdco (or any of its direct or indirect parent
companies) in lieu of (and which shall be deemed to be), and not in excess of
the amount of (after giving effect to any other loans, advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made to MS Holdco (or any of its direct or indirect parent companies) in
accordance with Section 6.5;

(i) loans and advances to employees, officers and directors of Holdings or any
of its Subsidiaries to the extent used to acquire Capital Stock of Holdings and
to the extent such transactions are cashless;

(j) Investments in the ordinary course of business consisting of prepaid
expenses and endorsements of negotiable instruments for collection or deposit,
prepaid expenses, utility and workers’ compensation performance and unemployment
insurance law and similar pledges and deposits and UCC Article IV customary
trade arrangements with customers consistent with past practices;

 

-81-



--------------------------------------------------------------------------------

(k) acquisitions by the Company or any Restricted Subsidiary of outstanding
Capital Stock of Persons or of assets constituting at least a division of a
business unit of, or all or substantially all of the assets of a Person (each a
“Permitted Acquisition”); provided that (i) each such Permitted Acquisition is
of a Person or ongoing business engaged in business activities in which the
acquiror is permitted to engage pursuant to Section 6.13; (ii) no Default or
Event of Default has occurred or is continuing both before and after giving
effect to such Permitted Acquisition and (iii) any such newly acquired Person
becomes a Restricted Subsidiary;

(l) Investments in existence or contemplated on the date of this Agreement and
described in Schedule 6.6(l); and any modification, replacement, renewal,
reinvestment or extension thereof (provided that the amount of the original
investment is not increased except as otherwise permitted by this Section 6.6),
and any investments, loans and advances existing on the Closing Date by the
Company or any Restricted Subsidiary in or to the Company or any other
Restricted Subsidiary;

(m) Investments permitted by Sections 6.8 and 6.10;

(n) Investments of any Person existing at the time such Person becomes a
Restricted Subsidiary of the Company or consolidates or merges with the Company
or any of its Restricted Subsidiaries (including in connection with a Permitted
Acquisition) so long as such Investments were not made in contemplation of such
Person becoming a Restricted Subsidiary or of such consolidation or merger;

(o) Investments paid for with consideration which consists of (i) Capital Stock
of MS Holdco or any of its direct or indirect parent companies or (ii) the
proceeds of a substantially contemporaneous issuance or sale of Capital Stock of
MS Holdco or any of its direct or indirect parent companies, or a substantially
contemporaneous contribution of cash to MS Holdco or any of its direct or
indirect parent companies, in each case, to the extent the Net Cash Proceeds
thereof (if any), or such cash shall be, as applicable, contributed to the
Company and used by the Company or any of its Restricted Subsidiaries for such
Investment (and excluded from the calculation of the Available Amount);

(p) Investments in an amount not to exceed the Available Amount;

(q) guarantees by the Borrower or any of its Restricted Subsidiaries of the
obligations of the Company or any Restricted Subsidiary of leases (other than
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(r) Guarantee Obligations permitted by Section 6.1(h);

(s) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Company or any of its Restricted Subsidiaries in an aggregate
amount (valued at cost) not to exceed during the term of this Agreement the
greater of (x) $45,000,000 and (y) 4.25% of Total Assets as of the date of such
Investment (net of any cash returns on such Investments constituting a repayment
of such Investment or a return of capital on such Investments);

(t) Investments resulting from the receipt of non-cash consideration received in
connection with Dispositions permitted by Section 6.4;

 

-82-



--------------------------------------------------------------------------------

(u) advances of payroll payments to employees in the ordinary course of business
and Investments made pursuant to employment and severance arrangements of
officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business;

(v) Investments consisting of purchase and acquisitions of inventory, supplies,
material or equipment or the non-exclusive licensing or non-exclusive
contribution of Intellectual Property pursuant to joint marketing arrangements
with other Persons;

(w) other Investments in a Person that is engaged in a similar business to the
business conducted by the Borrower and the Restricted Subsidiaries in an
aggregate amount outstanding pursuant to this paragraph (v) not to exceed the
greater of (x) $25,000,000 and (y) 2.25% of Total Assets at the time such
Investment is made or any amendments, modifications, restatements, renewals,
supplements, refundings, replacements or refinancings of the contracts,
instruments or obligations thereof; provided that the principal amount of such
Investment is not increased by such amendments, modifications, restatements,
renewals, supplements, refundings, replacements or refinancings; and

(x) Investments pursuant to the Specified Foreign Restructuring.

6.7 Optional Payments of Subordinated Indebtedness. Make any optional
prepayment, repayment, redemption or repurchase with respect to any Indebtedness
that is subordinated in right of payment to the Obligations (other than the
Senior Subordinated Notes); provided such Indebtedness:

(a) may be Refinanced with the proceeds of a Permitted Refinancing permitted by
Section 6.1(q);

(b) consisting of intercompany Indebtedness may be prepaid, repaid, redeemed or
repurchased in accordance with past practices arising in connection with cash
management transactions in the ordinary course of business; provided that no
such payment shall be made in violation of any subordination terms applicable
thereto;

(c) may be prepaid, repaid, repurchased or redeemed in an aggregate amount equal
to the Available Amount; provided that no Default or Event of Default shall have
occurred and be continuing or would otherwise result therefrom and (ii) the
Total Leverage Ratio, on a Pro Forma Basis, as of the last day of the most
recent Test Period for which financial statements have been delivered (or were
required to be delivered) pursuant to Section 5.1(a) or (b) shall not exceed
3.00:1.00; and

(d) may be prepaid, repaid, repurchased or redeemed; provided that no Default or
Event of Default shall have occurred and be continuing or would otherwise result
therefrom and (ii) the Total Leverage Ratio, on a Pro Forma Basis, as of the
last day of the most recent Test Period for which financial statements have been
delivered (or were required to be delivered) pursuant to Section 5.1(a) or
(b) shall not exceed 1.75:1.00.

6.8 Transactions with Affiliates. Directly or indirectly, enter into or permit
to exist any transaction or contract (including any purchase, sale, lease or
exchange of property, the rendering of any service or the payment of any
management, advisory or similar fees) with or for the benefit of any Affiliate
(each an “Affiliate Transaction”) involving aggregate payments or consideration
in excess of $5,000,000, except (a) transactions between or among the Company
and its Restricted Subsidiaries and

 

-83-



--------------------------------------------------------------------------------

ordinary course transactions among MS Holdco and any Group Member that are
operational in nature, (b) transactions that are on terms and conditions not
less favorable to the Company or such Restricted Subsidiary as would be
obtainable by the Company or such Restricted Subsidiary at the time in a
comparable arm’s-length transaction from unrelated third parties that are not
Affiliates, (c) any Restricted Payment permitted by Section 6.5 or Investments
permitted by Section 6.6, (d) fees and compensation, benefits and incentive
arrangements paid or provided to, and any indemnity provided on behalf of,
officers, directors or employees of MS Holdco (or any of its direct or indirect
parent companies), the Company or any Restricted Subsidiary as determined in
good faith by the Board of Directors of MS Holdco (or any of its direct or
indirect parent companies), the Company or such Restricted Subsidiary, as
applicable, (e) payments and reimbursements to the Sponsor and its Affiliates to
the extent permitted under Section 6.5(e), (f) the transactions pursuant to
agreements in existence or contemplated on the Closing Date and set forth on
Schedule 6.8 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect, (g) transactions between the
Company or any Restricted Subsidiary and any Person that is an Affiliate solely
due to the fact that a director of such Person is also a director of the
Borrower or any direct or indirect parent of the Borrower; provided, however,
that such director abstains from voting as a director of the Borrower or such
direct or indirect parent of the Borrower, as the case may be, on any matter
involving such other Person, (h) the existence of, or the performance by a Loan
Party or any of its Restricted Subsidiaries of its obligations under the terms
of, any stockholders agreement or its equivalent (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
as of the Closing Date and set forth in Schedule 6.8 and any similar agreements
which it may enter into thereafter; provided, however, that the existence of, or
the performance by the Loan Party or any of its Restricted Subsidiaries of
obligations under any future amendment to any such existing agreement or under
any similar agreement entered into after the Closing Date shall only be
permitted by this clause (h) to the extent that the terms of any such existing
agreement together with all amendments thereto, taken as a whole, or new
agreement are not otherwise more disadvantageous to the Lenders in any material
respect than the terms of the original agreement in effect on the Closing Date
as reasonably determined in good faith by the Company, (i) Investments by the
Permitted Investors in securities of the Loan Party or any of its Restricted
Subsidiaries so long as (A) the Investment is being offered generally to other
investors on the same or more favorable terms and (B) the Investment constitutes
less than 5.0% of the proposed or outstanding issue amount of such class of
securities; provided in each paragraph under this Section 6.8, the Borrower and
its Restricted Subsidiaries may enter into an Affiliate Transaction so long as
such Affiliate Transaction is approved by a majority of the independent
directors of the Board of Directors of Holdings as being fair to the Company and
its Restricted Subsidiaries and (j) transactions pursuant to the Specified
Foreign Restructuring.

6.9 Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction
unless, after giving effect thereto, the aggregate outstanding amount of
Attributable Debt in respect of all Sale Leaseback Transactions does not at any
time exceed $30,000,000.

6.10 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Company or any Restricted
Subsidiary has actual exposure including with regard to currencies and
commodities and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Company or any of its Restricted
Subsidiaries.

6.11 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, (b) any agreements evidencing or governing any
purchase money Liens or Capital Lease

 

-84-



--------------------------------------------------------------------------------

Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby),
(c) customary restrictions on the assignment of leases, licenses and contracts
entered into in the ordinary course of business, (d) any agreement in effect at
the time any Person becomes a Restricted Subsidiary of the Company; provided
that such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary of the Company, (e) customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary of the Company (or the assets of a Restricted Subsidiary of the
Company) pending such sale; provided such restrictions and conditions apply only
to the Restricted Subsidiary of the Company that is to be sold (or whose assets
are to be sold) and such sale is permitted hereunder), (f) restrictions and
conditions existing on the Closing Date identified on Schedule 6.11 and any
amendments or modifications thereto so long as such amendment or modification
does not expand the scope of any such restriction or condition in any material
respect, (g) restrictions under agreements evidencing or governing or otherwise
relating to Indebtedness of Restricted Subsidiaries that are not Guarantors
permitted under Section 6.1; provided that such Indebtedness is only with
respect to the assets of Subsidiaries that are not Guarantors, (h) customary
provisions in joint venture agreements, limited liability company operating
agreements, partnership agreements, stockholders agreements and other similar
agreements, (i) restrictions and conditions imposed by law, (j) secured
Indebtedness otherwise permitted to be incurred pursuant to Sections 6.1 and 6.2
that limit the right of the debtor to dispose of the assets securing such
Indebtedness, (k) restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business,
(l) other Indebtedness of Restricted Subsidiaries permitted to be incurred after
the Closing Date pursuant to Section 6.1 so long as not more restrictive than
this Agreement, (m) restrictions or conditions contained in any trading,
netting, operating, construction, service, supply, purchase or other agreement
to which a Loan Party or any of its Restricted Subsidiaries is a party entered
into in the ordinary course of business; provided that such agreement prohibits
the encumbrance of solely the property or assets of the Loan Party or such
Restricted Subsidiaries that are the subject of such agreement, the payment
rights arising thereunder or the proceeds thereof and does not extend to any
other asset or property of the Loan Party or such Restricted Subsidiaries or the
assets or property of any other Restricted Subsidiary, and (n) any encumbrances
or restrictions on a Restricted Subsidiary’s ability to sell, lease or transfer
any of its properties or assets imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(d) and (j) through (m).

6.12 Clauses Restricting Restricted Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Restricted Subsidiary of the Company to (a) make Restricted
Payments in respect of any Capital Stock of such Restricted Subsidiary held by,
or repay or prepay any Indebtedness owed to, the Company or any other Restricted
Subsidiary of the Company, (b) make loans or advances to, or other Investments
in, the Company or any other Restricted Subsidiary of the Company or
(c) transfer any of its assets to the Company or any other Restricted Subsidiary
of the Company, except for such encumbrances or restrictions existing under or
by reason of (i) any restrictions existing under law or the Loan Documents,
(ii) any restrictions with respect to a Restricted Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Restricted
Subsidiary so long as such sale is permitted hereunder, (iii) customary
restrictions on the assignment of leases, contracts and licenses entered into in
the ordinary course of business, (iv) any agreement in effect at the time any
Person becomes a Restricted Subsidiary of the Company; provided that such
agreement was not entered into in contemplation of such Person becoming a
Restricted Subsidiary of the Company, (v) restrictions of the nature referred to
in clause (c) above under agreements governing purchase money liens or Capital
Lease Obligations otherwise permitted hereby which restrictions are only
effective against the assets financed thereby, (vi) agreements governing
Indebtedness outstanding on the Closing Date and listed on Schedule 6.1(c) and
any amendments, modifications, restatements, renewals, increases, supplements,
refundings, or Refinancings of those agreements, provided that the amendments,
modifications,

 

-85-



--------------------------------------------------------------------------------

restatements, renewals, increases, supplements, refundings, or Refinancings are
no more restrictive, taken as a whole, with respect to such dividend and other
payment restrictions than those contained in such agreements on the Closing
Date, (vii) Liens permitted by Section 6.2 that limit the right of the Company
or any of its Restricted Subsidiaries to dispose of the assets subject to such
Liens, (viii) provisions with respect to the disposition or distribution of
assets or property in joint venture agreements, asset sale agreements,
agreements in respect of sales of Capital Stock and other similar agreements
entered into in connection with transactions permitted under this Agreement,
provided that such encumbrance or restriction shall only be effective against
the assets or property that are the subject of such agreements, (ix) any
instrument governing Indebtedness or Capital Stock of a Person acquired by the
Company or any of its Restricted Subsidiaries as in effect at the date of such
acquisition, which encumbrance or restriction is not applicable to any Person,
or the property or assets of any Person, other than the Person, or the
properties or assets of such Person, so acquired, (x) restrictions under
agreements evidencing or governing Indebtedness of Restricted Subsidiaries that
are not Guarantors permitted under Section 6.1; provided that such restrictions
are only with respect to assets of Restricted Subsidiaries that are not
Guarantors and (xi) restrictions under Indebtedness incurred in reliance on
Sections 6.1(d), (e), (f) and (h) or 6.2 that when taken as a whole are no more
restrictive than those contained in the Loan Documents.

6.13 Lines of Business. The Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the date hereofAmendment No. 1 Effective Date
or any business reasonably related or ancillary thereto or a reasonable
extension thereof.

SECTION 7. GUARANTEE

7.1 The Guarantee. Each Guarantor hereby jointly and severally guarantees, as a
primary obligor and not as a surety, to each Secured Party and their respective
successors and assigns, the prompt payment in full when due (whether at stated
maturity, by required prepayment, declaration, demand, by acceleration or
otherwise) of (1) the principal of and interest (including any interest, fees,
costs or charges that would accrue but for the provisions of the Bankruptcy Code
after any bankruptcy or insolvency petition under the Bankruptcy Code or any
similar law of any other jurisdiction) on (i) the Incremental Term Loans or the
Incremental Revolving Commitments, (ii) the Other Term Loans made by any lender
thereof, and (iii) the Notes held by each Lender of the Company and (2) all
other Obligations from time to time owing to the Secured Parties by any Loan
Party (such obligations being herein collectively called the “Guarantor
Obligations”). Each Guarantor hereby jointly and severally agrees that if the
Borrower or the other Guarantors shall fail to pay when due (whether at stated
maturity, by acceleration or otherwise) any of the Guarantor Obligations, the
Guarantors will promptly pay the same in cash, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guarantor Obligations, the same will be promptly paid in full when
due (whether at extended maturity, by acceleration or otherwise) in accordance
with the terms of such extension or renewal.

7.2 Obligations Unconditional. The obligations of the Guarantors under
Section 7.1, respectively, shall constitute a guaranty of payment (and not of
collection) and to the fullest extent permitted by applicable Requirements of
Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guarantor Obligations of the Company under this Agreement, the Notes, if
any, or any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guarantor Obligations, and, in each case, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety by any Guarantor (except for payment in full).
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall, in each case, remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

 

-86-



--------------------------------------------------------------------------------

(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Guarantor Obligations shall
be extended, or such performance or compliance shall be waived;

(b) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(c) the maturity of any of the Guarantor Obligations shall be accelerated, or
any of the Guarantor Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guarantor Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

(d) any Lien or security interest granted to, or in favor of, any Lender or the
Administrative Agent as security for any of the Guarantor Obligations shall fail
to be perfected; or

(e) the release of any other Guarantor pursuant to Section 7.9, or otherwise.

Each of the Guarantors hereby expressly waives diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against the Company
under this Agreement or the Notes, if any, or any other agreement or instrument
referred to herein or therein, or against any other person under any other
guarantee of, or security for, any of the Guarantor Obligations. Each of the
Guarantors waive any and all notice of the creation, renewal, extension, waiver,
termination or accrual of any of the Guarantor Obligations and notice of or
proof of reliance by any Secured Party upon this guarantee made under this
Section 7 (this “Guarantee”) or acceptance of this Guarantee, and the Guarantor
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Guarantee, and all dealings between
the Company and the Secured Parties shall likewise be conclusively presumed to
have been had or consummated in reliance upon this Guarantee. This Guarantee
shall be construed as a continuing, absolute, irrevocable and unconditional
guarantee of payment without regard to any right of offset with respect to the
Guarantor Obligations at any time or from time to time held by the Secured
Parties and the obligations and liabilities of the Guarantors hereunder shall
not be conditioned or contingent upon the pursuit by the Secured Parties or any
other person at any time of any right or remedy against the Company or against
any other person which may be or become liable in respect of all or any part of
the Guarantor Obligations or against any collateral security or guarantee
therefor or right of offset with respect thereto. This Guarantee shall remain in
full force and effect and be binding in accordance with and to the extent of its
terms upon the Guarantors and the successors and assigns thereof, and shall
inure to the benefit of the Lenders, and their respective successors and
assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guarantor Obligations outstanding.

7.3 Reinstatement. The obligations of the Guarantors under this Section 7 shall
be automatically reinstated if and to the extent that for any reason any payment
by or on behalf of the Company or other Loan Party in respect of the Guarantor
Obligations is rescinded or must be otherwise restored by any holder of any of
the Guarantor Obligations, whether as a result of any proceedings in bankruptcy
or reorganization or otherwise.

 

-87-



--------------------------------------------------------------------------------

7.4 No Subrogation. Each Guarantor hereby agrees that until the payment and
satisfaction in full in cash of all Guarantor Obligations (other than contingent
indemnification and reimbursement obligations for which no claim has been made)
and the expiration and termination of the Commitments under this Agreement it
shall waive any claim and shall not exercise any right or remedy, direct or
indirect, arising by reason of any performance by it of its guarantee in
Section 7.1, whether by subrogation, right of contribution or otherwise, against
the Company or any other Guarantor of any of the Guarantor Obligations or any
security for any of the Guarantor Obligations.

7.5 Remedies. Each Guarantor jointly and severally agrees that, as between the
Guarantors and the Lenders, the obligations of the Borrower under this Agreement
and the Notes, if any, may be declared to be forthwith due and payable as
provided in Section 8 (and shall be deemed to have become automatically due and
payable in the circumstances provided in Section 8) for purposes of Section 7.1,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower or any Guarantor and that, in the event of such declaration
(or such obligations being deemed to have become automatically due and payable,
or the circumstances occurring where Section 8 provides that such obligations
shall become due and payable), such obligations (whether or not due and payable
by the Company) shall forthwith become due and payable by the Guarantors for
purposes of Section 7.1.

7.6 Instrument for the Payment of Money. Each Guarantor hereby acknowledges that
the guarantee in this Section 7 constitutes an instrument for the payment of
money, and consents and agrees that any Lender or the Administrative Agent, at
its sole option, in the event of a dispute by such Guarantor in the payment of
any moneys due hereunder, shall have the right to bring a motion-action under
New York CPLR Section 3213.

7.7 Continuing Guarantee. The Guarantee made by the Guarantors in this Section 7
is a continuing guarantee of payment, and shall apply to all Guarantor
Obligations whenever arising.

7.8 General Limitation on Guarantor Obligations. In any action or proceeding
involving any federal, state, provincial or territorial, corporate, limited
partnership or limited liability company law, or any applicable state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of any Guarantor under
Section 7.1 would otherwise be held or determined to be void, voidable, invalid
or unenforceable, or subordinated to the claims of any other creditors, on
account of the amount of its liability under Section 7.1, then, notwithstanding
any other provision to the contrary, the amount of such liability of such
Guarantor shall, without any further action by such Guarantor, any Loan Party or
any other Person, be automatically limited and reduced to the highest amount
(after giving effect to the right of contribution established in Section 7.10)
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.

7.9 Release of Guarantors. A Subsidiary Guarantor shall be automatically
released from its obligations hereunder (a) in the event that all the Capital
Stock of such Subsidiary Guarantor shall be sold, transferred or otherwise
disposed of to a Person other than a Loan Party in a transaction permitted by
Section 6 or (b) if such Subsidiary Guarantor is designated as an Unrestricted
Subsidiary in accordance with Section 5.10; provided that the Company shall have
delivered to the Administrative Agent prior to the date of the release, a
written notice of such for release identifying the relevant Subsidiary Guarantor
and in the case of (a) above the terms of the sale or other disposition in
reasonable detail, together with a certification by the Company stating that
such transaction is in compliance with Section 6 of the Agreement and the other
Loan Documents. In connection with any such release of a Guarantor, the
Administrative Agent shall execute and deliver to such Guarantor, at such
Guarantor’s expense, all UCC termination statements and other documents that
such Guarantor shall reasonably request to evidence such release.

 

-88-



--------------------------------------------------------------------------------

7.10 Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Subsidiary Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 7.4. The provisions of this Section 7.10 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent and the other Secured Parties, and each Subsidiary
Guarantor shall remain liable to the Administrative Agent and the other Secured
Parties for the full amount guaranteed by such Subsidiary Guarantor hereunder.

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. An Event of Default shall occur if any of the following
events shall occur and be continuing; provided that any requirement for the
giving of notice, the lapse of time, or both, has been satisfied (any such
event, an “Event of Default”):

(a) the Company shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Company shall fail to pay any interest
on any Loan or any other amount payable hereunder or under any other Loan
Document within five Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made (or if any representation or warranty is expressly stated to have been made
as of a specific date, inaccurate in any material respect as of such specific
date); or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 5.4 (with respect to the Company only),
Section 5.7(a) or Section 6 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 8.1), and such default
shall continue unremedied for a period of thirty days after notice to the
Company from the Administrative Agent or the Required Lenders; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation in respect of Indebtedness,
but excluding the Loans) on the scheduled or original due date with respect
thereto; or (ii) default in making any payment of any interest on any such
Indebtedness beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to (x) cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable or (y) to cause, with the giving of notice if required, any Group Member
to purchase or redeem or make an offer to purchase or redeem such Indebtedness

 

-89-



--------------------------------------------------------------------------------

prior to its stated maturity; provided, that a default, event or condition
described in clause (i), (ii) or (iii) of this Section 8.1(e) shall not at any
time constitute an Event of Default unless, at such time, one or more defaults,
events or conditions of the type described in clauses (i), (ii) and (iii) of
this Section 8.1(e) shall have occurred and be continuing with respect to
Indebtedness the outstanding principal amount of which exceeds in the aggregate
$35,000,000; provided further that clause (iii) of this Section 8.1(e) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary
Disposition of the property or assets securing such Indebtedness, if such
Disposition is permitted hereunder and such Indebtedness that becomes due is
paid upon such Disposition; or

(f) (i) MS Holdco, the Company or any Significant Group Member shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or MS
Holdco, the Company or any Significant Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against MS Holdco, the Company or any Significant Group Member any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty days; or (iii) there shall be commenced against MS Holdco, the Company or
any Significant Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within sixty days from the entry thereof; or
(iv) MS Holdco, the Company or any Significant Group Member shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii), or (iii) above;
or (v) MS Holdco, the Company or any Significant Group Member shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
Plan shall fail to meet the minimum funding standards of Section 412 or 430 of
the Code or Section 302 or 303 of ERISA or any Lien in favor of the PBGC or a
Plan shall arise on the assets of any Group Member or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is reasonably likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Plan shall
terminate for purposes of Title IV of ERISA or (v) any Group Member or any
Commonly Controlled Entity shall, or is reasonably likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan; and in each case in clauses (i) through
(v) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not (x) paid or covered by insurance as
to which the relevant insurance company has been notified of the claim and has
not denied coverage or (y) covered by valid third party indemnification
obligation from a third party which is Solvent) of $35,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within sixty days from the entry thereof; or

 

-90-



--------------------------------------------------------------------------------

(i) any Security Documents shall cease, for any reason, to be in full force and
effect with respect to any material portion of the Collateral, other than
pursuant to the terms hereof or thereof, or any Loan Party or any Affiliate of
any Loan Party shall so assert, or any Lien created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby, except to the extent that (x) any such loss of
perfection or priority results from the failure of the Administrative Agent to
maintain possession of certificates actually delivered to it representing
securities pledged under the Security Agreement or from the failure of the
Administrative Agent to file UCC continuation statements (or similar statements
or filings in other jurisdictions) and except as to Collateral consisting of
real property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has been notified and has not denied coverage
and (y) the Loan Parties take such action as the Administrative Agent may
reasonably request to remedy such loss of perfection or priority; or

(j) the Guarantee of any Guarantor contained in Section 7 shall cease, for any
reason, to be in full force and effect, other than as provided for in
Section 7.9, or any Loan Party or any Affiliate of any Loan Party shall so
assert; or

(k) a Change of Control shall occur.

8.2 Action in Event of Default.

(a) Upon any Event of Default specified in clause (i) or (ii) of Section 8.1(f),
the Commitments shall immediately terminate automatically and the Loans (with
accrued interest thereon) and all other Obligations owing under this Agreement
and the other Loan Documents shall automatically immediately become due and
payable, and (b) if any other Event of Default under Section 8.1 occurs, with
the consent of the Required Lenders, the Administrative Agent shall, upon the
request of the Required Lenders, by notice to the Company, declare the
Commitments to be terminated and the Loans (with accrued interest thereon) and
all other Obligations owing under this Agreement and the other Loan Documents to
be due and payable forthwith, whereupon the same shall immediately terminate and
become due and payable. Except as expressly provided above in this Section 8.2,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Company.

(b) In the event of any Event of Default specified in Section 8.1(e) above, such
Event of Default and all consequences thereof (excluding any resulting payment
default if the Loans have otherwise become due and payable) shall be annulled,
waived and rescinded automatically and without any action by the Administrative
Agent or the Lenders if, within twenty days after such Event of Default arose,
(i) the Indebtedness or guarantee that is the basis for such Event of Default
has been discharged, (ii) the holders thereof have rescinded or waived the
acceleration, notice or action (as the case may be) giving rise to such Event of
Default or (iii) the default that is the basis for such Event of Default has
been cured.

8.3 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, the Administrative Agent may apply, at such time or times as the
Administrative Agent may elect, all or any part of proceeds constituting
Collateral in payment of the Obligations (and in the event the Loans and other
Obligations are accelerated pursuant to Section 8.2, the Administrative Agent
shall, from time to time, apply the proceeds constituting Collateral in payment
of the Obligations) in the following order, subject to the terms of the Security
Documents:

 

-91-



--------------------------------------------------------------------------------

(a) First, to the payment of all costs and expenses of any sale, collection or
other realization on the Collateral, including reimbursement for all costs,
expenses, liabilities and advances made or incurred by the Administrative Agent
in connection therewith (including, without limitation, all reasonable costs and
expenses of every kind incurred in connection any action taken pursuant to any
Loan Document or incidental to the care or safekeeping of any of the Collateral
or in any way relating to the Collateral or the rights of the Administrative
Agent and the other Secured Parties hereunder, reasonable attorneys’ fees and
disbursements and any other amount required by any provision of law (including,
without limitation, Section 9-615(a)(3) of the Uniform Commercial Code)), and
all amounts for which Administrative Agent is entitled to indemnification
hereunder and under the other Loan Documents and all advances made by the
Administrative Agent hereunder and thereunder for the account of any Loan Party
(excluding principal and interest in respect of any Loans extended to such Loan
Party), and to the payment of all costs and expenses paid or incurred by the
Administrative Agent in connection with the exercise of any right or remedy
hereunder or under the Agreement or any other Loan Document and to the payment
or reimbursement of all indemnification obligations, fees, costs and expenses
owing to the Administrative Agent hereunder or under the Agreement or any other
Loan Document, all in accordance with the terms hereof or thereof;

(b) Second, for application by it towards all other Obligations (including,
without duplication, Guarantee Obligations with respect to Loans), pro rata
among the Secured Parties according to the amounts of the Obligations then held
by the Secured Parties (including all Obligations in respect of Specified Swap
Agreements and Cash Management Obligations); and

(c) Third, any balance of such proceeds remaining after all of the Obligations
shall have been satisfied by payment in full in immediately available funds and
the Commitments shall have been terminated, be paid over to or upon the order of
the applicable Loan Party or to whosoever may be lawfully entitled to receive
the same or as a court of competent jurisdiction may direct.

SECTION 9. ADMINISTRATIVE AGENT

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, each Lender hereby authorizes
the Administrative Agent to enter into or accept each Security Document and any
Intercreditor Agreement, other intercreditor arrangements or collateral trust
arrangements contemplated by this Agreement on behalf of and for the benefit of
the Lenders and the other Secured Parties named therein and agrees to be bound
by the terms of each Security Document and any Intercreditor Agreement and other
agreements or documents. Each Lender agrees that it shall not take or institute
any actions or proceedings, judicial or otherwise, for any right or remedy with
respect to any Collateral against the Borrower or any other Loan Party or any
other obligor under any of the Loan Documents, the Specified Swap Agreements or
any document relating to Cash Management Obligations (including, in each case,
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral of the Borrower or any other Loan Party, without the prior written
consent of the Administrative Agent. In the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or a sale of any of the Collateral pursuant to Section 363 of the
Bankruptcy Code, the Administrative Agent or any Lender may be

 

-92-



--------------------------------------------------------------------------------

the purchaser of any or all of such Collateral at any such sale and the
Administrative Agent, as agent for and representative of the Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
the Required Lenders shall otherwise agree in writing) shall be entitled, with
the consent or at the direction of the Required Lenders, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such sale, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by the Administrative Agent at such sale.

9.2 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

9.3 Exculpatory Provisions.

(a) The Administrative Agent shall have no duties or obligations to any Lender
or any other Person except those expressly set forth herein and in the other
Loan Documents and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against the Administrative Agent. Without limiting
the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties to any Lender
or any other Person, regardless of whether any Default or any Event of Default
has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Administrative Agent shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its respective Affiliates that is communicated to or obtained by any
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.1) or (ii) in the absence of its own
gross negligence or willful misconduct (as determined in a final, non-appealable
judgment of a court of competent jurisdiction).

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any

 

-93-



--------------------------------------------------------------------------------

of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.4 Reliance by Agents. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or such other number or percentage of Lenders as shall be
provided for herein or in the other Loan Documents) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or such other number or percentage of Lenders as shall be provided for
herein or in the other Loan Documents), and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and all future
holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received written notice from a Lender, MS Holdco or
the Company referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action or refrain from taking such action with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
respective officers, directors, employees, agents, attorneys in fact or
affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
a Group Member or any affiliate of a Group Member, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into

 

-94-



--------------------------------------------------------------------------------

the business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Group Members and
their affiliates. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
the Administrative Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Group Member or any affiliate of a Group Member that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or affiliates.

9.7 Indemnification. Each of the Lenders agrees to indemnify the Administrative
Agent and the Agents (and their Related Parties) in their respective capacities
as such (to the extent not reimbursed by MS Holdco, the Company or any other
Loan Party and without limiting the obligation of MS Holdco, the Company or any
other Loan Party to do so), according to its Aggregate Exposure Percentage in
effect on the date on which indemnification is sought under this Section 9.7
(or, if indemnification is sought after the date upon which the Commitments
shall have terminated and the Loans shall have been paid in full, in accordance
with its Aggregate Exposure Percentage immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent,
the Agents or their Related Parties in any way relating to or arising out of,
the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent or any other Person under or in connection with any of the
foregoing; provided that no Lender shall be liable to any such Person for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted primarily from such Person’s gross negligence or willful
misconduct. The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

9.8 Administrative Agent in its Individual Capacity. Each Person serving as
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include each such Person serving as Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with MS Holdco, the Company or
any of their respective Subsidiaries or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

9.9 Successor Administrative Agent. The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right,
subject to the approval of the Company, not to be unreasonably withheld, for so
long as no Event of Default has occurred and is continuing, to appoint a
successor, which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank with an office in New York, New York. If no such
successor shall have been so appointed by the Required Lenders and shall

 

-95-



--------------------------------------------------------------------------------

have accepted such appointment within fifteen days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent (which shall be a bank with an office in New York, New York
or an Affiliate of any such bank with an office in New York, New York), provided
that if the retiring Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Secured Parties under any of the Loan Documents, the retiring Administrative
Agent may continue to hold such collateral security until such time as a
successor Administrative Agent is appointed and such collateral security is
assigned to such successor Administrative Agent) and (2) all payments,
communications and determinations provided to be made by, to or through such
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph (provided that the Administrative Agent
may, in its sole discretion, agree to continue to perform any or all of such
functions until such time as a successor is appointed as provided in this
paragraph). Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of Section 9 and Section 10.5 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

9.10 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Agents shall have any obligations, liabilities, powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as Administrative Agent or Lender hereunder. The
provisions of Section 9 are solely for the benefit of the Administrative Agent,
the other Persons referenced in the preceding sentence (and the Related Parties
of the Administrative Agent and such Persons) and the Lenders and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions nor shall any such provisions constitute a defense
available to the Borrower nor any other Loan Party.

9.11 Withholding Taxes To the extent required by any applicable laws, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 2.13, each Lender shall indemnify and hold harmless the
Administrative Agent against, within 10 days after written demand therefor, any
and all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for the Administrative
Agent) incurred by or asserted against the Administrative Agent as a result of
the failure of the Administrative Agent to properly withhold any Tax from
amounts paid to or for the account of such Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of, withholding Tax ineffective). A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.11. The agreements in
this Section 9.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

-96-



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers.

(a) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required Lenders
or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided, however, that no
such waiver and no such amendment, supplement or modification shall (A) forgive
the principal amount or extend the final scheduled date of maturity of any Loan,
extend the scheduled date of any amortization payment in respect of any Term B
Loan, reduce the stated rate of any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates (which waiver shall be effective with the consent of the
Required Lenders) and (y) that any amendment or modification of defined terms
used in the financial ratios in this Agreement shall not constitute a reduction
in the rate of interest or fees for purposes of this clause (A)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender directly and adversely affected thereby; (B) eliminate or
reduce the voting rights of any Lender under this Section 10.1 without the
written consent of all Lenders; (C) reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, release all or substantially all of the Collateral or release
all or substantially all of the Guarantors from their obligations under
Section 7 of this Agreement or under the Security Documents, in each case
without the written consent of all Lenders; (D) amend, modify or waive any
provision of Section 2.11(a) or (b) which results in a change to the pro rata
application of Loans under any Facility without the written consent of each
Lender directly and adversely affected thereby in respect of each Facility
adversely affected thereby; (E) amend, modify or waive any provision of
Section 9 without the written consent of the Administrative Agent; and (F) amend
or modify the application of prepayments set forth in Section 2.6(d) in a manner
that expressly adversely affects any Facility differently than any other
Facility without the written consent of the Majority Facility Lenders with
respect to such Facility. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing during the period
such waiver is effective; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

(b) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional credit facilities to
this Agreement or to increase the amount of the existing facilities under this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this

 

-97-



--------------------------------------------------------------------------------

Agreement and the other Loan Documents with the Term B Loans and the accrued
interest and fees in respect thereof, (ii) to permit any such additional credit
facility which is a term loan facility or any such increase in the Facility to
share ratably in prepayments with the Term B Loans, (iii) to permit any such
additional credit facility which is a revolving loan facility or a delayed draw
term loan facility and (iv) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders.

(c) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the Refinancing or modification of all outstanding Loans of any Class
(“Refinanced Term Loans”) with a replacement term loan hereunder (“Replacement
Term Loans”), provided that (i) the aggregate principal amount of such
Replacement Term Loans shall not exceed the aggregate principal amount of such
Refinanced Term Loans, (ii) the Applicable Margin and interest rate “floors” for
such Replacement Term Loans shall not be higher than the Applicable Margin and
interest rate “floors” for such Refinanced Term Loans, (iii) the Weighted
Average Life to Maturity of such Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity of such Refinanced Term Loans at the
time of such Refinancing and (iv) all other terms applicable to such Replacement
Term Loans shall be substantially identical to, or less favorable (unless all
remaining Lenders have the benefit of any more favorable terms) to the Lenders
providing such Replacement Term Loans than, those applicable to such Refinanced
Term Loans, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term B
Loans in effect immediately prior to such Refinancing.

(d) In addition, notwithstanding the foregoing, this Agreement and the other
Loan Documents may be amended or amended and restated as contemplated by
Section 2.18, Section 2.19 and Section 2.20 in connection with (x) any
Incremental Amendment and any related increase in Commitments or Loans or
(y) any Extended Term Loans, in each case with the consent of the Company, the
Administrative Agent and, as applicable, (i) the Incremental Term Lenders
providing such increased Commitments or Loans or (ii) the Extending Term Lenders
agreeing to an extension with respect to such Extended Term Loans.

(e) In addition, upon the effectiveness of any Refinancing Amendment, the
Administrative Agent, the Borrower and the Lenders providing the relevant Credit
Agreement Refinancing Indebtedness may amend this Agreement and any other Loan
Document to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans or Other Term Commitments). The
Administrative Agent and the Borrower may effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the BorrowersBorrower, to
effect the terms of any Refinancing Amendment.

(f) Notwithstanding the foregoing, the Administrative Agent may amend the Term
Loan/ABL Intercreditor Agreement (or enter into a replacement thereof) and enter
or amend any Pari Lien Intercreditor Agreement or Junior Lien Intercreditor
Agreement in connection with the incurrence of any Indebtedness incurred under
Section 6.1(d), (e) and (f).

(g) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrower may elect to
replace such Non-Consenting Lender as a Lender party to this Agreement or
terminate the

 

-98-



--------------------------------------------------------------------------------

Commitment of such Non-Consenting Lender, provided that, if the Borrower elects
to replace such Non-Consenting Lender, concurrently with such replacement,
(i) another bank or other entity consented to by the Borrower and the
Administrative Agent (such consent not to be unreasonably withheld or delayed),
as of such date, must purchase for cash the Loans and other Obligations due to
such Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of such Non-Consenting Lender to be terminated as of such date and
to comply with the requirements of clause (b) of Section 10.6, and (ii) the
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrower hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.12 and 2.13, and (2) an amount, if any,
equal to the payment which would have been due to such Lender on the day of such
replacement under Section 2.11 had the Loans of such Non-Consenting Lender been
prepaid on such date rather than sold to the replacement Lender; provided
further that if the Borrower elect to terminate the Commitment of such
Non-Consenting Lender, concurrently with such termination, the Borrower must
repay each outstanding Loan of such Non-Consenting Lender, which gave rise to
the need to obtain such Non-Consenting Lender’s consent.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of MS Holdco, the Company and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

If to any Loan Party, to the Company at:

Tube City IMS Corporation

12 Monongahela Avenue

Glassport, PA 15045

U.S.A.

Attention: Daniel E. Rosati

Executive Vice President and Chief Financial Officer

Telephone No: (421) 615-8252

Telecopy No.: (412) 675-8295

with a copy to:

Tube City IMS Corporation

12 Monongahela Avenue

Glassport, PA 15045

U.S.A.

Attention: Treasury Departments

Telecopy No.: (412) 267-5166

 

-99-



--------------------------------------------------------------------------------

Administrative Agent:

JPMorgan Chase Bank, N.A.

270 Park Avenue, 44th Floor

New York, NY 10017

U.S.A.

Attention: Dan Bueno

Facsimile No: (646) 534-2274

; provided that any notice, request or demand to or upon the Administrative
Agent or the Lenders shall not be effective until received. In no event shall a
voice mail message be effective as a notice, communication or confirmation
hereunder. All telephonic notices to the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Section 2
unless otherwise agreed by the Administrative Agent and the applicable Lender
(“Approved Electronic Communications”). The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(a) notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (b) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its email address
as described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefor.

Each Loan Party agrees to assume all risk, and hold the Administrative Agent,
the Agents and each Lender harmless from any losses, associated with, the
electronic transmission of information (including, without limitation, the
protection of confidential information), except to the extent caused by the
gross negligence or willful misconduct of such Person.

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A

 

-100-



--------------------------------------------------------------------------------

FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY
FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED, HOWEVER,
THAT IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES
HAVE ANY LIABILITY TO ANY LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO
DIRECT OR ACTUAL DAMAGES).

Each Loan Party, the Lenders, the Agents and the Administrative Agent agree that
the Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent, the Lead Arrangers and the Agents for all reasonable out
of pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of a single external counsel to the Administrative Agent and the
Agents (and, if necessary, one local counsel in each relevant jurisdiction plus,
in the event of any actual conflict of interest, one additional counsel in each
relevant jurisdiction) and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Company on or
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (b) to pay or
reimburse each Lender and the Administrative Agent for all its reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the reasonable fees and disbursements of one
primary counsel to such parties, taken as a whole (or in the case of an actual
or perceived conflict of interest by any such party, additional counsel to the
affected party), one regulatory counsel and one local counsel in each
appropriate jurisdiction (which may include one special counsel acting in
multiple jurisdictions) to the Lenders and the Administrative Agent and (c) to
pay, indemnify, and hold the Administrative Agent harmless from, any and all
recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) which do
not constitute Non-Excluded Taxes or Other Taxes, if any, that may be payable or
determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the other Loan Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender, the Administrative
Agent, each Agent and their respective members,

 

-101-



--------------------------------------------------------------------------------

partners, officers, directors, trustees, employees, affiliates, agents,
partners, advisors, representatives and controlling persons (each, an
“Indemnitee”) harmless from and against any and all other claims, liabilities,
obligations, losses, incremental Taxes, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to or arising out of or in connection with the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents (regardless of whether any Indemnitee is
a party hereto and regardless of whether any such matter is initiated by a third
party, the Company, any other Loan Party or any other Person), including any of
the foregoing relating to the use of proceeds of the Loans, any failure of the
Borrower to deliver to the Administrative Agent the required receipts or other
required documentary evidence with respect to a payment made by the Borrower for
Taxes pursuant to Section 2.13, any actual or alleged presence or release or
threat of release of Materials of Environmental Concern on, at, under or from
any property currently owned, leased or operated by any Loan Party or any of
their Subsidiaries, or the violation of, noncompliance with or liability under,
any Environmental Law relating to any Group Member or any of the Properties and
the reasonable fees and expenses of one primary legal counsel to the Indemnitees
taken as a whole (or in the case of an actual or perceived conflict of interest
by an Indemnitee, additional counsel to the affected Indemnitees), one
regulatory counsel and one local counsel in each appropriate jurisdiction (which
may include one special counsel acting in multiple jurisdictions) to the Lenders
and the Administrative Agent in connection with claims, actions or proceedings
by any Indemnitee against any Loan Party under any Loan Document (all the
foregoing in this clause (c), collectively, the “Indemnified Liabilities”) (but
excluding any losses, liabilities, claims, damages or expenses relating to the
matters referred to in Sections 2.12, 2.13 and 2.14 (which shall be the sole
remedy in respect of the matters set forth therein)), provided, that the
Borrower shall not have any obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent (i) such Indemnified Liabilities are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of such
Indemnitee or any of its Affiliates or controlling persons or any of the
officers, directors, employees, agents or members of any of the foregoing, a
material breach under this Agreement or any other Loan Document by any such
persons or disputes between and among Indemnified Persons (other than disputes
against the Agents or the Administrative Agent, in such capacity) or (ii) any
settlement is entered into by such person without the Company’s written consent
(such consent not to be unreasonably withheld or delayed). All amounts due under
this Section 10.5 shall be payable not later than ten days after written demand
therefor. Statements payable by the Borrower pursuant to this Section 10.5 shall
be submitted to the Company at the address of the Company set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section 10.5 shall survive the termination of this Agreement and the
repayment of the Loans and all other amounts payable hereunder. For the
avoidance of doubt, this Section 10.5 shall not apply to Taxes other than Taxes
that represent losses, claims, damages, etc. in respect of a non-Tax claim.

10.6 Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrower without
such consent shall be null and void).

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it and the Note or
Notes (if any) held by it) with the prior written consent (such consent not to
be unreasonably withheld, delayed or conditioned) of:

 

-102-



--------------------------------------------------------------------------------

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default pursuant to Section 8.1(a) or
Section 8.1(f) (with respect to the Borrower) has occurred and is continuing,
any other Eligible Assignee; and

(B) except with respect to an assignment (other than an assignment of a
Commitment) to a Lender, an Affiliate of a Lender or an Approved Fund, the
Administrative Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 (provided that simultaneous assignments to or by two or more Approved
Funds shall be aggregated for purposes of determining such amount) unless the
Administrative Agent and the Borrower otherwise consent;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an assignment agreement via an electronic settlement system
acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire and applicable tax forms
required by Section 2.13(e).

This paragraph (b) shall not prohibit any Lender from assigning all or any
portion of its rights and obligations among separate Facilities on a non-pro
rata basis.

For the purposes of this Section 10.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

(iii) Assignments to Permitted Auction Purchasers. Each Lender acknowledges that
each Permitted Auction Purchaser is an Eligible Assignee hereunder and may
purchase or acquire Loans hereunder from Lenders from time to time pursuant to a
Dutch Auction in accordance with the terms of this Agreement (including
Section 10.6 hereof), subject to the restrictions set forth in the definitions
of “Eligible Assignee” and “Dutch Auction”, in each case, subject to the
following limitations:

(A) each Permitted Auction Purchaser agrees that, notwithstanding anything
herein or in any of the other Loan Documents to the contrary, with respect to
any Auction Purchase or other acquisition of Loans, all Loans held by any
Permitted Auction Purchaser shall be automatically Cancelled immediately upon
the purchase or acquisition thereof by a Permitted Auction Purchaser;

(B) at the time any Permitted Auction Purchaser is making purchases of Loans
pursuant to a Dutch Auction it shall enter into an Assignment and Assumption
Agreement;

 

-103-



--------------------------------------------------------------------------------

(C) immediately upon the effectiveness of each Auction Purchase or other
acquisition of Loans, a Cancellation (it being understood that such Cancellation
shall not constitute a voluntary repayment of Loans for purposes of this
Agreement) shall be automatically irrevocably effected with respect to all of
the Loans and related Obligations subject to such Auction Purchase, with the
effect that such Loans and related Obligations shall for all purposes of this
Agreement and the other Loan Documents no longer be outstanding, and the
Borrower and the Guarantors shall no longer have any Obligations relating
thereto, it being understood that such forgiveness and cancellation shall result
in the Borrower and the Guarantors being irrevocably and unconditionally
released from all claims and liabilities relating to such Obligations which have
been so cancelled and forgiven, and the Collateral shall cease to secure any
such Obligations which have been so cancelled and forgiven; and

(D) at the time of such Purchase Notice and Auction Purchase, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom.

Notwithstanding anything to the contrary herein, this Section 10.6(b)(iii) shall
supersede any provisions in Section 2.11 to the contrary.

(iv) Assignments to Affiliated Lenders. Any Lender may, at any time, assign all
or a portion of its rights and obligations to an Affiliated Lender (including
Affiliated Investment Funds) on a non-pro rata basis through (x) Dutch Auctions
or (y) open market purchases, in each case subject to the following limitations:

(A) notwithstanding anything in Section 10.1 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Lenders have
(1) consented to any amendment, waiver or modification of any Loan Document
(including such modifications pursuant to Section 10.1), (2) otherwise acted on
any matter related to any Loan Document, (3) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, or (4) subject to
Section 2.16, voted on any plan of reorganization pursuant to Title 11 of the
United States Code, that in either case does not require the consent of each
Lender or each affected Lender or does not adversely affect such Affiliated
Lender (solely in its capacity as a Lender) disproportionately in any material
respect as compared to other Lenders, Affiliated Lenders will be deemed to have
voted in the same proportion as Lenders that are not Affiliated Lenders voting
on such matter; and each Affiliated Lender hereby acknowledges, agrees and
consents that if, for any reason, its vote to accept or reject any plan pursuant
to Title 11 of the United States Code) is not deemed to have been so voted, then
such vote will be (x) deemed not to be in good faith and (y) “designated”
pursuant to Section 1126(e) of Title 11 of the United States Code such that the
vote is not counted in determining whether the applicable class has accepted or
rejected such plan in accordance with Section 1126(c) of Title 11 of the United
States Code; provided that Affiliated Investment Funds shall not be subject to
such limitation and shall be entitled to vote as any other Lender; provided
further that, notwithstanding anything herein to the contrary, Affiliate
Investment Funds may not in the aggregate account for more than 25% of the
amounts set forth in the calculation of Required Lenders and any amount in
excess of 25% will be subject to the limitations set forth in this clause (A);

(B) Affiliated Lenders shall not be permitted to attend or participate in
meetings attended solely by Lenders and the Administrative Agent and their
advisors or receive notices, other than the right to receive notices of
Borrowings, notices of prepayments and other administrative notices in respect
of its Loans or Commitments required to be delivered to Lenders pursuant to
Article II; provided that Affiliated Investment Funds shall not be subject to
such limitation;

 

-104-



--------------------------------------------------------------------------------

(C) at the time any Affiliated Lender is making purchases of Loans pursuant to a
Dutch Auction it shall enter into an Assignment and Assumption Agreement; and

(D) the aggregate principal amount of all Term B Loans which may be purchased by
Affiliated Lenders through Dutch Auctions or assigned to the Affiliated Lenders
through open market purchases (or made by Affiliated Lenders pursuant to
Section 2.18 or Section 2.19) (in each case, other than Affiliated Investment
Funds) shall in no event exceed, as calculated at the time of the consummation
of any aforementioned Purchases or assignments, 25% of the aggregate principal
amount of the Term B Loans then outstanding.

Notwithstanding anything to the contrary herein, this Section 10.6(b)(iv) shall
supersede any provisions in Section 2.11 to the contrary.

(v) Subject to acceptance and recording thereof pursuant to Section 10.6(b)(vii)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 10.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations if such transaction complies with
the requirements of Section 10.6(c).

(vi) The Administrative Agent, acting for this purpose as an agent of the
Borrower and the Lenders, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount (and interest amounts) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(vii) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder),
together with (x) any processing and recordation fee and (y) any written consent
to such assignment required by Section 10.6(b), the Administrative Agent shall
promptly accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(other than a natural person, MS Holdco, the Borrower or any Subsidiary of the
Borrower) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any

 

-105-



--------------------------------------------------------------------------------

agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1(a) and
(2) directly affects such Participant. Subject to Section 10.6(c)(ii), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 (subject to the limitations and requirements of
such Sections and Section 2.15 and 2.16) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.6(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7(b) as though it were a Lender, provided such
Participant shall be subject to Section 10.7(a) as though it were a Lender. Each
Lender that sells a participation shall (acting solely for this purpose as a
non-fiduciary agent of the Borrower) maintain a register on which is entered the
name and address of each Participant and the principal and interest amounts of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”). The entries in the Participant Register
shall be conclusive, absent manifest error, and the parties hereto shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. No Lender shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any Commitments,
Loans, or its other Obligations under any Loan Document) to any Person except to
the extent that such disclosure is necessary to establish in connection with a
request, inquiry or examination by a Governmental Authority that such
Commitment, Loan, or other Obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.12 or 2.13 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, except to
the extent such entitlement to a greater payment results from any change in any
Requirement of Law or Change in Tax Law occurring after the date on which the
sale of such participation takes place.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in Section 10.6(d) above.

(f) Each Lender, upon succeeding to an interest in Commitments or Loans, as the
case may be, represents and warrants as of the effective date of the applicable
Assignment and Assumption that it is an Eligible Assignee.

10.7 Adjustments; Set off; Counterparts; Electronic Execution.

(a) Except to the extent that this Agreement expressly provides for or permits
payments to be allocated or made to a particular Lender or to the Lenders under
a particular Facility, if any Lender (a “Benefited Lender”) shall receive any
payment of all or part of the Obligations owing to it, or receive any collateral
in respect thereof (whether voluntarily or involuntarily, by set off, pursuant
to events

 

-106-



--------------------------------------------------------------------------------

or proceedings of the nature referred to in Section 8.1(f) or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, with the prior consent of the Administrative Agent,
without prior notice to MS Holdco or the Borrower or any other Loan Party, any
such notice being expressly waived by MS Holdco and the Borrower and each other
Loan Party to the extent permitted by applicable law, upon the occurrence and
during the continuance of any Event of Default, to set off and appropriate and
apply against the Obligations any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of MS Holdco or the Borrower or any such other Loan Party, as the case
may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

(c) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement or any document or
instrument delivered in connection herewith by facsimile transmission or
electronic PDF shall be effective as delivery of a manually executed counterpart
of this Agreement or such other document or instrument, as applicable. A set of
the copies of this Agreement signed by all the parties shall be lodged with the
Company and the Administrative Agent.

(d) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

10.8 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.9 Integration. This Agreement, the Engagement Letter and the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Agents and the Administrative Agent represent the entire agreement of MS Holdco,
the Company, the Agents, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

 

-107-



--------------------------------------------------------------------------------

10.10 Governing Law. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) AND ALL CLAIMS, CONTROVERSIES OR DISPUTES
(WHETHER IN TORT OR OTHERWISE) RELATING TO THE LOAN DOCUMENTS SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ANY PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF ANY LAW OTHER
THAN THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS; PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK SHALL GOVERN IN REGARD TO THE
VALIDITY, PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO
PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY LIENS ON ALL OR ANY PARTY OF THE
COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO
THAT EXTENT.

10.11 Submission To Jurisdiction; Waivers.

(a) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. Federal or New York
State court sitting in the Borough of Manhattan, New York in any action or
proceeding arising out of or relating to any Loan Documents, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its properties in the courts
of any jurisdiction;

(b) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(c) Each party to this Agreement irrevocably agrees that service of process in
any such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to each party hereto, as the case may be at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto. Nothing in this Agreement or any
other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

(d) Each party hereto waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover in any legal action or proceeding arising
out of, in connection with, or as a result of, this Agreement or any agreement
or instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof, any special, exemplary, indirect, punitive or consequential
damages against any Indemnitee.

 

-108-



--------------------------------------------------------------------------------

10.12 Acknowledgements. The Borrower and each Guarantor hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to MS Holdco, the Borrower or any Guarantor arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between Administrative Agent and Lenders, on one hand, and
MS Holdco, the Borrower and each Guarantor, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among MS Holdco, the Borrower or the Guarantors and the Lenders.

(d) Releases of Guarantees and Liens . Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 10.1) to take
any action requested by the Borrower having the effect of (1) releasing any
Collateral or Guarantor Obligations (i) to the extent necessary to permit
consummation of any transaction that has been consented to in accordance with
Section 10.1 or (ii) under the circumstances described in Section 10.12(e)
below, or (2) releasing any Lien on any Collateral (i) subject to Liens incurred
under Section 6.2(i) or subordinating Liens on the Collateral to such Liens
permitted under Section 6.2(i), in each case, to the extent required under the
agreements relating to such Liens permitted under Section 6.2(i),
(ii) constituting property being sold or disposed of (other than to another Loan
Party that is required to grant a Lien in such Collateral to the Administrative
Agent to secure the Obligations) if the Loan Party disposing of such property
certifies to the Administrative Agent that the sale or disposition is made in
compliance with the terms of this Agreement (and each Agent may rely
conclusively on any such certificate, without further inquiry), and to the
extent that the property being sold or disposed of constitutes 100% of the
Capital Stock of a Subsidiary, the Administrative Agent is authorized to release
any Loan Guaranty provided by such Subsidiary, (iii) constituting property
leased to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement, (iv) as required to effect any sale
or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Section 8 or as
required pursuant to the terms of the Term Loan/ABL Intercreditor Agreement or
Pari Lien Intercreditor Agreement, (v) if such Liens were granted by any
Guarantor that ceases to be a Restricted Subsidiary in a transaction permitted
by this Agreement or (vi) that constitutes “Excluded Property” (or any
equivalent term) under any Security Document. Except as provided in the
preceding sentence and in Section 10.1(a)(C), the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders. Any such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon (or obligations of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any sale, all of which shall
continue to constitute part of the Collateral. In connection with any
termination or release pursuant to this Section, the Administrative Agent shall
execute and deliver to any Loan Party, at the sole expense of the Company, all
documents that such Loan Party shall reasonably request to evidence such
termination or release.

(e) At such time as the Loans and the other Obligations (other than contingent
obligations for which no claim has been made) shall have been satisfied by
payment in full in immediately available funds and the Commitments have been
terminated, the Collateral shall be automatically released from the Liens
created by the Security Documents, and the Security

 

-109-



--------------------------------------------------------------------------------

Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person and the Administrative Agent shall, upon
the request and at the sole expense of the Company, deliver any such
instruments, release documents and lien termination notices and filings as may
be reasonably requested to evidence such termination.

10.13 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan Party
or any Restricted Subsidiary, the Administrative Agent or any Lender pursuant to
or in connection with this Agreement that is not designated by the provider
thereof as public information or non-confidential; provided that nothing herein
shall prevent the Administrative Agent or any Lender from disclosing any such
information (a) to the Administrative Agent, the Lead Arrangers, the Agents, any
other Lender or any Affiliate thereof, (b) subject to an agreement to comply
with provisions no less restrictive than this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, trustees, agents, attorneys, accountants and other
professional advisors that have been advised of the provisions of this Section
and have been instructed to keep such information confidential, (d) upon the
request or demand of any Governmental Authority, (e) in response to any order of
any court or other Governmental Authority or as may otherwise be required
pursuant to any Requirement of Law, (f) if requested or required to do so in
connection with any litigation or similar proceeding; provided that unless
specifically prohibited by applicable law, reasonable efforts shall be made to
notify the Company of any such request prior to disclosure, (g) with the prior
written consent of the Borrower, (h) to the extent such information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent or any Lender other than as a
result of a breach of this Section by the Administrative Agent or such Lender,
as applicable, on a non-confidential basis from a source other than the Borrower
or its representatives which is not known by any such Person to be under a duty
of confidentiality with respect to the information, (i) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender; provided, such Person has been advised of the provisions of this
Section and instructed to keep such information confidential or (j) in
connection with the exercise of any remedy hereunder or under any other Loan
Document. In addition, the Administrative Agent and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the extensions of credit hereunder. Notwithstanding anything
herein to the contrary, any party to this Agreement (and any employee,
representative, or other agent of any party to this Agreement) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Agreement and all materials
of any kind (including opinions or other tax analyses) that are provided to it
relating to such tax treatment and tax structure. However, any such information
relating to the tax treatment or tax structure is required to be kept
confidential to the extent necessary to comply with any applicable federal or
state securities laws.

EACH LENDER ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND
ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND
CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

-110-



--------------------------------------------------------------------------------

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERSBORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

10.14 WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

10.15 USA PATRIOT Act Notification. Each Lender that is subject to the PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies
each Loan Party, which information includes the name and address of each Loan
Party and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify each Loan Party in accordance with the PATRIOT
Act. The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” an anti-money laundering rules
and regulations, including the PATRIOT Act.

10.16 Maximum Amount. (a) It is the intention of the Borrower and the Lenders to
conform strictly to the usury and similar laws relating to interest from time to
time in force, and all agreements between the Loan Parties and their respective
Subsidiaries and the Lenders, whether now existing or hereafter arising and
whether oral or written, are hereby expressly limited so that in no contingency
or event whatsoever, whether by acceleration of maturity hereof or otherwise,
shall the amount paid or agreed to be paid in the aggregate to the Lenders as
interest (whether or not designated as interest, and including any amount
otherwise designated but deemed to constitute interest by a court of competent
jurisdiction) hereunder or under the other Loan Documents or in any other
agreement given to secure the Indebtedness evidenced hereby or other Obligations
of the Borrower, or in any other document evidencing, securing or pertaining to
the Indebtedness evidenced hereby, exceed the maximum amount permissible under
applicable usury or such other laws (the “Maximum Amount”). If under any
circumstances whatsoever fulfillment of any provision hereof, or any of the
other Loan Documents, at the time performance of such provision shall be due,
shall involve exceeding the Maximum Amount, then, ipso facto, the obligation to
be fulfilled shall be reduced to the Maximum Amount. For the purposes of
calculating the actual amount of interest paid and/or payable hereunder in
respect of laws pertaining to

 

-111-



--------------------------------------------------------------------------------

usury or such other laws, all sums paid or agreed to be paid to the holder
hereof for the use, forbearance or detention of the Indebtedness of the Borrower
evidenced hereby, outstanding from time to time shall, to the extent permitted
by applicable law, be amortized, prorated, allocated and spread from the date of
disbursement of the proceeds of the Loans until payment in full of all of such
Indebtedness, so that the actual rate of interest on account of such
Indebtedness is uniform through the term hereof. The terms and provisions of
this subsection shall control and supersede every other provision of all
agreements between the Borrower and the Lenders.

(b) If under any circumstances any Lender shall ever receive an amount which
would exceed the Maximum Amount, such amount shall be deemed a payment in
reduction of the principal amount of the Loans and shall be treated as a
voluntary prepayment under Section 2.5(a) and shall be so applied in accordance
with Section 2.11 or if such excessive interest exceeds the unpaid balance of
the Loans and any other Indebtedness of the Borrower in favor of such Lender,
the excess shall be deemed to have been a payment made by mistake and shall be
refunded to the Borrower.

10.17 Lender Action. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents (including
the exercise of any right of setoff, rights on account of any banker’s lien or
similar claim or other rights of self-help), or institute any actions or
proceedings, or otherwise commence any remedial procedures, with respect to any
Collateral or any other property of any such Loan Party, unless expressly
provided for herein or in any other Loan Document, without the prior written
consent of the Administrative Agent. The provisions of this Section 10.17 are
for the sole benefit of the Lenders and shall not afford any right to, or
constitute a defense available to, any Loan Party.

10.18 No Fiduciary Duty. Each of the Agents, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their Affiliates. Each Loan Party agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Loan Party, its stockholders or its Affiliates, on the
other. The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Agent and Lenders, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Agent or Lender has assumed an advisory or fiduciary responsibility in
favor of any Loan Party, its stockholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Agent or Lender has advised, is currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (y) each Agent and Lender is acting solely as principal and
not as the agent or fiduciary of any Loan Party, its management, stockholders,
creditors or any other Person. Each Loan Party acknowledges and agrees that it
has consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Loan
Party agrees that it will not claim that any Agent or Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to such Loan Party, in connection with such transaction or the process leading
thereto.

10.19 Intercreditor Agreement. REFERENCE IS MADE TO THE TERM LOAN/ABL
INTERCREDITOR AGREEMENT. EACH LENDER HEREUNDER (A) CONSENTS TO THE SUBORDINATION
OF LIENS PROVIDED FOR IN THE TERM LOAN/ABL INTERCREDITOR AGREEMENT, (B) AGREES
THAT IT WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF
THE TERM LOAN/ABL INTERCREDITOR AGREEMENT

 

-112-



--------------------------------------------------------------------------------

AND (C) AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER INTO THE TERM
LOAN/ABL INTERCREDITOR AGREEMENT AS TERM LOAN AGENT AND ON BEHALF OF SUCH
LENDER. THE FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT TO THE LENDERS
UNDER THE ABL CREDIT AGREEMENT TO EXTEND CREDIT AND SUCH LENDERS ARE INTENDED
THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS AND THE PROVISIONS OF THE TERM
LOAN/ABL INTERCREDITOR AGREEMENT.

[Signature pages follow]

 

-113-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

TUBE CITY IMS CORPORATION, as the Borrower By:       Name:   Title:

 

METAL SERVICES HOLDCO, LLC, as a Guarantor By:       Name:   Title:

 

TUBE CITY IMS, LLC, as a Guarantor By:       Name:   Title:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:       Name:   Title:

 

By:       Name:   Title:

 

[                    ],

as a Lender

By:       Name:   Title:

[Signature Page to Credit Agreement]